Exhibit 10.1

 

CONFORMED COPY

 

DATED 3 JULY 2013 AND AMENDED AND RESTATED ON 29 JULY 2013

 

KOSMOS ENERGY CREDIT INTERNATIONAL
as Original Borrower

 

- and -

 

KOSMOS ENERGY LTD.
as Original Guarantor

 

- and -

 

SOCIETE GENERALE, LONDON BRANCH
as Facility Agent, Security Agent and Account Bank

 

- and -

 

THE FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1
as Original Lender

 

--------------------------------------------------------------------------------

 

UP TO USD 150,000,000 MULTICURRENCY REVOLVING

LETTER OF CREDIT FACILITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London
EC1Y 8YY
(SRG/TXI)
516578965

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

 

 

 

PART 1 INTERPRETATION

3

 

 

 

1.

Definitions and Interpretation

3

 

 

 

PART 2 CONDITIONS PRECEDENT

25

 

 

 

2.

Conditions Precedent

25

 

 

 

PART 3 OPERATION OF THE FACILITY

26

 

 

 

3.

The Facility

26

 

 

 

4.

Finance Parties’ Rights and Obligations

28

 

 

 

5.

Purpose

29

 

 

 

6.

Utilisation

29

 

 

 

PART 4 PAYMENTS, CANCELLATION, INTEREST AND FEES

40

 

 

 

7.

Repayment

40

 

 

 

8.

Prepayment and Cancellation

40

 

 

 

9.

Interest

44

 

 

 

10.

Fees

44

 

 

 

PART 5 TAXES, INCREASED COSTS AND INDEMNITIES

46

 

 

 

11.

Tax Gross-Up and Indemnities

46

 

 

 

12.

Increased costs

48

 

 

 

13.

Other Indemnities

50

 

 

 

14.

Mitigation by the Lenders

51

 

 

 

PART 6 FINANCIAL INFORMATION

52

 

 

 

15.

Information Undertakings

52

 

 

 

PART 7 GUARANTEE

57

 

 

 

16.

Guarantee and Indemnity

57

 

 

 

PART 8 REPRESENTATIONS, COVENANTS, EVENTS OF DEFAULT

60

 

 

 

17.

Representations

60

 

 

 

18.

Financial Covenants

63

 

 

 

19.

General Undertakings

64

 

 

 

20.

Events of Default

66

 

 

 

PART 9 CHANGES TO LENDERS AND OBLIGORS AND ROLES

72

 

 

 

21.

Changes to the Lenders

72

 

--------------------------------------------------------------------------------


 

22.

Changes to the Obligors

77

 

 

 

23.

Role of the Facility Agent and the Arranger

78

 

 

 

24.

The Security Agent

83

 

 

 

25.

Change of Security Agent and Delegation

90

 

 

 

PART 10 ADMINISTRATION, COSTS AND EXPENSES

92

 

 

 

26.

Bank Accounts

92

 

 

 

27.

Payment Mechanics

92

 

 

 

28.

Set-Off

95

 

 

 

29.

Costs and Expenses

95

 

 

 

30.

Indemnities

96

 

 

 

31.

Notices

97

 

 

 

32.

Calculations and Certificates

100

 

 

 

33.

Disclosure To Numbering Service Providers

101

 

 

 

34.

Partial Invalidity

102

 

 

 

35.

Remedies and Waivers

102

 

 

 

36.

Amendments and Waivers

102

 

 

 

37.

Counterparts

104

 

 

 

PART 11 GOVERNING LAW AND ENFORCEMENT

105

 

 

 

38.

Governing Law

105

 

 

 

39.

Jurisdiction

105

 

 

 

40.

Service of Process

105

 

 

 

Schedule 1 The Original Lender

107

 

 

Schedule 2 Conditions Precedent

108

 

 

Part I Conditions Precedent to First Utilisation

108

 

 

Part II Conditions Precedent Required to be Delivered by an Additional Obligor

109

 

 

Schedule 3 Utilisation Request

110

 

 

Schedule 4 Form of Transfer Certificate

113

 

 

Schedule 5 Form of Compliance Certificate

115

 

 

Schedule 6 Form of Confidentiality Undertaking

117

 

 

Schedule 7 Form of Lender Accession Notice

122

 

 

Schedule 8 Form of Letter of Credit

124

 

 

Schedule 9 Form of Renewal or Extension Request

128

 

--------------------------------------------------------------------------------


 

Schedule 10 Pre-existing Letters of Credit

130

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 3 July, 2013 and amended and restated on 29 July 2013
and made between:

 

(1)           KOSMOS ENERGY CREDIT INTERNATIONAL, a company incorporated in the
Cayman Islands, with registered number 256364 and whose registered office is at
PO Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George
Town, Grand Cayman, KY1-1209, Cayman Islands (the “Original Borrower” or the
“Company” or “KECI”);

 

(2)           KOSMOS ENERGY LTD., a company incorporated under the laws of
Bermuda with registered number 45011 and having its registered office at
Clarendon House, 2 Church Street, Hamilton, HM11, Bermuda (the “Original
Guarantor”);

 

(3)           SOCIETE GENERALE, LONDON BRANCH as Original Lender (the “Original
Lender”); and

 

(4)           SOCIETE GENERALE, LONDON BRANCH as facility agent of the Finance
Parties under this Agreement (the “Facility Agent”), as the security agent for
the Secured Parties (the “Security Agent”) and as the account bank for any Cash
Collateral provided by the Original Borrower (the “Account Bank”).

 

--------------------------------------------------------------------------------


 

INTRODUCTION

 

(1)           The Original Lender has agreed to provide a secured revolving
letter of credit facility for up to USD 150 million.

 

(2)           The parties have agreed to enter into this Agreement for the
purpose of setting out the provisions on which such facility will be provided.

 

2

--------------------------------------------------------------------------------


 

PART 1
INTERPRETATION

 

1.            DEFINITIONS AND INTERPRETATION

 

1.1          Definitions

 

Each of the defined terms and interpretative provisions set out below and in the
above list of parties to this Agreement shall apply to this Agreement and each
Finance Document, unless an express contrary intention appears in that Finance
Document.

 

“Account Bank” means the Account Bank under the Charge from time to time being,
on the date of this Agreement, Societe Generale, London Branch.

 

“Accounting Reference Date” means 31 December of each year.

 

“Additional Commitment Date” has the meaning given to that term in clause 3.2
(Additional Commitments).

 

“Additional Commitment Notice” has the meaning given to it in clause 3.2
(Additional Commitments).

 

“Additional Debt” means, in relation to any debt, any money, debt or liability
due, owing or incurred under or in connection with:

 

(A)

any refinancing, deferral, novation or extension of that debt;

 

 

(B)

any further advance which may be made under any document, agreement or
instrument supplemental to any relevant Finance Document together with any
related interest, fees and costs;

 

 

(C)

any claim for damages or restitution in the event of rescission of that debt or
otherwise in connection with any relevant Finance Document;

 

 

(D)

any claim against the Company flowing from any recovery by the Company or any
liquidator, receiver, administrator, administrative receiver, compulsory manager
or other similar officer of a payment or discharge in respect of that debt on
the grounds of preference or otherwise; and

 

 

(E)

any amount (such as post-insolvency interest) which would be included in any of
the above but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.

 

“Additional Guarantor” means any Group member which becomes an additional
guarantor in accordance with clause 22.2 (Additional Guarantor).

 

“Additional Lender” has the meaning given to that term in clause 3.2 (Additional
Commitments).

 

3

--------------------------------------------------------------------------------


 

“Additional Obligor” means an Additional Guarantor.

 

“Affected Facility Agent” has the meaning given to that term in clause 23.11
(Replacement of Administrative parties) of this Agreement.

 

“Affiliate” means, in relation to any person, a subsidiary of that person or a
holding company of that person or any other subsidiary of that holding company.

 

“Agent” means each of the Facility Agent and the Security Agent and “Agents”
shall be construed accordingly.

 

“Agreement” means this facility agreement as amended, supplemented or otherwise
varied from time to time.

 

“Approved Accounting Principles” means US generally accepted accounting
principles to the extent applicable to the relevant financial statements.

 

“Approved Auditor” means any one of Deloitte LLP, Ernst & Young,
PricewaterhouseCoopers LLP or such other internationally recognised auditor as
the Majority Lenders may approve from time to time (acting reasonably).

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Authorised Signatory” means, in relation to a company or other legal person:

 

(A)          one or more directors who are duly authorised, whether singly or
jointly, to act to bind that company or other legal person; or

 

(B)          a person or persons duly authorised by that company or other legal
person to act to bind that company or other legal person.

 

“Authority” means any governmental, provincial or local government, department,
authority, court, tribunal or other judicial or regulatory body, instrumentality
or agency in any of the countries where the Borrower operates its business.

 

“Availability Period” means the period from and including the date of this
Agreement to and including the date falling one month before the Termination
Date.

 

“Available Commitment” means a Lender’s Commitment minus:

 

(A)          the amount (in the Base Currency) of its participation in any
outstanding Letter of Credit; and

 

(B)          in relation to any proposed Utilisation, the amount (in the Base
Currency) of its participation in any Letter of Credit that is due to be issued
on or before the proposed Utilisation Date,

 

4

--------------------------------------------------------------------------------


 

other than that Lender’s participation in any Letter of Credit that is due to be
repaid or prepaid on or before the proposed Utilisation Date.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

 

“Base Currency” means US Dollars.

 

“Base Currency Amount” means, in relation to a Letter of Credit, the amount
specified in the Utilisation Request delivered by a Borrower for that Letter of
Credit (or, if the amount requested is not denominated in the Base Currency,
that amount converted into the Base Currency at the Facility Agent’s Spot Rate
of Exchange on the date which is three Business Days before the Utilisation Date
or, if later, on the date the Facility Agent receives the Utilisation Request).

 

“Basel II” has the meaning given to it in clause 12.3 (Exceptions).

 

“Basel III” means the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010.

 

“Beneficiary” means any person to whom any Letter of Credit is issued in favour
of.

 

“Borrower” means the Original Borrower.

 

“Business Day” means a day (other than a Saturday or Sunday) when banks are open
for business in London, Paris and, in the case of a Letter of Credit which is
not governed by English law, in the principal banking city of such jurisdiction.

 

“Calculation Date” means:

 

(A)          31 March and 30 September in each year commencing on and from
30 September 2013; and

 

(B)          a date (selected by the Company) which is within 30 days before the
occurrence of each of the following events:

 

(i)            the issuance of HY Notes;

 

(ii)           any increase of the “Total Available Facility Amount” (as defined
in the RBL Facility Agreement) or any refinancing of the RBL Facility Agreement;

 

(iii)          any increase of the amount available under the Facility or any
refinancing of the Facility, provided that any increase in the Total Commitments
pursuant to clause 3.2 (Additional Commitments) shall

 

5

--------------------------------------------------------------------------------


 

not trigger a Calculation Date if the Additional Commitment Notice has been
given within 90 days of a previous occurrence of a Calculation Date;

 

(iv)          the incurrence by any member of the Group of any new Financial
Indebtedness (but, for the avoidance of doubt, not including the refinancing of
any existing Financial Indebtedness, except as provided for in paragraphs
(ii) and (iii) above); or

 

(v)           a Ghana Petroleum Agreement Small Sale Event.

 

“Calculation Trigger Event” means any event listed in paragraphs (B)(i) to
(v) of the definition of “Calculation Date”.

 

“Cash Collateral” means the cash denominated in US Dollars deposited in the LC
Cash Collateral Accounts in accordance with clause 6.14 (Cash collateralisation)
or 20.15(C) (Acceleration).

 

“Change of Control” has the meaning given to that term in clause 8.2 (Change of
Control) of this Agreement.

 

“Charge” means the charge on cash deposits and the account bank agreement dated
on or about the date of this Agreement between the Company, the Security Agent
and the Account Bank.

 

“Charged Property” means all of the assets which from time to time are, or are
expressed to be, the subject of the Transaction Security.

 

“Committed Additional Participation” has the meaning given to it in clause 3.2
(Additional Commitments).

 

“Commitment” means:

 

(A)          in relation to an Original Lender, the amount in Base Currency set
opposite its name under the heading “Commitment” in Schedule 1 (The Original
Lender) of this Agreement, the amount of any other Commitment transferred to it
and the amount of any Committed Additional Participation assumed by it pursuant
to clause 3.2 (Additional Commitments); and

 

(B)          in relation to any other Lender, the amount in Base Currency of any
Commitment transferred to it and the amount of any Committed Additional
Participation assumed by it pursuant to clause 3.2 (Additional Commitments),

 

to the extent not cancelled, reduced or transferred by it.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 5 (Form of Compliance Certificate) of this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Conditions Precedent” means the conditions precedent to initial Utilisation of
the Facility as set out in Schedule 2 (Conditions Precedent) of this Agreement.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form of Schedule 6 (Form of Confidentiality Undertaking) of this
Agreement or in any other form agreed between the Company and the Facility
Agent.

 

“Consolidated Cash and Cash Equivalents” means, in relation to the Group, at any
time:

 

(A)          cash in hand or on deposit including, for the avoidance of doubt,
restricted cash;

 

(B)          any investment in a liquidity fund, provided that such investment
is capable of being withdrawn in cash on not more than five Business Days’
notice;

 

(C)          certificates of deposit, maturing within one year after the
relevant date of calculation;

 

(D)          any investment in marketable obligations in Sterling, US Dollar or
Euro having not more than three months to final maturity issued or guaranteed
with a rating of A- or above by Standard and Poor’s (or its equivalent by
Moody’s);

 

(E)           any other instrument, security or investment approved in writing
by the Majority Lenders.

 

“Consolidated Total Borrowings” means, in relation to the Group, at any time the
aggregate of the following:

 

(A)          the outstanding principal amount of any Financial Indebtedness
incurred;

 

(B)          any fixed or minimum premium payable on the repayment or redemption
of any instrument referred to in paragraph (A) above; and

 

(C)          the outstanding principal amount of any indebtedness arising in
connection with any other transaction (including any forward sale or purchase
agreement) which has the commercial effect of a borrowing,

 

including any interest treated as capitalised under applicable Approved
Accounting Principles but without double-counting and, for the avoidance of
doubt, excluding any such amount or indebtedness owed by one member of the Group
to another member of the Group.

 

“Consolidated Total Net Borrowings” means, for any Measurement Period,
Consolidated Total Borrowings less Consolidated Cash and Cash Equivalents each
as at the last day of that Measurement Period.

 

“Contractor” means the contractor under the WCTP PA and the DWT PA respectively
from time to time.

 

7

--------------------------------------------------------------------------------


 

“Default” means an Event of Default or event which, with the giving of notice,
lapse of time, or fulfilment of any condition, would constitute an Event of
Default.

 

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.

 

“Deposit Agreements” means the agreements signed on or about the date of this
Deed (or any future date providing the agreements are in substantially the same
form as those signed on the date of this Deed) between KECI and Societe
Generale, London Branch which detail the terms and conditions which apply to the
Accounts (as defined in the Charge).

 

“Derivative Agreement” means an ISDA Master Agreement or similar agreement
pursuant to which Derivative Transactions are entered into by the Borrower with
a counterparty.

 

“Derivative Transaction” means any transaction entered into under a Derivative
Agreement, including (but not limited to) any transaction which is a forward
rate agreement, option, future, swap, cap, floor and any combination of the
foregoing.

 

“Discharge Date” means the first date on which all liabilities (whether actual
or contingent) owed to the Finance Parties have finally been discharged and such
Finance Parties are under no further obligation to provide financial
accommodation under the Finance Documents.

 

“Discharged Rights and Obligations” has the meaning given to it in clause 21.6
(Procedure for transfer).

 

“Dispute” has the meaning given to it in clause 39.1 (Submission).

 

“Disruption Event” means either or both of:

 

(A)          a material disruption to those payment or communications systems or
to those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

(B)          the occurrence of any other event which results in a disruption
(including, without limitation, disruption of a technical or systems-related
nature) to the treasury or payments operations of a Party preventing or severely
inhibiting that or any other Party:

 

(i)            from performing its payment obligations under the Finance
Documents; or

 

(ii)           from communicating with other Parties in accordance with the
terms of the Finance Documents,

 

8

--------------------------------------------------------------------------------


 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“DWT Block” means the Deep Water Tano area offshore Ghana, being the area
described in Annex 1 of the DWT PA, but excluding any portions of such area in
respect of which the Contractor’s rights thereunder are from time to time
relinquished or surrendered pursuant to the DWT PA.

 

“DWT PA” means the petroleum agreement dated 10 March 2006 between the
Government of Ghana, represented by the Minister, the GNPC, Tullow Ghana
Limited, Sabre Oil and Gas Limited and KEG in respect of the DWT Block (and all
amendments and supplements thereto).

 

“EBITDAX” means, in relation to the Group for any Measurement Period, its
consolidated income on ordinary activities before Tax for that period, but
adjusted by:

 

(A)           adding back Net Interest Payable;

 

(B)          adding back depletion and depreciation charged to the consolidated
profit and loss account of the Group;

 

(C)          adding back amounts amortised to the consolidated profit and loss
account of the Group;

 

(D)          adding back any amount attributable to exploration expense (except
to the extent that any such exploration expenses have been capitalised);

 

(E)           adding back any amount attributable to unrealised losses, and
deducting any amount attributable to unrealised gains on the value of any
Derivative Transaction;

 

(F)           adding back any amount attributable to a loss and deducting any
amount attributable to a gain against book value on the disposal of any
non-current asset and any amount attributable to an impairment charge relating
to a non-current asset;

 

(G)          adding back the amount attributable to any compensation which is
paid by way of equity instruments in KEL;

 

(H)          adding back or deducting (as applicable) the amount attributable to
any other material item of an unusual or non-recurring nature which represent
gains or losses, including (but not limited to) those arising on:

 

(i)             the refinancing of or the extinguishment of any financing, in
relation to any cost associated with the original financing which is
subsequently written off as a consequence of that refinancing or extinguishment;
and

 

(ii)            the restructuring of the activities of an entity and the
reversal of any provisions for the cost of restructuring,

 

9

--------------------------------------------------------------------------------


 

for that Measurement Period.  In addition, for the purposes of the calculation
of the financial covenant contained in clause 18 (Financial Covenants), EBITDAX
in relation to the Group for any Measurement Period shall be adjusted by:

 

(I)            including the EBITDAX of a subsidiary of the Company or
attributable to a business or asset acquired during that Measurement Period for
the part of the Measurement Period when it was not a member of the Group and/or
the business or asset was not owned by a member of the Group; and

 

(J)            excluding the EBITDAX attributable to any subsidiary of the
Company or to any business or asset sold during that Measurement Period.

 

“Enforcement Action” shall have the meaning given to that term in the
Intercreditor Agreement.

 

“EO” means EO Group Limited, a Cayman Islands company with registered company
number 219175 whose registered place of business is at PMB CT 123, Cantonments,
112A Adole Crescent Way, Airport, Accra, Ghana (formerly known as the KG Group
Limited).

 

“Euro” means the single currency of the Participating Member States.

 

“Event of Default” means any event or circumstance specified as such in
clause 20 (Events of Default) of this Agreement.

 

“Excess Cash Collateral” has the meaning given to it in clause 6.14(F) (Cash
Collateralisation).

 

“Existing Lender” has the meaning given to it in clause 21.1 (Assignments and
transfers and changes in Facility Office by the Lenders).

 

“Facility” means the revolving letter of credit facility made available under
this Agreement as described in clause 3 (The Facility) of this Agreement.

 

“Facility Agent’s Spot Rate of Exchange” means the Facility Agent’s spot rate of
exchange for the purchase of the relevant currency with the Base Currency in the
London foreign exchange market at or about 11:00 a.m. on a particular day.

 

“Facility Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice where
notice is required under clause 23.13 (Facility Agent relationship with the
Lenders)) as the office or offices through which it will perform its obligations
under this Agreement.

 

“Fee Letter” means:

 

(A)          any letter or letters dated after the date of this Agreement
between any Finance Party and the Company which are required following any
syndication of the Facility and which set out any of the fees referred to in
clause 10 (Fees) of this

 

10

--------------------------------------------------------------------------------


 

Agreement and any other fees payable by the Company to a Finance Party pursuant
to a Finance Document or payable under the Facility; and

 

(B)          the letter dated on or around the date of this Agreement between
Societe Generale, London Branch and KECI which details the fee payable in
respect of the arrangement of the Facility.

 

“Finance Document” means this Agreement, each Security Document, any Fee Letter
and any other document designated as such by the Facility Agent and the Company.

 

“Finance Party” means each of the Lenders, the Facility Agent and the Security
Agent and “Finance Parties” shall be construed accordingly.

 

“Financial Covenants” means the financial covenants listed under clause 18
(Financial Covenants) of this Agreement.

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(A)          moneys borrowed;

 

(B)          any amount raised by acceptance under any acceptance credit
facility or dematerialised equivalent;

 

(C)          any amount raised pursuant to any note purchase facility or the
issue of bonds, notes, debentures, loan stock or any similar instrument;

 

(D)          the amount of any liability in respect of any lease or hire
purchase contract which would be treated in the accounts of the relevant entity
as a finance or capital lease;

 

(E)           receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis);

 

(F)           any derivative transaction entered into in connection with
protection against or benefit from fluctuation in any rate or price (and, when
calculating the value of any derivative transaction, only the market to market
value shall be taken into account);

 

(G)          any amount raised under any other transaction (including any
forward sale or purchase agreement) of a type not referred to in any other
paragraph of this definition but which is classified as a borrowing in the
accounts of the relevant entity;

 

(H)          any counter-indemnity obligation in respect of a guarantee,
indemnity, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial institution in respect of an underlying liability
of an entity which is not a member of the Group and which underlying liability
would fall within one of the other paragraphs of this definition if it were a
liability of a member of the Group; and

 

11

--------------------------------------------------------------------------------


 

(I)            the amount of any liability in respect of any guarantee or
indemnity for any of the items referred to in paragraphs (A) to (H) above (but
only to the extent that the Financial Indebtedness supported thereby is or is at
any time in the future capable of being outstanding).

 

“First Currency” has the meaning given to it in clause 13.1 (Currency
indemnity).

 

“Ghana Petroleum Agreements” means, together, the DWT PA and the WCTP PA (and
all other amendments and supplements thereto).

 

“Ghana Petroleum Agreement Seller” means KEI and/or KED and/or KEG, as
applicable.

 

“Ghana Petroleum Agreement Small Sale Event” means any event which reduces a
Ghana Petroleum Agreement Seller’s indirect or direct interest in the Ghana
Petroleum Agreements and where, following such reduction, a Ghana Petroleum
Agreement Seller has an indirect or direct interest in the Ghana Petroleum
Agreements which (before and after such reduction) is (i) 100 per cent. or less;
and (ii) more than 662/3 per cent.

 

“Ghana Petroleum Agreement Small Sale Percentage Reduction” means the reduction
of a Ghana Petroleum Agreement Seller’s indirect or direct interest in the Ghana
Petroleum Agreements, expressed as a percentage of such Ghana Petroleum
Agreement Seller’s indirect or direct interest in the Ghana Petroleum Agreements
as at the first date of this Agreement, which occurs as a result of a Ghana
Petroleum Agreement Small Sale Event.

 

“Ghana Obligor” means KEO, KEI, KEFI, KED, KEG and an “Obligor” from time to
time, as defined under the RBL Facility Agreement.

 

“GNPC” means the Ghana National Petroleum Corporation, a public corporation
established by Provisional National Defence Council Law 64 of 1983.

 

“Government” means the government of any country in which assets of the Group
are situated.

 

“Group” means the Original Guarantor or any Additional Guarantor and its direct
and indirect subsidiaries.

 

“Guarantor” means the Original Guarantor.

 

“HY Notes” means any debenture, bond (other than performance bonds, bid bonds,
retention bonds, advance payments bonds, letters of credit or trade credit
related bonds), note, loan stock or other similar security issued by KEL.

 

“Illegality Lender” has the meaning given to that term in clause 8.1
(Illegality) of this Agreement.

 

“Increased Costs” has the meaning given to that term in clause 12.1 (Increased
costs) of this Agreement.

 

12

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means the KEFI Intercreditor Agreement;

 

“IPO” means in relation to a company, a transaction in which shares in that
company are sold or issued to investors and in connection with such sale or
issue are admitted to trading on a regulated market or other stock exchange.

 

“IPO Reorganisation” means any Reorganisation implemented by the Company, or any
of its Subsidiaries from time to time (or any group of them), which is
undertaken for the purpose of facilitating an IPO.

 

“KED” means Kosmos Energy Development, a company incorporated under the laws of
the Cayman Islands with registered number 225879 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands.

 

“KEFI” means Kosmos Energy Finance International, a company incorporated under
the laws of the Cayman Islands with registered number 253656 and having its
registered office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square,
Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands.

 

“KEFI Intercreditor Agreement” means the intercreditor agreement dated
23 November 2012 between, inter alios, (1) KEFI, (2) KEL, (3) Standard Chartered
Bank, and (4) BNP Paribas.

 

“KEG” means Kosmos Energy Ghana HC, a company incorporated under the laws of the
Cayman Islands with registered number 135710 and having its registered office at
P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George
Town, Grand Cayman KY1-1209, Cayman Islands.

 

“KEI” means Kosmos Energy International, a company incorporated under the laws
of the Cayman Islands with registered number 218274 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands.

 

“KEL” means Kosmos Energy Ltd., a company incorporated under the laws of Bermuda
with registered number 45011 and having its registered office at Clarendon
House, 2 Church Street, Hamilton, HM11, Bermuda.

 

“KEO” means Kosmos Energy Operating, a company incorporated under the laws of
the Cayman Islands with registered number 231417 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands.

 

“LC Cash Collateral Accounts” means the bank accounts which are established and
maintained by the Original Borrower pursuant to clause 26 (Bank Accounts) of
this Agreement with the Account Bank and which are secured in favour of the
Security Agent, details of which are set out at Schedule 11 (Details of the LC
Cash Collateral Accounts).

 

13

--------------------------------------------------------------------------------


 

“LC Issuing Bank” means the Original Lender and such of its global facility
offices as are required to fulfil a Utilisation requested by the Borrower.

 

“Lender” means:

 

(A)          the Original Lender; and

 

(B)          any bank or financial institution which has become a Party as a
lender in accordance with clause 3.2 (Additional Commitments) or clause 21
(Changes to the Lenders) of this Agreement,

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Lender Accession Notice” means a notice substantially in the form set out under
Schedule 7 (Form of Lender Accession Notice) to be delivered by a New Lender
pursuant to and in accordance with clause 21.6 (Procedure for transfer) or by an
Additional Lender pursuant to and in accordance with clause 3.2 (Additional
Commitments).

 

“Letter of Credit” means a letter of credit:

 

(A)          issued in substantially the form set out in Schedule 8 (Form of
Letter of Credit) of this Agreement;

 

(B)          in such form as already issued under this Agreement; or

 

(C)          in any other form requested by the Borrower and agreed to by the LC
Issuing Bank and the Facility Agent.

 

“Letter of Credit Fee” has the meaning given to that term in clause 10.1 (Letter
of Credit fee).

 

“Letter of Credit Rate” has the meaning given to that term in clause 10.1
(Letter of Credit fee).

 

“Liabilities” means all present and future liabilities and obligations at any
time of any Obligor to any Lender under the Finance Documents, both actual and
contingent and whether incurred solely or jointly or in any other capacity
together with any of the following matters relating to or arising in respect of
those liabilities and obligations:

 

(A)           any refinancing, novation, deferral or extension;

 

(B)          any claim for breach of representation, warranty or undertaking or
on an event of default or under any indemnity given under or in connection with
any document or agreement evidencing or constituting any other liability or
obligation falling within this definition;

 

(C)          any claim for damages or restitution; and

 

14

--------------------------------------------------------------------------------


 

(D)          any claim as a result of any recovery by any Obligor of a Payment
on the grounds of preference or otherwise,

 

and any amounts which would be included in any of the above but for any
discharge, non-provability, unenforceability or non-allowance of those amounts
in any insolvency or other proceedings.

 

“Majority Lenders” means, as applicable, those Lenders whose Commitments then
aggregate at least 662/3 per cent. of the Total Commitments under the Facility.

 

“Margin” means 50 basis points per annum.

 

“Material Adverse Effect” means, in relation to any event (or series of events)
or circumstance which occurs or arises, that event (or events) or circumstance
(or any effect or consequence thereof) which, in the opinion of the Majority
Lenders, would reasonably be expected materially and adversely to affect the
financial condition, operations, or business of any Obligor or the ability of
any Obligor to perform its obligations under the Finance Documents in full and
on the basis contemplated therein in a way which is materially prejudicial to
the interests of the Lenders or results in the Obligors being unable to pay any
amounts when due and payable under the Finance Documents.

 

“Measurement Period” means in respect of a Calculation Date, a period of
12 months ending on the Calculation Date in question.

 

“Minister” means the Government’s Minister for Energy.

 

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation and any
successor thereto and if such corporation shall for any reason no longer perform
the functions of a securities rating agency, Moody’s shall be deemed to refer to
any other internationally recognised rating agency agreed by the Facility Agent
and the Company (both acting reasonably).

 

“Net Interest Payable” means, in relation to the Group for any Measurement
Period, Total Interest Payable less Total Interest Receivable for the Group
during that Measurement Period.

 

“New Commitment Rebalancing” has the meaning given to it in clause 3.2
(Additional Commitments) of this Agreement.

 

“New Lender” has the meaning given to it in clause 21.1 (Assignments and
transfers and changes in Facility Office by the Lenders) of this Agreement.

 

“Non-Borrower Entity” has the meaning given to it in clause 6.16 (Letter of
Credit issued on behalf of a Non-Borrower Entity).

 

15

--------------------------------------------------------------------------------


 

“Non-Funding Lender” means:

 

(A)          any Lender who fails to participate in any Utilisation in the
amount and at the time required;

 

(B)          any Lender who has indicated publicly or to the Facility Agent or
an Obligor that it does not intend to participate in all or part of any
Utilisation;

 

(C)          any Lender which has repudiated its obligations under the Facility;
or

 

(D)          any Lender in respect of which or in respect of whose holding
company any of the events specified in clause 20.7 (Insolvency) or clause 20.8
(Insolvency proceedings) of this Agreement (disregarding paragraph (B) of
clause 20.8 (Insolvency proceedings)) applies or has occurred.

 

“Obligor” means the Borrower and each Guarantor.

 

“Ongoing Letter of Credit” has the meaning given to that term in clause 6.14
(Cash collateralisation) of this Agreement.

 

“Optional Currency” means a currency (other than the Base Currency) which is
approved by the LC Issuing Bank in accordance with clause 6.7 (Conditions
relating to Optional Currencies).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Party” means a party to a Finance Document.

 

“Payment” means, in respect of any Liabilities (or any other liabilities or
obligations), a payment, prepayment, repayment, redemption, defeasance or
discharge of those Liabilities (or other liabilities or obligations).

 

“Permitted Party” has the meaning given to it in clause 21.8 (Disclosure of
information).

 

“Permitted Transferee” shall have the meaning given to that term in clause 8.2
(Change of Control).

 

“Person” has the meaning given to it in clause 17.15 (OFAC).

 

“Pre-existing Letter of Credit” has the meaning given to it in clause 6.15
(Transfer of existing Letters of Credit).

 

“Process Agent” has the meaning given to it in clause 40 (Service of Process).

 

“Qualifying Bank” means an internationally recognised bank:

 

16

--------------------------------------------------------------------------------


 

(A)          which is not subject to Sanctions; or

 

(B)          which does not have its principal place of business in a country
which is subject to Sanctions; or

 

(C)          which is not a bank whose principal place of business is in a
country notified by the Company to the Facility Agent prior to signing of this
Agreement; or

 

(D)          whose long-term unguaranteed, unsecured securities or debt is rated
at least Baa3 (Moody’s) or a comparable rating from an internationally
recognised credit rating agency (except that this shall not be a requirement if
an Event of Default is continuing).

 

“RBL Facility Agreement” means the facility agreement dated 28 March 2011
between, amongst others, KEFI as original borrower, KEO, KEI, KED and KEG as
original guarantors, BNP Paribas as facility agent and the Original Lender named
therein, as amended on 17 February 2012.

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.

 

“Renewal or Extension Request” has the meaning given to that term in
clause 6.8(A) (Renewal or extension of a Letter of Credit).

 

“Reorganisation” means (without limitation) any transaction, deemed transaction,
step, procedure or agreement, including (but without limitation) the transfer,
distribution, contribution or settlement of assets and/or liabilities.

 

“Repeating Representations” means the representations set out under:

 

(A)          clauses 17.1 (Status), 17.2 (Legal validity), 17.3 (Non-conflict)
and 17.4 (Powers and authority) of this Agreement, each as at the time the power
or authority was exercised only; and

 

(B)          clauses 17.5 (Authorisations), 17.8 (Financial statements and other
factual information), 17.9 (Proceedings pending or threatened), 17.10 (Breach of
laws), 17.11 (Ranking of security), 17.12 (Pari passu ranking), 17.13 (No
immunity) and 17.15 (OFAC) of this Agreement.

 

“Replacement Lender” has the meaning given to that term in clause 8.5 (Right of
repayment and cancellation in relation to a single Lender) of this Agreement.

 

“Requested Additional Commitment” has the meaning given to it in clause 3.2
(Additional Commitments).

 

“Required Approvals” means all material approvals, licences, consents and
authorisations necessary in connection with the execution, delivery, performance
or enforcement of any Finance Document.

 

17

--------------------------------------------------------------------------------


 

“Revised Termination Date” has the meaning given to it in clause 20.17 (Lender’s
Termination);

 

“Sanctions” has the meaning given to it in clause 17.15 (OFAC).

 

“Second Currency” has the meaning given to it in clause 13.1 (Currency
indemnity).

 

“Secured Liabilities” means at any time and without double counting, all present
and future obligations and liabilities (actual or contingent) of each Obligor
(whether or not for the payment of money and including any obligation to pay
damages for breach of contract) which are, or are expressed to be, or may become
due, owing or payable to any or all of the Secured Parties under or in
connection with any of the Finance Documents, together with all costs, charges
and expenses incurred by the Security Agent or any Secured Party which any
Obligor is obliged to pay under any Finance Document.

 

“Secured Party” means each of the Lenders, the Facility Agent and the Security
Agent.

 

“Secured Property” means:

 

(A)          the Transaction Security expressed to be granted in favour of the
Security Agent as trustee for the Secured Parties and all proceeds of that
Transaction Security;

 

(B)          all obligations expressed to be undertaken by an Obligor to pay
amounts in respect of the Liabilities to the Security Agent as trustee for the
Secured Parties and secured by the Transaction Security together with all
representations and warranties expressed to be given by an Obligor in favour of
the Security Agent as trustee for the Secured Parties; and

 

(C)          any other amounts or property, whether rights, entitlements, choses
in action or otherwise, actual or contingent, which the Security Agent is
required by the terms of the Finance Documents to hold as trustee on trust for
the Secured Parties.

 

“Security Document” means:

 

(A)          the Charge;

 

(B)          any other document entered into at any time by any of the Obligors
creating any guarantee, indemnity, Security Interest or other assurance against
financial loss in favour of any of the Secured Parties as security for any of
the Secured Liabilities; and

 

(C)          any Security Interest granted under any covenant for further
assurance in any of the documents set out in paragraphs (A) and (B) above.

 

“Security Interest” means a mortgage, charge, pledge, lien or other security
interest or any other agreement or arrangement having a similar effect.

 

18

--------------------------------------------------------------------------------


 

“Service Document” has the meaning given to it in clause 40 (Service of
Process).

 

“Shareholder” means any funds affiliated with Warburg Pincus and Blackstone
Capital Partners or the Blackstone Group.

 

“Shareholder Affiliate” means any Affiliate of a Shareholder, any trust of which
a Shareholder or any of its Affiliates is a trustee, any partnership of which a
Shareholder or any of its Affiliates is a partner and any trust, fund or other
entity which is managed by, or is under the control of, a Shareholder or any of
its Affiliates, provided that any such trust, fund or other entity which has
been established for at least six months solely for the purpose of making,
purchasing or investing in loans or debt securities and which is managed or
controlled independently from all other trusts, funds or other entities managed
or controlled by a Shareholder or any of its Affiliates which have been
established for the primary or main purpose of investing in the share capital of
companies shall constitute a Shareholder Affiliate.

 

“Shareholder Distribution” means the declaration, making or payment of a
distribution to a shareholder (which shall include the payment of any loans
provided by a shareholder).

 

“Signing Date” means the date on which each of the Finance Documents have been
signed, as applicable.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Stock Exchange” means an organised and regulated financial market for the
buying and selling of interests in financial instruments where any securities
issued by any Obligor are listed from time to time.

 

“Subsidiary Beneficiary” has the meaning given to it in clause 6.6 (Issue of
Letters of Credit).

 

“Suspension Period End Date” has the meaning given to it in clause
20.17(A) (Lender’s Termination).

 

“Sum” has the meaning given to it in clause 13.1 (Currency indemnity).

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Termination Date” means the earlier of:

 

(A)          the date falling three years from the date of this Agreement or, if
not a Business Day, the immediately preceding Business Day; or

 

(B)          if applicable, the Revised Termination Date calculated in
accordance with clause 20.17 (Lender’s Termination).

 

19

--------------------------------------------------------------------------------


 

“Third Parties Act” means the Contracts (Rights of Third Parties Act) 1999.

 

“Total Commitments” means the aggregate of the Commitments of the Lenders.

 

“Total Interest Payable” means, in relation to the Group for any Measurement
Period, all interest and other financing charges paid or payable and incurred by
the Group during that Measurement Period.

 

“Total Interest Receivable” means, in relation to the Group for any Measurement
Period, all interest and other financing charges received or receivable by the
Group during that Measurement Period.

 

“Trade Letter of Credit” means a letter of credit which is not a standby letter
of credit and operates as the primary method of payment for specified goods
and/or services, instead of a payment obligation of the entity on whose behalf
the letter of credit is issued.

 

“Transaction Security” means the security created or evidenced or expressed to
be created or evidenced under or pursuant to the Security Documents.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) of this Agreement or any other form
agreed between the Facility Agent and the Company.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(A)          the proposed Transfer Date specified in the Transfer Certificate;
and

 

(B)          the date on which the Facility Agent executes the Transfer
Certificate.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“USD” or “US Dollar” means the lawful currency of the United States of America.

 

“Utilisation” means a utilisation of the Facility by way of a Letter of Credit.

 

“Utilisation Date” means the date of a Utilisation, being the date on which a
Letter of Credit is issued.

 

“Utilisation Request” means a notice substantially in the form set out in 
Schedule 3 (Utilisation Request) of this Agreement.

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 or
any regulations promulgated thereunder and any other tax of a similar nature.

 

“WCTP Block” means West Cape Three Points area offshore Ghana, being the area
described in Annex 1 to the WCTP PA, but excluding any portions of such area in

 

20

--------------------------------------------------------------------------------


 

respect of which the Contractor’s rights thereunder are from time to time
relinquished or surrendered pursuant to the WCTP PA.

 

“WCTP PA” means the petroleum agreement dated 22 July 2004 between the
Government of Ghana, represented by the Minister, the GNPC, KEG and EO in
respect of the West Cape Three Points Block Off-shore Ghana (and all amendments
and supplements thereto).

 

1.2          Construction of particular terms

 

Unless a contrary indication appears, any reference in this Agreement to:

 

(A)          “this Agreement” shall be construed as a reference to the agreement
or document in which such reference appears together with all recitals and
Schedules thereto;

 

(B)          a reference to “assets” includes properties, revenues and rights of
every description;

 

(C)          an “authorisation” or “consent” shall be construed as including any
authorisation, consent, approval, resolution, licence, exemption, permission,
recording, notarisation, filing or registration;

 

(D)          an “authorised officer” shall be construed, in relation to any
Party, as a reference to a director or other person duly authorised by such
Party as notified by such Party to the Facility Agent as being authorised to
sign any agreement, certificate or other document or to take any decision or
action, as applicable. The provision of any certificate or the making of any
certification by any authorised officer of the Company shall not create for that
authorised officer any personal liability to the Finance Parties;

 

(E)           a “calendar year” is a reference to a period starting on (and
including) 1 January and ending on (and including) the immediately following
31 December;

 

(F)           a “certified copy” shall be construed as a reference to a copy of
that document, certified by an authorised officer of the relevant Party
delivering it to be a complete, accurate and up-to-date copy of the original
document;

 

(G)          a “clause” shall, subject to any contrary indication, be construed
as a reference to a clause of the agreement or document in which such reference
appears;

 

(H)          “continuing” shall, in relation to any Default or Event of Default,
be construed as meaning that such Default or Event of Default has not been
remedied or waived;

 

(I)            the “equivalent” on any given date in any currency (the “first
currency”) of an amount denominated in another currency (the “second currency”)
is a reference to the amount of the first currency which could be purchased with
the

 

21

--------------------------------------------------------------------------------


 

amount of the second currency at the Spot Rate of Exchange quoted by the
Facility Agent in the normal course of business at or about 11:00 a.m. on such
date for the purchase of the first currency with the second currency in the
London foreign exchange markets for delivery on the second Business Day
thereafter;

 

(J)            the “group” of any person, shall be construed as a reference to
that person, its subsidiaries and any holding company of that person and all
other subsidiaries of any such holding company, from time to time;

 

(K)          a “holding company” of a company or corporation shall be construed
as a reference to any company or corporation of which the first-mentioned
company or corporation is a subsidiary;

 

(L)           “include” or “including” shall be deemed to be followed by
“without limitation” or “but not limited to” whether or not they are followed by
such phrase or words of like import;

 

(M)         a “month” or “Month” is a reference to a period starting on one day
in a calendar month and ending on the numerically corresponding day in the next
succeeding calendar month save that, where any such period would otherwise end
on a day which is not a Business Day, it shall end on the next succeeding
Business Day, unless that day falls in the calendar month succeeding that in
which it would otherwise have ended, in which case it shall end on the
immediately preceding Business Day provided that, if a period starts on the last
Business Day in a calendar month or if there is no numerically corresponding day
in the month in which that period ends, that period shall end on the last
Business Day in that later month (and references to “months” and “Months” shall
be construed accordingly);

 

(N)          a “person” shall be construed as a reference to any person, trust,
firm, company, corporation, government, state or agency of a state or any
association or partnership (whether or not having separate legal personality) of
two or more of the foregoing;

 

(O)          a reference to a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of Law
but, if not having the force of Law, being a regulation, rule, official
directive, request or guideline with which a prudent person carrying on the same
or a similar business to the Company would comply) of any governmental body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

 

(P)           the Borrower “repaying” or “prepaying” a Letter of Credit means:

 

(i)            the Borrower providing Cash Collateral for that Letter of Credit;

 

(ii)           the maximum amount payable under that Letter of Credit being
reduced in accordance with its terms; or

 

22

--------------------------------------------------------------------------------


 

(iii)          the LC Issuing Bank being satisfied that it has no further
liability under that Letter of Credit,

 

and the amount by which a Letter of Credit is repaid or prepaid under paragraphs
(P)(i) and (ii) above is the amount of the relevant Cash Collateral or
reduction;

 

(Q)          a “right” shall be construed as including any right, title,
interest, claim, remedy, discretion, power or privilege, in each case whether
actual, contingent, present or future;

 

(R)          a “Schedule” shall, subject to any contrary indication, be
construed as a reference to a schedule of the agreement or document in which
such reference appears;

 

(S)           a “subsidiary” of a company or corporation means a subsidiary
undertaking within the meaning of section 1162 of the Companies Act 2006 which
shall be construed as a reference to any company or corporation:

 

(i)            which is controlled, directly or indirectly, by the
first-mentioned company or corporation;

 

(ii)           more than half the issued share capital of which is beneficially
owned, directly or indirectly, by the first-mentioned company or corporation; or

 

(iii)          which is a subsidiary of another subsidiary of the
first-mentioned company or corporation,

 

and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;

 

(T)           the “winding-up”, “dissolution” or “administration” of a company
or corporation shall be construed so as to include any equivalent or analogous
proceedings under the law of the jurisdiction in which such company or
corporation is incorporated or any jurisdiction in which such company or
corporation carries on business including the seeking of liquidation,
bankruptcy, winding-up, reorganisation, dissolution, administration,
receivership, judicial custodianship, administrative receivership, arrangement,
adjustment, protection or relief of debtors; and

 

(U)          a “year” is a reference to a period starting on one day in a month
in a calendar year and ending on the numerically corresponding day in the same
month in the next succeeding calendar year, save that, where any such period
would otherwise end on a day which is not a Business Day, it shall end on the
next succeeding Business Day, unless that day falls in the month succeeding that
in which it would otherwise have ended, in which case it shall end on the
immediately preceding Business Day Provided that, if a period starts on the last

 

23

--------------------------------------------------------------------------------


 

Business Day in a month, that period shall end on the last Business Day in that
later month (and references to “years” shall be construed accordingly).

 

1.3          Interpretation

 

(A)          Words importing the singular shall include the plural and vice
versa.

 

(B)          Words indicating any gender shall include each other gender.

 

(C)          Unless a contrary indication appears, a term used in any other
Finance Document or in any notice given under or in connection with any Finance
Document to:

 

(i)            any party or person shall be construed so as to include its and
any subsequent successors, permitted transferees and permitted assigns in
accordance with their respective interests;

 

(ii)           such agreement or document or any other agreement or document
shall be construed as a reference to each such agreement or document or, as the
case may be, such other agreement or document as the same may have been, or may
from time to time be, amended, varied, novated or supplemented, in each case to
the extent permitted under the Finance Documents; and

 

(iii)          a time of day shall, save as otherwise provided in any agreement
or document, be construed as a reference to London time.

 

(D)          Section, Part, Clause and Schedule headings contained in, and any
index or table of contents to, any agreement or document are for ease of
reference only.

 

1.4          Third Party Rights

 

(A)          A person who is not a party to this Agreement has no right under
the Third Parties Act to enforce or enjoy the benefit of any term of this
Agreement.

 

(B)          Notwithstanding any term of any Finance Document, this Agreement
may be rescinded or varied without the consent of any person who is not a Party
hereto.

 

24

--------------------------------------------------------------------------------


 

PART 2
CONDITIONS PRECEDENT

 

2.            CONDITIONS PRECEDENT

 

2.1          Conditions Precedent to first Utilisation

 

The Company may not deliver a Utilisation Request unless the Facility Agent has
received all of the documents and other evidence listed in Schedule 2
(Conditions Precedent) in form and substance satisfactory to the Facility Agent
(acting reasonably), or their delivery has otherwise been waived.  The Facility
Agent (acting reasonably) shall notify the Company and the Lenders promptly upon
being so satisfied.

 

2.2          Conditions Precedent to each Utilisation

 

The Lenders will only be obliged to comply with clause 6.5 (Lenders’
participation) if, on the proposed Utilisation Date, disregarding for the
purposes of paragraph (A) below the effect of clause 20(A) and 20(B) (Events of
Default):

 

(A)          in the case of a Letter of Credit renewed or extended in accordance
with clause 6.8 (Renewal or extension of a Letter of Credit), no Event of
Default is continuing or would result from the proposed Utilisation and, in the
case of any other Utilisation, no Default is continuing or would result from the
proposed Utilisation; and

 

(B)          an Authorised Signatory of the Company certifies that the Repeating
Representations to be made by each Obligor are, in the light of the facts and
circumstances then existing, true and correct in all material respects (or, in
the case of a Repeating Representation that contains a materiality concept, true
and correct in all respects).

 

25

--------------------------------------------------------------------------------


 

PART 3
OPERATION OF THE FACILITY

 

3.            THE FACILITY

 

3.1          Facility Commitment amounts

 

(A)          Subject to the terms of the Finance Documents, the Lenders have
agreed to make available to the Borrower a secured multicurrency revolving
letter of credit facility on the terms and conditions set out in this Agreement
(the “Facility”) in an aggregate amount equal to the Total Commitments.

 

(B)          The Facility may only be utilised by way of Letters of Credit.

 

3.2          Additional Commitments

 

(A)          KECI may request that the Total Commitments be increased by the
provision of additional commitments under the Facility (each such increase being
a “Requested Additional Commitment”), by providing written notice to the
Facility Agent (such notice being an “Additional Commitment Notice”) provided
that,

 

(i)            the Additional Commitment Notice shall be delivered prior to the
expiry of the Availability Period;

 

(ii)           the increase in and/or, as the case may be, assumption of
Requested Additional Commitments is to take effect before the expiry of the
Availability Period and the maximum aggregate amount of Requested Additional
Commitments (including all previous increases in and/or assumptions of Requested
Additional Commitments) shall not exceed US$50,000,000; and

 

(iii)          no Event of Default is continuing or would arise as a result of
the provision of the Requested Additional Commitment; and

 

(iv)          the terms of the Requested Additional Commitment shall, for all
purposes of this Agreement, be treated pursuant to the terms of this Agreement
in the same manner as the existing Commitments.

 

(B)          Each Additional Commitment Notice shall:

 

(i)            confirm that the requirements of clause 3.2(A) above are
fulfilled; and

 

(ii)           specify the date upon which the Requested Additional Commitment
is anticipated to be made available to the Borrower (the “Additional Commitment
Date”).

 

(C)          Upon receipt of any notice pursuant to clause 3.2(A) above, the
Facility Agent shall promptly notify the Lenders of such request, and on or
before the

 

26

--------------------------------------------------------------------------------


 

Additional Commitment Date, each Lender shall inform the Facility Agent of the
amount in the Base Currency of the Requested Additional Commitment which it will
make available on a committed basis (each a “Committed Additional
Participation”).  The Facility Agent shall promptly notify KECI of the details
of each Committed Additional Participation.

 

(D)          If, on the Additional Commitment Date, the aggregate amount of the
Committed Additional Participation is less than the Requested Additional
Commitment, the Borrower may agree with any bank or financial institution which
is not a Lender (each an “Additional Lender”) that they will participate in the
Facility provided that:

 

(i)            any such Additional Lender agrees to become a Lender under this
Agreement and make available a Commitment on the terms and conditions of this
Agreement and the Borrower notifies the Facility Agent of the same, on or prior
to the Additional Commitment Date; and

 

(ii)           KECI shall procure that on or prior to the Additional Commitment
Date, such Additional Lender delivers a Lender Accession Notice in the form set
out in Schedule 1 (The Original Lender) duly completed and signed on behalf of
the Additional Lender and specifying its Committed Additional Participation to
the Facility Agent.

 

(E)           Subject to the conditions in paragraphs (B) and (D) above being
met, from the relevant Additional Commitment Date:

 

(i)            the Additional Lender shall make available the relevant Committed
Additional Participation for Utilisation under the Facility in accordance with
the terms of this Agreement (as amended);

 

(ii)           the Committed Additional Participation shall rank pari passu with
respect to existing Commitments; and

 

(iii)          any necessary rebalancing of the Commitments and outstandings
under the Facility and the Committed Additional Participation provided by the
Additional Lender to ensure that they are pro rata (the “New Commitment
Rebalancing”) will be made, at the Borrower’s election, by the Facility Agent
making utilisations from the Committed Additional Participation in priority to
utilisations from Commitments under the Facility to procure, as far as
practicable, any New Commitment Rebalancing, following which all utilisations
shall be made pro rata.

 

(F)           Each Additional Lender shall become a party to the Finance
Documents (and be entitled to share in the Security created under the Security
Documents in accordance with the terms of the Finance Documents) if such
Additional Lender accedes to the Finance Documents in accordance with the
Finance Documents.

 

(G)          Each party (other than the relevant Additional Lender) irrevocably
authorises and instructs the Facility Agent to execute on its behalf any Lender
Accession

 

27

--------------------------------------------------------------------------------


 

Notice which has been duly completed and signed on behalf of that proposed
Additional Lender and each Party agrees to be bound by such accession.  The
Facility Agent must promptly sign any such Lender Accession Notice (and in any
event within three Business Days of receipt).

 

(H)          The Facility Agent shall only be obliged to execute a Lender
Accession Notice delivered to it by an Additional Lender once the Facility Agent
(and LC Issuing Bank) (acting reasonably) has, to the extent that the necessary
information is not already available to it, received all required information to
comply with all (i) “know your customer” requirements or (ii) other similar
checks required, in each case by law, regulation or the LC Issuing Bank’s
mandatory internal policy (as consistently applied) regarding environmental
issues, each in relation to the accession of such Additional Lender.

 

(I)            On the date that the Facility Agent executes a Lender Accession
Notice:

 

(i)            the Additional Lender party to that Lender Accession Notice, each
other Finance Party and the Obligors shall acquire the same rights and assume
the same obligations between themselves as they would have acquired and assumed
had that Additional Lender been an Original Lender with the rights and/or
obligations acquired or assumed by it as a result of that accession and with the
Commitment specified by it as its Committed Additional Participation; and

 

(ii)           that Additional Lender shall become a Party to this Agreement as
a “Lender”.

 

(J)            Clause 21.5 (Limitation of responsibility of Existing Lenders)
shall apply mutatis mutandis in this clause 3.2 in relation to an Additional
Lender as if references in that clause to:

 

(i)            an “Existing Lender” were references to all the Lenders
immediately prior to the relevant increase;

 

(ii)           the “New Lender” were references to that “Additional Lender”; and

 

(iii)          a “re-transfer” and “re-assignment” were references to
respectively a “transfer” and “assignment”.

 

4.            FINANCE PARTIES’ RIGHTS AND OBLIGATIONS

 

(A)          The obligations of each Finance Party under the Finance Documents
are several.  Failure by a Finance Party to perform its obligations under any
Finance Documents to which it is a Party does not affect the obligations of any
other Party under the Finance Documents.  No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents.

 

(B)          The rights of each Finance Party under or in connection with the
Finance Documents to which it is a Party are separate and independent rights and
any

 

28

--------------------------------------------------------------------------------


 

debt arising under the Finance Documents to a Finance Party from an Obligor
shall be a separate and independent debt.

 

(C)          A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.

 

5.            PURPOSE

 

5.1          Purpose

 

The Facility shall be used for the purpose of the issue of Letters of Credit in
support of documented performance obligations (including payment obligations),
except for any Trade Letters of Credit, or as otherwise agreed by the Parties.

 

5.2          Monitoring

 

No Finance Party is bound to monitor or verify the application of any Letter of
Credit made pursuant to the Finance Documents.

 

6.            UTILISATION

 

6.1          Availability Period

 

Subject to the satisfaction of the relevant Conditions Precedent, the Facility
shall be available for drawing during the Availability Period.

 

6.2          Delivery of a Utilisation Request for Letters of Credit

 

(A)          Subject to clause 6.6(K) (Issue of Letters of Credit), the Borrower
may request a Letter of Credit to be issued by delivery to the Facility Agent of
a duly completed Utilisation Request substantially in the form of  Schedule 3
(Utilisation Request) not later than five Business Days prior to the proposed
Utilisation Date.  The Utilisation Request shall attach the form of the proposed
Letter of Credit including confirmation as to whether such form falls within
paragraph (A), (B) or (C) of the definition of “Letter of Credit” in clause 1.1
(Definitions).

 

(B)          If the form of the proposed Letter of Credit requires the agreement
of the LC Issuing Bank and the Facility Agent pursuant to paragraph (C) of the
definition of “Letter of Credit” in clause 1.1 (Definitions), in the event that
either the LC Issuing Bank or the Facility Agent does not approve the form,
then:

 

(i)            the objecting party shall inform the Borrower of the grounds for
its objection and confirm what changes would reasonably need to be made to make
the form of the Letter of Credit acceptable; and

 

(ii)           the Utilisation Request shall be deemed to be revoked (but
without the Borrower incurring any cost or liability to any Finance Party
whatsoever as a consequence of such revocation).

 

29

--------------------------------------------------------------------------------


 

6.3          Completion of a Utilisation Request for Letters of Credit

 

Each Utilisation Request for a Letter of Credit is irrevocable (except where
otherwise provided for in this Agreement) and will not be regarded as having
been duly completed unless:

 

(A)          the proposed Utilisation Date is a Business Day within the
Availability Period;

 

(B)          the term of the Letter of Credit requested is not more than five
years;

 

(C)          the currency and amount of the Letter of Credit requested complies
with clauses 6.4 (Amount), 6.6 (Issue of Letters of Credit) and 6.7 (Conditions
relating to Optional Currencies) respectively;

 

(D)          the form of the Letter of Credit is in the form set out in
paragraph (A) or (B) of the definition of “Letter of Credit” in clause 1.1
(Definitions), or is approved by the LC Issuing Bank pursuant to clause 6.2
(Delivery of a Utilisation Request for Letters of Credit); and

 

(E)           the delivery instructions for the Letter of Credit are specified;
and

 

(F)           it is accompanied by extracts of those underlying documents
related to the Letter of Credit which are reasonably required and requested by
the LC Issuing Bank to facilitate the negotiation and issuance of the Letter of
Credit.

 

6.4          Amount

 

(A)          The amount of any proposed Letter of Credit under the Facility must
be a minimum of USD 250,000 (or the equivalent in any Optional Currency at the
Facility Agent’s Spot Rate of Exchange) (or such lower amount as agreed between
the Parties acting reasonably).

 

(B)          The maximum amount of any single Letter of Credit cannot exceed
USD 75,000,000 (or the equivalent in any Optional Currency at the Facility
Agent’s Spot Rate of Exchange) (or such higher amount as agreed between the
Parties acting reasonably).

 

(C)          The maximum amount of all Letters of Credit issued in favour of a
single beneficiary or any number of beneficiaries in a single jurisdiction
cannot at any time exceed USD 75,000,000 (or the equivalent in any Optional
Currency at the Facility Agent’s Spot Rate of Exchange) (or such higher amount
as agreed between the Parties acting reasonably).

 

6.5          Lenders’ participation

 

(A)          If the conditions set out in this Agreement have been met, each
Lender shall make its participation in the relevant Letter of Credit available
by the Utilisation Date through its Facility Office in accordance with the terms
of this Agreement.

 

30

--------------------------------------------------------------------------------


 

(B)          The amount of a Lender’s participation in that Letter of Credit
will be equal to the proportion borne by its Available Commitment to the
Available Facility immediately prior to the making of the relevant Letter of
Credit.

 

(C)          Upon notification of a Utilisation to the Facility Agent pursuant
to clause 6.2 (Delivery of a Utilisation Request for Letters of Credit), the
Facility Agent shall notify each Lender of the Base Currency Amount of each
Letter of Credit registered and the Base Currency Amount of its participation in
each such Letter of Credit.

 

6.6          Issue of Letters of Credit

 

(A)          If the conditions set out in this Agreement have been met, the
LC Issuing Bank shall issue each Letter of Credit on the relevant Utilisation
Date proposed in the Utilisation Request.

 

(B)          The LC Issuing Bank will only be obliged to comply with
paragraph (A) above if on the date of the Utilisation Request or Renewal or
Extension Request and on the proposed Utilisation Date:

 

(i)            the making of the proposed Utilisation would not result in the
total outstanding Letters of Credit exceeding 40;

 

(ii)           the making of the proposed Utilisation would not result in the
aggregate of all outstanding Letters of Credit issued by the LC Issuing Banks
exceeding the Total Commitments;

 

(iii)          the LC Issuing Bank and the Lenders have completed all applicable
(i) know-your-customer requirements and (ii) compliance requirements, in each
case as required by law, regulation or the LC Issuing Bank’s mandatory internal
policy (as consistently applied) regarding environmental issues, each in
relation to the Beneficiary of the Letter of Credit.

 

(C)          Subject to clause 6.14(B) (Cash collateralisation), the Borrower
may request a Utilisation which requires a Letter of Credit to be issued by the
LC Issuing Bank which has a term greater than the Availability Period under the
Facility.

 

(D)          The Borrower may request a Utilisation which requires a Letter of
Credit to be issued by the LC Issuing Bank’s Facility Office (or branch) in any
particular country, and the LC Issuing Bank shall, unless prevented from doing
so by mandatory internal policy requirements (as applied consistently) or by
applicable law or regulation, satisfy any such request. For the avoidance of
doubt, this clause 6.6(D) shall not apply to any Letter of Credit required to be
issued by the LC Issuing Bank’s London branch.

 

(E)           If the Borrower requests a Utilisation which requires a Letter of
Credit:

 

31

--------------------------------------------------------------------------------


 

(i)            to be issued by a financial institution in a country in which the
LC Issuing Bank does not have a facility office (or branch); or

 

(ii)           where clause 6.6(D) applies;

 

the LC Issuing Bank will use its best efforts, subject to the Borrower’s prior
written consent, to procure that such Letter of Credit is issued through a
correspondent bank.  In the event that the LC Issuing Bank is requested to issue
any Letter of Credit through a correspondent bank then it shall promptly, and in
any event within 15 Business Days of the date of any Utilisation Request, advise
the Borrower of any reasonable additional and documented costs associated with
the issue of the Letter of Credit by its correspondent bank (and the LC Issuing
Bank shall provide the Borrower with copies of any agreement and any
documentation providing for and evidencing the payment of such costs).  For the
avoidance of doubt the 15 Business Days during which the LC Issuing Bank is
required to advise the Borrower of reasonable additional and documented costs
shall have no impact or effect on the Utilisation Date.  The LC Issuing Bank
shall take all reasonable steps to minimise any such additional costs.  In no
event may the LC Issuing Bank increase the Margin or Letter of Credit Fee
payable by the Borrower hereunder or charge any additional amount for its own
account as a consequence of the issue of a Letter of Credit through a
correspondent bank which it would not otherwise have been able to charge had the
Letter of Credit been issued by it under this Agreement.  Any additional costs
properly incurred and payable to the correspondent bank by the LC Issuing Bank
in respect of the issue of the Letter of Credit shall be borne by the Borrower. 
If the Borrower does not agree to the payment of such costs and/or the identity
of the correspondent bank, it may revoke the Utilisation Request (without
incurring any cost or liability to any Finance Party whatsoever for so doing).

 

(F)           The Borrower may request that a Letter of Credit is issued in the
Base Currency or, subject to clause 6.7 (Conditions relating to Optional
Currencies), in an Optional Currency.

 

(G)          For the avoidance of doubt, subject to clause 6.16 (Letters of
Credit issued on behalf of a Non-Borrower Entity) the Borrower may request that
a Letter of Credit is issued on behalf of any member of the Group (and the
LC Issuing Bank shall comply with any such request).

 

(H)          The Borrower may request that a Letter of Credit is issued which is
governed by the governing law of any jurisdiction (and the LC Issuing Bank shall
comply with any such request). Where a Letter of Credit is to be governed by law
which is not the law of England, the Borrower shall, if so requested by the
LC Issuing Bank, pay the reasonable legal costs of the LC Issuing Bank incurred
in relation to instructing external advisers to provide it and the Finance
Parties with such advice as may reasonably be required in relation to that
Letter of Credit.

 

(I)            In the event that the rating of the LC Issuing Bank’s long-term
unguaranteed, unsecured securities or debt falls below A3 (Moody’s) or falls
below a

 

32

--------------------------------------------------------------------------------


 

comparable rating from any other internationally recognised credit rating
agency, then in any such case the LC Issuing Bank shall, without imposing any
cost or penalty of any kind (arising under this Agreement or otherwise), at the
direction of the Borrower novate any Letter of Credit identified by the Borrower
to a person willing to accept the rights and obligations thereunder, subject to:

 

(i)            the Borrower obtaining the prior consent and cooperation of the
relevant Beneficiary in relation to the novation of the Letter of Credit; and;

 

(ii)           the LC Issuing Bank completing all (i) know-your-customer
requirements and (ii) compliance requirements which are, in each case required
by law or regulation, each in relation to such person.

 

In both cases the LC Issuing Bank will, at the Borrower’s cost, cooperate with
the Borrower and sign such documents as may be necessary to effect the relevant
transaction provided the LC Issuing Bank is satisfied that such documents
release it from all obligations under the relevant Letter of Credit. The
LC Issuing Bank shall have no obligation to procure a person willing to issue
replacement Letters of Credit or have Letters of Credit novated to it.

 

(J)            The Facility Agent shall notify the LC Issuing Bank and each
Lender of the details of each requested Letter of Credit and its participation
in that Letter of Credit within five Business Days.

 

(K)          If the Borrower requests a Utilisation which requires a Letter of
Credit to be issued in accordance with clauses 6.6 (D), (E) or (H) above, the LC
Issuing Bank shall not be required to issue such Letter of Credit or procure
that such Letter of Credit is issued unless the Borrower provides 10 Business
Days’ advance notice of such request.

 

6.7          Conditions relating to Optional Currencies

 

The Borrower shall select the currency of a Letter of Credit in the relevant
Utilisation Request or Renewal or Extension Request.  A Letter of Credit may be
issued in the Base Currency or any currency which is freely convertible into the
Base Currency and approved by the LC Issuing Bank acting reasonably (such
currency being an “Optional Currency”).  In the event that such currency is not
approved by the LC Issuing Bank, the LC Issuing Bank shall notify the Facility
Agent and the Borrower in writing not less than three Business Days prior to the
proposed Utilisation Date, and the relevant Utilisation Request shall be deemed
to be revoked upon the delivery of such notice (without the Borrower incurring
any cost or liability to any Finance Party whatsoever).

 

6.8          Renewal or extension of a Letter of Credit

 

(A)          The Borrower may request any Letter of Credit issued under this
Agreement be renewed or extended by delivery to the Facility Agent of a renewal
or extension request in the form set out in Schedule 9 (Form of Renewal or
Extension

 

33

--------------------------------------------------------------------------------


 

Request) by the fifth Business Day before the date of the proposed renewal (a
“Renewal or Extension Request”).

 

(B)          The Lenders shall treat any Renewal or Extension Request in the
same way as a Utilisation Request for a Letter of Credit.

 

(C)          The terms of each renewed or extended Letter of Credit shall be the
same as those of the relevant Letter of Credit immediately prior to its renewal
or extension, except that:

 

(i)            its amount may be less than the amount of the Letter of Credit;

 

(ii)           (in relation to a renewal only) its Term shall start on the date
which was the expiry date of the Letter of Credit immediately prior to its
renewal and shall end on the proposed expiry date specified in the Renewal or
Extension Request; and

 

(iii)          (in relation to an extension only) its Term shall start on the
date which was the start date of the Letter of Credit immediately prior to its
extension, and shall end on the proposed expiry date specified in the Renewal or
Extension Request.

 

(D)          If the conditions set out in this Agreement have been met, the
LC Issuing Bank shall re-issue and/or amend any Letter of Credit pursuant to a
Renewal or Extension Request.

 

6.9          Claims under a Letter of Credit

 

(A)          The Borrower irrevocably and unconditionally authorises the
LC Issuing Bank to pay any claim made or purported to be made under a Letter of
Credit and which appears on its face to be in order (a “Claim”).

 

(B)          Subject to paragraph (C) below, the Borrower shall within five
Business Days on written demand by the Facility Agent pay to the LC Issuing Bank
for the account of each Lender an amount equal to the amount of any Claim.  The
Borrower irrevocably authorises the use by the Facility Agent, the Security
Agent and the Account Bank, of amounts standing to the credit of the LC Cash
Collateral Accounts in making such payment and each of the Facility Agent and
the Security Agent shall take all such steps (and procure that the Account Bank
takes all such steps) as may reasonably be required (at the cost of the
Borrower) for the Borrower to make such payment.

 

(C)          The Borrower acknowledges that the LC Issuing Bank:

 

(i)            is not obliged to carry out any investigation or seek any
confirmation from any other person before paying a Claim; and

 

34

--------------------------------------------------------------------------------


 

(ii)           deals in documents only and will not be concerned with the
legality of a Claim or any underlying transaction or any available set-off,
counterclaim or other defence of any person.

 

(D)          The obligations of the Borrower under this clause will not be
affected by:

 

(i)            the sufficiency, accuracy or genuineness of any Claim or any
other document; or

 

(ii)           any incapacity of, or limitation on the powers of, any person
signing a Claim or other document.

 

6.10        Indemnities

 

(A)          Subject to clause 6.9 (Claims under a Letter of Credit), the
Borrower shall immediately on demand indemnify the LC Issuing Bank against any
cost, loss or liability incurred by such LC Issuing Bank in acting as LC Issuing
Bank hereunder (otherwise than by reason of such LC Issuing Bank’s gross
negligence or wilful misconduct).

 

(B)          Each Lender shall (according to its portion of the Available
Facility), immediately on demand by the Facility Agent (acting on the
instructions of the LC Issuing Bank), indemnify the LC Issuing Bank against any
cost, loss or liability incurred by the LC Issuing Bank (otherwise than by
reason of such LC Issuing Bank’s gross negligence or wilful misconduct) in
acting as such LC Issuing Bank under any Letter of Credit (unless that
LC Issuing Bank has been reimbursed by the Borrower pursuant to a Finance
Document).

 

(C)          Subject to clause 6.9 (Claims under a Letter of Credit), the
Borrower shall immediately on demand reimburse any Lender for any payment it
makes to the LC Issuing Bank under this clause 6.10 (Indemnities).

 

(D)          The obligations of each Lender and the Borrower under this clause
are continuing obligations and will extend to the ultimate balance of sums
payable by that Lender or, as the case may be, the Borrower in respect of any
Letter of Credit, regardless of any intermediate payment or discharge in whole
or in part.

 

(E)           The obligations of a Lender or a Borrower under this clause will
not be affected by any act, omission, matter or thing which, but for this
clause, would reduce, release or prejudice any of its obligations under this
clause (without limitation and whether or not known to it or any other person)
including:

 

(i)            any time, waiver or consent granted to, or composition with, any
Obligor, any beneficiary under a Letter of Credit or any other person;

 

(ii)           the release of any other Obligor or any other person under the
terms of any composition or arrangement;

 

35

--------------------------------------------------------------------------------


 

(iii)          the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under a Letter of Credit
or other person or any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any security;

 

(iv)          any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

 

(v)           any amendment (however fundamental) or replacement of a Finance
Document, any Letter of Credit or any other document or security;

 

(vi)          any unenforceability, illegality or invalidity of any obligation
of any person under any Finance Document, any Letter of Credit or any other
document or security; or

 

(vii)         any insolvency or similar proceedings.

 

6.11        Role of the LC Issuing Bank

 

(A)          Nothing in this Agreement designates the LC Issuing Bank as a
trustee or fiduciary of any other person.

 

(B)          The LC Issuing Bank shall not be bound to account to any Lender for
any sum, or the profit element of any sum received by it for its own account.

 

(C)          The LC Issuing Bank may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 

(D)          The LC Issuing Bank may rely on:

 

(i)            any representation, notice or document believed by it to be
genuine, correct and appropriately authorised; and

 

(ii)           any statement made by a director, Authorised Signatory or
employee of any person regarding any matters which may reasonably be assumed to
be within his knowledge or within his power to verify.

 

(E)          The LC Issuing Bank may engage, pay for and rely on the advice or
services of any lawyers, accountants, surveyors or other experts.

 

(F)           The LC Issuing Bank may act in relation to the Finance Documents
through its personnel and agents.

 

(G)          The LC Issuing Bank is not responsible for:

 

36

--------------------------------------------------------------------------------


 

(i)            the adequacy, accuracy and/or completeness of any information
(whether oral or written) provided by any Party (including itself), or any other
person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; or

 

(ii)           the legality, validity, effectiveness, adequacy or enforceability
of any Finance Document or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document.

 

6.12        Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the LC Issuing Bank that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Finance Document including,
but not limited to, those listed in paragraphs (A) to (D) of clause 23.14
(Credit appraisal by the Lenders).

 

6.13        Amendments and Waivers

 

Notwithstanding any other provision of any Finance Document, an amendment or
waiver which relates to the rights or obligations of the LC Issuing Bank may not
be effected without the consent of the LC Issuing Bank.

 

6.14        Cash collateralisation

 

(A)          The Borrower shall deposit and maintain Cash Collateral in the LC
Cash Collateral Accounts which is in aggregate at least equal to 75 per cent. of
the aggregate USD face value of all outstanding Letters of Credit issued under
the Facility at any time.

 

(B)          If any Letter of Credit has an expiry date which is after the
Termination Date (an “Ongoing Letter of Credit”) and if the Facility has not
been extended or otherwise replaced, then during the period between the
Termination Date and the expiry date of any Ongoing Letter of Credit, the
Borrower shall, for each such Ongoing Letter of Credit, deposit and maintain
Cash Collateral in the LC Cash Collateral Accounts which is at least equal to
100 per cent. of the USD face value of each Ongoing Letter of Credit.  For the
avoidance of doubt, this obligation shall survive the occurrence of the
Termination Date.

 

(C)          Within five Business Days after a breach of any of the Financial
Covenants in clause 18 (Financial Covenants) the Borrower shall, until such
breach is no longer continuing, deposit and maintain Cash Collateral in the LC
Cash Collateral Accounts at least equal to 100 per cent. of the aggregate USD
face value of all current outstanding Letters of Credit drawn under the
Facility.

 

37

--------------------------------------------------------------------------------


 

(D)          The LC Issuing Bank shall (i) every six months from the date of
this Agreement, (ii) following notification from the LC Issuing Bank of a
significant currency disruption event, or (iii) at the reasonable request of the
Lenders (and to the extent that such day is not a Business Day, on the
immediately following Business Day), the LC Issuing Bank shall determine and
inform the Borrower within five Business Days of the USD face value of the Cash
Collateral in the LC Cash Collateral Accounts and the USD face value of each
current outstanding Letter of Credit (the “Forex Calculation”), such amount to
be least equal to 75 per cent. of the aggregate USD face value of such current
outstanding Letter of Credit issued under the Facility based on the Facility
Agent’s Spot Rate of Exchange on the Business Day on which the Forex Calculation
is made.

 

(E)           If at any time there is insufficient Cash Collateral standing to
the credit of the LC Cash Collateral Accounts pursuant to either clause 6.14(A),
6.14(B), 6.14(C), 6.14(D) or clause 8.2(A)(iii) (Change of Control), the
Borrower shall be required to deposit and maintain the required additional Cash
Collateral in the LC Cash Collateral Accounts within five Business Days of being
notified in writing by the Facility Agent of such insufficiency.

 

(F)           The Borrower may at any time instruct the Facility Agent to
instruct the Security Agent and the Account Bank to release any Cash Collateral
standing to the credit of the LC Cash Collateral Accounts (subject to the terms
of the Deposit Agreements) which is not then required to be maintained in that
account in accordance with the terms of this Agreement (such amount as
calculated and confirmed by the Facility Agent in each case) (including, if
necessary, by releasing any security held over such amount) and for such amount
to be paid to the Borrower or as the Borrower shall instruct (and the Facility
Agent and the Security Agent shall comply and shall procure that the Account
Bank complies with such instructions).  For the avoidance of doubt, where the
Borrower has deposited an amount into the LC Cash Collateral Accounts to cure or
to prevent an Event of Default from occurring or continuing pursuant to clause
20.3 (Breach of Financial Covenants), then on and from the date upon which such
Event of Default has been (and remains) cured or waived the Borrower shall be
entitled to withdraw any excess amount above the amount which would otherwise be
required to be deposited into the LC Cash Collateral Accounts pursuant to
clause 6.14(A).

 

6.15        Transfer of existing Letters of Credit

 

Upon request by the Borrower, the LC Issuing Bank and the Facility Agent will
consult with the Borrower with a view to procuring that any letters of credit
issued by any member of the Group prior to the date of this Agreement
(“Pre-existing Letters of Credit”) become letters of credit issued under and
subject to the terms and conditions of this Agreement.  Each such party shall
act in good faith and shall use all reasonable endeavours and enter into such
documentation as may reasonably be required to give effect to this clause.  If
any such existing letter of credit was issued by the LC Issuing Bank, then the
form of such Letter of Credit shall be deemed to be acceptable to both the LC
Issuing Bank and the Facility Agent.

 

38

--------------------------------------------------------------------------------


 

6.16        Letters of Credit issued on behalf of a Non-Borrower Entity

 

If the Borrower requests that a Letter of Credit is issued on behalf of a member
of the Group (other than the Borrower itself) (a “Non-Borrower Entity”) in
accordance with clause 6.6(G) (Issue of Letters of Credit) the following
conditions shall apply:

 

(A)          the LC Issuing Bank shall have no obligation to issue such a Letter
of Credit unless the Borrower has supplied to the LC Issuing Bank such
documentation and other evidence as is requested by the LC Issuing Bank in order
for the LC Issuing Bank to carry out and be satisfied it has complied with all
(i) “know your customer” requirements; or (ii) other similar checks, in each
case as required under all applicable laws and regulations in respect of the
relevant Non-Borrower Entity;

 

(B)          for the avoidance of doubt, notwithstanding that there may be no
mention of the Borrower in the terms of the Letter of Credit, once issued such
Letter of Credit shall be a Letter of Credit under this Agreement and shall be
for the account of the Borrower;

 

(C)          the LC Issuing Bank may act in accordance with the proper
instructions of a Non-Borrower Entity without reference to, or the approval of,
the Obligors;

 

(D)          neither the LC Issuing Bank nor the Facility Agent shall have any
obligation to inform or deliver to the Obligors any notice or declaration given
to it by any Non-Borrower Entity; and

 

(E)           for the avoidance of doubt, all of the terms of this Agreement
shall apply to any Letter of Credit issued on behalf of a Non-Borrower Entity.

 

39

--------------------------------------------------------------------------------


 

PART 4
PAYMENTS, CANCELLATION, INTEREST AND FEES

 

7.            REPAYMENT

 

Subject to clause 6.9 (Claims under a Letter of Credit), if a Claim is made
under a Letter of Credit, the Borrower shall repay an amount equal to the Claim
within five Business Days of written demand by the LC Issuing Bank.

 

8.            PREPAYMENT AND CANCELLATION

 

8.1          Illegality

 

(A)          If it becomes unlawful in any applicable jurisdiction for a Lender
(an “Illegality Lender”) to perform any of its obligations as contemplated by
the Finance Documents or to fund or maintain its participation in any
Utilisation:

 

(i)            that Lender shall promptly notify the Facility Agent upon
becoming aware of that event;

 

(ii)           the Borrower shall to the extent possible and at the sole
discretion of the Borrower, implement arrangements whereby all of the Illegality
Lender’s Commitment is transferred to a Lender or a New Lender and the affected
Illegality Lender will provide all reasonable assistance to facilitate such
transfer; and

 

(iii)          where the process described at paragraph (ii) above is not
possible, the Commitment of that Lender will be immediately cancelled and the
Borrower shall repay the Illegality Lender’s participations in the Utilisations
made to the Borrower on the date specified by the Illegality Lender in the
notice delivered to the Facility Agent.

 

(B)          If it becomes unlawful in any applicable jurisdiction for the
Borrower to perform any of its obligations as contemplated by the Finance
Documents:

 

(i)            the Borrower shall promptly notify the Facility Agent upon
becoming aware of that event;

 

(ii)           the Facility Agent shall notify the Lenders; and

 

(iii)          with all reasonable assistance of the Lenders the Borrower shall
endeavour to cancel all outstanding Letters of Credit within 90 days of the
notice provided under clause 8.1(B)(i) (Illegality).

 

8.2          Change of Control

 

(A)          Upon a Change of Control:

 

40

--------------------------------------------------------------------------------


 

(i)            the Obligor shall promptly notify the Facility Agent upon
becoming aware of the occurrence of that event; and

 

(ii)           the LC Issuing Bank shall not be obliged to issue any Letter of
Credit except pursuant to a Renewal or Extension Request;

 

(iii)          if the Majority Lenders so require, the Borrower shall, as soon
as practicable (and in any event within 30 Business Days) deposit and maintain
in the LC Cash Collateral Accounts an amount equal to the aggregate face value
of all outstanding Letters of Credit at that time.

 

(B)          For the purpose of paragraph (A) above, “Change of Control” means
any person (or persons with whom they act in concert) other than a Permitted
Transferee acquiring, directly or indirectly, more than 50 per cent. of the
ordinary share capital in the Obligor carrying a right to vote in general
meetings of that company. For the avoidance of doubt, a Change of Control shall
not occur on an IPO of any shareholder (directly or indirectly) in the Borrower.

 

(C)          For the purposes of paragraph (B) above, any persons includes more
than one person acting in concert and a “Permitted Transferee” means:

 

(i)            a Shareholder;

 

(ii)           a Shareholder Affiliate;

 

(iii)          a member of the Group; or

 

(iv)          a person who is otherwise approved by the Majority Lenders (acting
reasonably) provided that any Lender which does not grant its approval may, on
not less than 30 days’ written notice to the Facility Agent and the Company,
demand that its participation in the Facility be prepaid in full and that its
Commitment be immediately cancelled, provided that the Company may, in
accordance with paragraph (B) of clause 8.5 (Right of repayment and cancellation
in relation to a single Lender), procure the replacement of that Lender or the
transfer of its participation and Commitment to another Lender (with that
Lender’s consent) rather than such prepayment and cancellation provided that
such replacement or transfer is completed within the relevant notice period
given by the relevant Lender.  If such replacement or transfer does not occur
within the relevant period, that Lender’s participation in the Facility shall be
immediately due and payable in full by the Borrower and its Commitment
immediately cancelled.

 

8.3          Automatic cancellation

 

At the close of business in London on the last Business Day of the Availability
Period for the Facility, the undrawn Commitment of each Lender under the
Facility at that time shall be automatically cancelled.

 

41

--------------------------------------------------------------------------------


 

8.4          Voluntary cancellation

 

(A)          The Company may, by giving not less than 10 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior written notice to the
Facility Agent, without penalty, cancel the Available Facility in whole or in
part (but if in part, in a minimum amount of USD 1 million or, if less, the
relevant Commitments in the Available Facility).  The relevant Commitments in
respect of the Facility will be cancelled on a date specified in such notice,
being a date not earlier than 10 Business Days after the relevant notice is
received by the Facility Agent.

 

(B)          Any valid notice of cancellation will be irrevocable and will
specify the date on which the cancellation shall take effect.  No part of any
Commitment which has been cancelled or which is the subject of a notice of
cancellation may subsequently be utilised.

 

(C)          When any cancellation of Commitments under the Facility takes
effect, each Lender’s Available Commitment under the Facility will be reduced by
an amount which bears the same proportion to the total amount being cancelled as
its Available Commitment under the Facility bears to the Available Facility (at
that time).

 

8.5          Right of repayment and cancellation in relation to a single Lender

 

(A)          If:

 

(i)            the Company reasonably believes that the sum payable to any
Lender by an Obligor is required to be increased under clause 11.2 (Tax
gross-up);

 

(ii)           the Company receives a notice from the Facility Agent under
clause 11.3 (Tax Indemnity) or clause 12.1 (Increased costs);

 

(iii)          any Lender is or becomes a Non-Funding Lender;

 

(iv)          the rating of any Lender’s long-term unguaranteed, unsecured
securities or debt is reduced to below A3 (Moody’s) or a comparable rating from
an internationally recognised credit rating agency,

 

the Company may, while (in the case of paragraphs (i) and (ii) above) the
circumstance giving rise to the belief or notice continues or (in the case of
(iii) or (iv) above) the relevant circumstance continues:

 

(a)           give the Facility Agent notice of cancellation of the Commitment
of that Lender and its intention to procure the repayment of that Lender’s
participation in the Utilisations;

 

(b)           in the case of a Non-Funding Lender or Illegality Lender, give the
Facility Agent notice of cancellation of the Available Commitment of that

 

42

--------------------------------------------------------------------------------


 

Lender in relation to the Facility and reinstate all or part of such Available
Commitment in accordance with paragraph (B) below; or

 

(c)           replace that Lender in accordance with paragraph (B) below.

 

(B)          The Company may:

 

(i)            in the circumstances set out in paragraph (A) above or pursuant
to clause 8.1 (Illegality) or clause 8.2(A)(ii) (Change of Control), replace an
Existing Lender (as defined in clause 21 (Changes to the Lenders)), with one or
more other Lenders (which need not be Existing Lenders) (each a “Replacement
Lender”), which have agreed to purchase all or part of the Commitment and
participations of that Existing Lender in Utilisations made to the Borrower
pursuant to an assignment or transfer in accordance with the provisions of
clause 21 (Changes to the Lenders); or

 

(ii)           in the circumstances set out in paragraph (A)(iv)(a) of this
clause 8.5, cancel the Available Commitments of the Non-Funding Lender or
Illegality Lender in respect of the Facility and procure that one or more
Replacement Lenders assume Commitments under the Facility in an aggregate amount
not exceeding the Available Commitment of the relevant Non-Funding Lender or
Illegality Lender in relation to the Facility,

 

in each case on condition that:

 

(a)           each assignment or transfer under this paragraph (B) shall be
arranged by the Company (with such reasonable assistance from the Existing
Lender as the Company may reasonably request); and

 

(b)           no Existing Lender shall be obliged to make any assignment or
transfer pursuant to this paragraph (B) unless and until it has received payment
from the Replacement Lender or Replacement Lenders in an aggregate amount equal
to the outstanding principal amount of the participations in the Utilisations
owing to the Existing Lender, together with accrued and unpaid interest and fees
and all other amounts payable to the Existing Lender under this Agreement.

 

(C)          On receipt of a notice from the Company referred to in
paragraph (A) above, the Commitment of that Lender shall immediately be reduced
to zero.

 

(D)          Within 90 days of the Company having given notice of cancellation
under paragraph (A) above (or, if earlier, the date specified by the Company in
that notice), the Company shall repay that Lender’s participation in the
relevant Utilisation.

 

(E)           Paragraphs (A) and (B) do not in any way limit the obligations of
any Finance Party under clause 14.1 (Mitigation).

 

43

--------------------------------------------------------------------------------


 

9.            INTEREST

 

9.1          Default interest

 

(A)          Other than Cash Collateral, if an Obligor fails to pay any amount
payable by it under a Finance Document on its due date, interest shall accrue on
the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which, subject to paragraph (B) below, is
1 per cent. higher than the rate which would have been payable if the overdue
amount had, during the period of non-payment, constituted a Letter of Credit in
the currency of the overdue amount issued for a period equal to the period
during which the overdue amount remains outstanding.  Any interest accruing
under this clause shall be immediately payable by the Obligor on written demand
by the Facility Agent.

 

(B)          Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each 90-day period but will
remain immediately due and payable.

 

10.          FEES

 

10.1        Letter of Credit fee

 

(A)          The Borrower shall pay to the LC Issuing Bank, for the account of
the Lenders to share rateably in accordance with their participation in each
Letter of Credit, a letter of credit fee at a rate equal to the Margin (the
“Letter of Credit Rate”) on the outstanding amount of each Letter of Credit from
the period starting from the Utilisation Date in respect of that Letter of
Credit until its expiry date or such earlier date upon which it is terminated
(the “Letter of Credit Fee”).

 

(B)          The Letter of Credit Fee shall continue to be payable on the full
outstanding balance of each Letter of Credit. The outstanding balance shall not
be reduced by any amount of Cash Collateral deposited in the LC Cash Collateral
Accounts.

 

(C)          The accrued Letter of Credit Fee on each Letter of Credit is
payable quarterly in arrears and on the expiry date or such earlier termination
date of each Letter of Credit.

 

10.2        Arrangement fee

 

The Borrower shall pay to the Facility Agent (for its own account) an
arrangement fee in the amount and at the time agreed in the Fee Letter.

 

10.3        Security Agent and Facility Agent fee

 

If the Original Lender ceases to be the sole Lender under the Facility, the
Parties shall, acting reasonably, agree fees payable to the Security Agent and
the Facility Agent (the “Security Agent Fee” and the “Facility Agent Fee”
respectively).  The Borrower shall

 

44

--------------------------------------------------------------------------------


 

pay to the Security Agent and the Facility Agent the Security Agent Fee and the
Facility Agent Fee in the amount and at the times agreed in a Fee Letter.

 

10.4        LC Issuing Bank fee

 

Where the Original Lender ceases to be the sole lender under the Facility the
Parties shall, acting reasonably, agree the LC Issuing Bank fee.  The Borrower
shall pay to the LC Issuing Bank the LC Issuing Bank fee in the amount and at
the times agreed in a Fee Letter.

 

45

--------------------------------------------------------------------------------


 

PART 5
TAXES, INCREASED COSTS AND INDEMNITIES

 

11.          TAX GROSS-UP AND INDEMNITIES

 

11.1        Definitions

 

(A)          In this Agreement:

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under clause 11.2 (Tax gross-up) or a payment under clause 11.3
(Tax Indemnity).

 

11.2        Tax gross-up

 

(A)          Each Obligor shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.

 

(B)          The Company shall promptly upon becoming aware that an Obligor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Facility Agent accordingly.

 

(C)          If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

(D)          If an Obligor is required to make a Tax Deduction, that Obligor
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

 

(E)           Within 30 days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Facility Agent for the Finance Party entitled to
the payment evidence reasonably satisfactory to that Finance Party (acting
reasonably) that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing Authority.

 

(F)           If an Obligor makes any payment to a Finance Party in respect of
or relating to a Tax Deduction, but such Obligor was not obliged to make such
payment, the relevant Finance Party shall within five Business Days of demand
refund such payment to such Obligor.

 

46

--------------------------------------------------------------------------------


 

11.3        Tax Indemnity

 

(A)          Except as provided below, the Borrower shall (within five Business
Days of demand by the Facility Agent) indemnify a Finance Party against any
loss, liability or cost which that Finance Party determines will be or has been
(directly or indirectly) suffered by that Finance Party for or on account of
Tax, by that Finance Party in respect of a Finance Document.

 

(B)          Paragraph (A) above shall not apply:

 

(i)            with respect to any Tax assessed on a Finance Party under the law
of the jurisdiction in which:

 

(a)           that Finance Party is incorporated or, if different, the
jurisdiction (or jurisdictions) in which that Finance Party is treated as
resident for Tax purposes; or

 

(b)           that Finance Party’s Facility Office is located in respect of
amounts received or receivable in that jurisdiction,

 

if in either such case that Tax is imposed on or calculated by reference to the
net income received or receivable (but not any sum deemed to be received or
receivable) by that Finance Party or that Finance Party’s Facility Office; or

 

(ii)           to the extent a loss, liability or cost is compensated for by an
increased payment under clause 11.2 (Tax gross-up); or

 

(iii)          with respect to any Tax assessed prior to the date which is
180 days prior to the date on which the relevant Finance Party requests such a
payment from the Borrower, unless a determination of the amount claimed could
only be made on or after the first of those dates.

 

(C)          A Finance Party making, or intending to make a claim under
paragraph (A) above shall promptly notify the Facility Agent of the event which
will give, or has given, rise to the claim, following which the Facility Agent
shall provide to the Company a copy of the notification by such Finance Party.

 

(D)          A Finance Party shall, on receiving a payment from an Obligor under
this clause, notify the Facility Agent.  The Finance Parties will undertake to
use reasonable endeavours to obtain reliefs and remissions for taxes and
deductions and to reimburse the Company for reliefs, remissions or credits
obtained (but without any obligation to arrange its Tax affairs other than as it
sees fit nor to disclose any information about its Tax affairs).

 

11.4        Tax Credit

 

(A)          If:

 

47

--------------------------------------------------------------------------------


 

(i)            an Obligor makes a Tax Payment, and

 

(ii)           a Tax Credit is attributable either to an increased payment of
which that Tax Payment forms part, or to that Tax Payment, and

 

(iii)          that Finance Party has obtained, utilised and retained that Tax
Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
reasonably determines will leave it (after that payment) in the same after-Tax
position as it would have been in but for its utilisation of the Tax Credit.

 

(B)          Nothing in this clause will:

 

(i)            interfere with the rights of any Finance Party to arrange its
affairs in whatever manner it thinks fit; or

 

(ii)           oblige any Finance Party to disclose any information relating to
its Tax affairs or computations.

 

11.5        Stamp taxes

 

The Company shall, within five Business Days of demand, pay and indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document other than in respect of an assignment or
transfer by a Lender.

 

11.6        Value added tax

 

(A)          All consideration expressed to be payable under a Finance Document
by any Party to a Finance Party shall be deemed to be exclusive of any VAT.  If
VAT is chargeable on any supply made by any Finance Party to any Party in
connection with a Finance Document, that Party shall pay to the Finance Party
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the VAT against delivery of an appropriate VAT invoice.

 

(B)          Where a Finance Document requires any Party to reimburse a Finance
Party for any costs or expenses, that obligation shall be deemed to extend to
all VAT incurred by the Finance Party in respect of the costs or expenses to the
extent that the Finance Party reasonably determines that neither the Finance
Party nor any other member of any VAT group of which it is a member is entitled
to credit or repayment of the VAT.

 

12.          INCREASED COSTS

 

12.1        Increased costs

 

(A)          Subject to clause 12.3 (Exceptions) the Borrower shall, within five
Business Days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its

 

48

--------------------------------------------------------------------------------


 

Affiliates as a result of the introduction of or any change in (or in the
interpretation, administration or application by any governmental body or
regulatory Authority of) any law or regulation (whether or not having the force
of law, but if not, being of a type with which that Finance Party or Affiliate
is expected or required to comply), or as a result of the implementation or
application of, or compliance with, Basel III or any law or regulation that
implements or applies Basel III.

 

(B)          In this Agreement “Increased Costs” means:

 

(i)            a reduction in the rate of return from the Facility or on a
Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)           an additional or increased cost; or

 

(iii)          a reduction of any amount due and payable under any Finance
Document,

 

which is (a) material and (b) incurred or suffered by a Finance Party or any of
its Affiliates but only to the extent that it is attributable to that Finance
Party having entered into its Commitment or funding or performing its
obligations under any Finance Document.

 

12.2        Increased cost claims

 

(A)          A Finance Party intending to make a claim pursuant to clause 12.1
(Increased costs) shall notify the Facility Agent of the event giving rise to
the claim, following which the Facility Agent shall promptly notify the Company.

 

(B)          Each Finance Party shall provide a certificate confirming the
amount of its Increased Costs.

 

12.3        Exceptions

 

(A)          Clause 12.1 (Increased costs) does not apply to the extent any
Increased Cost is:

 

(i)            attributable to a Tax Deduction required by law to be made by an
Obligor provided that this clause is without prejudice to any rights which the
affected Lender may have under clause 11.2 (Tax gross-up) to receive a grossed
up payment;

 

(ii)           the subject of a claim under clause 11.3 (Tax Indemnity) (or
might be or have been the subject of a claim under clause 11.3 (Tax Indemnity)
but for any of the exclusions in paragraph (B) of clause 11.3 (Tax Indemnity));

 

(iii)          incurred prior to the date which is 180 days prior to the date on
which the Finance Party makes a claim in accordance with clause 12.2

 

49

--------------------------------------------------------------------------------


 

(Increased cost claims), unless a determination of the amount incurred could
only be made on or after the first of those dates;

 

(iv)          attributable to the wilful breach by the relevant Finance Party or
any of its Affiliates of any law or regulation; or

 

(v)           attributable to the implementation or application of or compliance
with the “International Convergence of Capital Measurement and Capital
Standards, a Revised Framework” published by the Basel Committee on Banking
Supervision in June 2004 in the form existing on the date of this Agreement (but
excluding any amendment contained in Basel III) (“Basel II”) or any other law or
regulation which implements Basel II (whether such implementation, application
or compliance is by a government, regulator, Finance Party or any of its
Affiliates).

 

(B)          In this clause 12.3 (Exceptions), a reference to a “Tax Deduction”
has the same meaning given to the term in clause 11.1 (Definitions).

 

13.          OTHER INDEMNITIES

 

13.1        Currency indemnity

 

(A)          If any sum due from an Obligor under the Finance Documents (a
“Sum”), or any order, judgment or award given or made in relation to a Sum, has
to be converted from the currency (the “First Currency”) in which that Sum is
payable into another currency (the “Second Currency”) for the purpose of:

 

(i)            making or filing a claim or proof against that Obligor; or

 

(ii)           obtaining or enforcing an order, judgment or award in relation to
any litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (a) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (b) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(B)          Each Obligor waives any right it may have in any jurisdiction to
pay any amount under the Finance Documents in a currency or currency unit other
than that in which it is expressed to be payable.

 

13.2        Other indemnities

 

Each Obligor shall, within five Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:

 

(A)          the occurrence of any Event of Default;

 

50

--------------------------------------------------------------------------------


 

(B)          a failure by an Obligor to pay any amount due under a Finance
Document on its due date.

 

13.3        Indemnity to the Facility Agent

 

Each Obligor shall promptly on demand, indemnify the Facility Agent against any
cost, loss or liability incurred by the Facility Agent (acting reasonably) as a
direct result of:

 

(A)          investigating any event which it reasonably believes is a Default;
and

 

(B)          acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised by an
Obligor.

 

14.          MITIGATION BY THE LENDERS

 

14.1        Mitigation

 

(A)          Each Finance Party shall, in consultation with the Company, use all
reasonable endeavours to mitigate or remove any circumstances which arise and
which would result in any facility ceasing to be available or any amount
becoming payable under or pursuant to, or cancelled pursuant to, any of
clause 8.1 (Illegality), clause 11.2 (Tax gross-up) or clause 12.1 (Increased
costs) including (but not limited to) transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.

 

(B)          Paragraph (A) above does not in any way limit the obligations of
any Obligor under the Finance Documents.

 

(C)          Each Finance Party shall notify the Facility Agent as soon as it
becomes aware that any circumstances of the kind described in
paragraph (A) above have arisen or may arise.  The Facility Agent shall notify
the Company promptly of any such notification from a Finance Party.

 

14.2        Limitation of liability

 

(A)          Each Obligor shall promptly indemnify each Finance Party for all
costs and expenses reasonably incurred by that Finance Party as a result of
steps taken by it under clause 14.1 (Mitigation).

 

(B)          A Finance Party is not obliged to take any steps under clause 14.1
(Mitigation) if, in the bona fide opinion of that Finance Party (acting
reasonably), to do so might in any way be prejudicial to it.

 

51

--------------------------------------------------------------------------------


 

PART 6
FINANCIAL INFORMATION

 

15.          INFORMATION UNDERTAKINGS

 

The undertakings in this clause remain in force from the date of this Agreement
until the Discharge Date.

 

15.1        Books of account and auditors

 

Each Obligor shall:

 

(A)          keep proper books of account relating to its business; and

 

(B)          appoint and maintain as its auditors any Approved Auditor.

 

15.2        Financial statements

 

(A)          The Borrower shall supply to the Facility Agent (in sufficient
copies as most recently notified by the Facility Agent as being sufficient to
allow one copy for each Lender):

 

(i)            as soon as they become available, but in any event within
180 days of the end of each financial year, the audited financial statements of
the Original Guarantor for that financial year, and within 90 days of the end of
each financial year, the annual management reports of the Borrower; and

 

(ii)           within 90 days of the end of each quarter, the unaudited
quarterly consolidated financial statements of the Original Guarantor for that
period.

 

(B)          If during any financial year of the Original Guarantor there is a
material change in the nature and extent of the accounting transactions which
the Original Guarantor enters into, the Borrower shall promptly inform the
Facility Agent thereof and the Borrower shall, if instructed to do so by the
Facility Agent (acting on the instructions of the Majority Lenders (acting
reasonably)), supply to the Facility Agent (in sufficient copies for each
Lender), as soon as they become available, but in any event within 180 days of
request, the audited financial statements of the Original Guarantor for its last
financial year.

 

15.3        Year-end

 

The Borrower shall not change its financial year-end from the Accounting
Reference Date without the consent of the Majority Lenders.

 

52

--------------------------------------------------------------------------------


 

15.4        Form of financial statements

 

(A)          The Borrower must ensure that each set of financial statements
supplied under this Agreement:

 

(i)            is certified by an Authorised Signatory of the Borrower as a true
and correct copy; and

 

(ii)           gives (if audited) a true and fair view of, or (if unaudited)
fairly represents, the financial condition of the relevant Borrower for the
period to the date on which those financial statements were drawn up.

 

(B)          Unless otherwise agreed with the Facility Agent, all financial
statements delivered under this Agreement shall be prepared in accordance with
the Approved Accounting Principles.

 

(C)          The Borrower must notify the Facility Agent of any material change
to the manner in which any audited or unaudited financial statements delivered
under this Agreement are prepared.

 

(D)          If requested by the Facility Agent, the Borrower must supply to the
Facility Agent:

 

(i)            a full description of any change notified under
paragraph (B) above and the adjustments which would be required to be made to
those financial statements in order to cause them to use the accounting
policies, practices, procedures and reference period upon which such financial
statements were prepared prior to such change; and

 

(ii)           sufficient information, in such detail and format as may be
required by the Facility Agent (acting reasonably), to enable the Lenders to
make a proper comparison between the financial position shown by the set of
financial statements prepared on the changed basis and its most recent audited
or unaudited financial statements delivered to the Facility Agent under this
Agreement prior to such change.

 

15.5        Compliance Certificate

 

(A)          The Borrower must supply to the Facility Agent a Compliance
Certificate with each set of financial statements sent to the Facility Agent
under clause 15.2 (Financial statements), above certifying the matters specified
in clause 15.4(A) (Form of financial statements) above and compliance with the
financial covenants in clauses 18.1 (Debt cover ratio) and 18.2 (Interest cover
ratio) below.

 

(B)          A Compliance Certificate supplied in accordance with
paragraph (A) above must be signed by two Authorised Signatories of the
Borrower.

 

53

--------------------------------------------------------------------------------


 

15.6        Information: miscellaneous

 

Each Obligor shall supply to the Facility Agent, in sufficient copies for all
the Lenders, if the Facility Agent so requests:

 

(A)          all documents dispatched by each Obligor to its Shareholders (or
any class of them) or its creditors generally, at the same time as they are
dispatched;

 

(B)          promptly after becoming aware of them, the details of any material
litigation, arbitration or administrative proceedings which are currently
threatened or pending against the Guarantor or any member of the Group;

 

(C)          promptly upon them being becoming available, (i) each annual work
program and each budget to be delivered to any governmental ministry or
analogous governmental body, in connection with any underlying licence which a
Letter of Credit has been granted in relation to and (ii) any other analogous
document or information as reasonably required by the LC Issuing Bank for any
Letters of Credit issued for any purpose which is not related to exploration
licences.

 

(D)          promptly, such further information regarding the financial
condition, assets, business and operations of the Guarantor or any member of the
Group as the Facility Agent may reasonably request.

 

15.7        Notification of Default

 

Each Obligor must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

 

15.8        “Know your customer” and “customer due diligence” requirements

 

(A)          If:

 

(i)            the introduction of or any change in (or in the interpretation,
administration or application by any government or regulatory Authority of) any
law or regulation (having the force of law) made after the date of this
Agreement;

 

(ii)           any change in the ownership of an Obligor after the date of this
Agreement; or

 

(iii)          a proposed assignment or transfer by a Lender of any of its
rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer,

 

obliges the Facility Agent or any Lender (or, in the case of
paragraph (C) below, any prospective new Lender) to comply with “know your
customer”, “customer due diligence” or similar identification procedures in
circumstances where the necessary information is not already available to it
(or, in the case of paragraph (C) below, cannot be provided by the transferring
Lender from

 

54

--------------------------------------------------------------------------------


 

information already provided to it), the Company shall, as soon as reasonably
practicable upon the request of the Facility Agent or the relevant Lender,
supply, or procure the supply of, such reasonable documentation and other
evidence as is within an Obligor’s possession and control to enable the Facility
Agent or such Lender to comply with all necessary “know your customer”,
“customer due diligence” or other similar checks required under the relevant
laws and regulations including using its reasonable efforts to provide any
updated or additional information as may be reasonably requested by the Facility
Agent or Lenders to maintain such compliance.

 

(B)          Each Lender shall promptly upon the request of the Facility Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Facility Agent (for itself) in order for the
Facility Agent, as the case may be, to carry out and be satisfied it has
complied with all (i) “know your customer” requirements or (ii) other similar
checks, in each case as required under all applicable laws and regulations, in
each case pursuant to the transactions contemplated in the Finance Documents.

 

(C)          The Borrower shall, by not less than 10 Business Days’ prior
written notice to the Facility Agent, notify the Facility Agent (which shall
promptly notify the Lenders) of its intention to request that a member of its
Group becomes an Additional Guarantor pursuant to this Agreement.

 

(D)          Following the giving of any notice pursuant to paragraph (C) above,
if the accession of such Additional Guarantor obliges the Facility Agent or any
Lender, by law or applicable regulation, to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or on
behalf of any prospective new Lender) in order for the Facility Agent or such
Lender or any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such subsidiary
to this Agreement as an Additional Guarantor.

 

15.9        Use of websites

 

(A)          Except as provided below, each Obligor may deliver any information
under the Facility Agreement to the Facility Agent by posting it on to an
electronic website if:

 

(i)            it maintains or has access to an electronic website for this
purpose and provides the Facility Agent with the details and password to access
the website and the information; and

 

55

--------------------------------------------------------------------------------


 

(ii)           the information posted is in a format required by this Agreement
or is otherwise agreed between each Obligor and the Facility Agent (whose
approval shall not be unreasonably withheld or delayed).

 

The Facility Agent must supply each relevant Lender with the address of and
password for the website.

 

(B)          Notwithstanding the above, the Company must supply to the Facility
Agent within 10 Business Days of request, in paper form a copy of any
information posted on the website together with sufficient copies for any
Lender, if that Lender so requests.

 

(C)          Each Obligor must, promptly upon becoming aware of its occurrence,
notify the Facility Agent if:

 

(i)            the website cannot be accessed;

 

(ii)           the website or any information on the website is infected by any
electronic virus or similar software;

 

(iii)          the password for the website is changed; or

 

(iv)          any information to be supplied under the Facility Agreement is
posted on the website or amended after being posted.

 

If the circumstances in sub-paragraph (C)(i) or (ii) above occur, an Obligor
must supply any information required under this Agreement in paper form until
the circumstances giving rise to the notification are no longer continuing and
the information can be provided in accordance with paragraph (A) above.

 

56

--------------------------------------------------------------------------------


 

PART 7
GUARANTEE

 

16.          GUARANTEE AND INDEMNITY

 

16.1        Guarantee and indemnity

 

Subject to clause 16.5 (Limitation on liability), each Guarantor irrevocably and
unconditionally jointly and severally:

 

(A)          guarantees to each Finance Party punctual performance by each
Borrower of all that Borrower’s obligations under the Finance Documents;

 

(B)          undertakes with each Finance Party that whenever a Borrower does
not pay any amount when due under or in connection with any Finance Document,
that Guarantor shall immediately on demand pay that amount as if it was the
principal obligor; and

 

(C)          indemnifies each Finance Party immediately on demand against any
cost, loss or liability suffered by that Finance Party if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal.  The amount of
the cost, loss or liability shall be equal to the amount which that Finance
Party would otherwise have been entitled to recover.

 

16.2        Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

16.3        Reinstatement

 

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

(A)          the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

(B)          each Finance Party shall be entitled to recover the value or amount
of that security or payment from each Obligor, as if the payment, discharge,
avoidance or reduction had not occurred.

 

16.4        Waiver of defences

 

The obligations of each Guarantor under this clause 16 will not be affected by
an act, omission, matter or thing which, but for this clause, would reduce,
release or prejudice any of its obligations under this clause 16 (without
limitation and whether or not known to it or any Finance Party) including:

 

57

--------------------------------------------------------------------------------


 

(A)          any time, waiver or consent granted to, or composition with, any
Obligor or other person;

 

(B)          the release of any other Obligor or any other person under the
terms of any composition or arrangement with any creditor of any member of the
Group;

 

(C)          the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(D)          any incapacity or lack of power, authority or legal personality or
dissolution or change in the members or status of an Obligor or any other
person;

 

(E)           any amendment, novation, supplement, extension, restatement
(however fundamental and whether or not more onerous) or replacement of any
Finance Document or any other document or security including without limitation
any change in the purpose of, any extension of or any increase in any facility
or the addition of any new facility under any Finance Document or other document
or security;

 

(F)           any unenforceability, illegality or invalidity of any obligation
of any person under any Finance Document or any other document or security; or

 

(G)          any insolvency or similar proceedings.

 

16.5        Limitation on liability

 

No Guarantor shall have any liability under this clause 16 nor shall any
Guarantor otherwise be required to make any payment to any Finance Party or to
any trustee or agent on its behalf in respect of any liability of the Borrower
which may, at that time, be satisfied by amounts standing to the credit of the
LC Cash Collateral Accounts.  Subject to the foregoing, each Guarantor waives
any right it may have of first requiring any Finance Party (or any trustee or
agent on its behalf) to proceed against or enforce any other rights or security
or claim payment from any person claiming from that Guarantor under this
clause 16.  This waiver applies, subject to the foregoing, irrespective of any
law or any provision of a Finance Document to the contrary.

 

16.6        Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(A)          subject to clause 6.9 (Claims under a Letter of Credit), refrain
from applying or enforcing any other moneys, security or rights held or received
by that Finance Party (or any trustee or agent on its behalf) in respect of
those amounts, or apply and enforce the same in such manner and order as it sees
fit (whether

 

58

--------------------------------------------------------------------------------


 

against those amounts or otherwise) and no Guarantor shall be entitled to the
benefit of the same; and

 

(B)          hold in an interest-bearing suspense account any moneys received
from any Guarantor or on account of any Guarantor’s liability under this
clause 16.

 

16.7        Deferral of Guarantors’ rights

 

(A)          Until all amounts which may be or become payable by the Obligors
under or in connection with the Finance Documents have been irrevocably paid in
full and unless the Facility Agent otherwise directs, no Guarantor will exercise
any rights which it may have by reason of performance by it of its obligations
under the Finance Documents:

 

(i)            to be indemnified by an Obligor;

 

(ii)           to claim any contribution from any other guarantor of any
Obligor’s obligations under the Finance Documents; and/or

 

(iii)          to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party.

 

(B)          If a Guarantor receives any benefit, payment or distribution in
relation to such rights it shall hold that benefit, payment or distribution to
the extent necessary to enable all amounts which may be or become payable to the
Finance Parties by the Obligors under or in connection with the Finance
Documents to be repaid in full on trust for the Finance Parties and shall
promptly pay or transfer the same to the Agent or as the Agent may direct for
application in accordance with clause 27 (Payment Mechanics) of this Agreement.

 

16.8        Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

59

--------------------------------------------------------------------------------


 

PART 8
REPRESENTATIONS, COVENANTS, EVENTS OF DEFAULT

 

17.          REPRESENTATIONS

 

Each Obligor makes the representations and warranties set out in this clause to
each Finance Party and acknowledges that each Finance Party has entered into the
Finance Documents in full reliance on those representations and warranties.

 

17.1        Status

 

(A)          It is a limited liability or, as the case may be, an exempted
company, duly incorporated and validly existing under the laws of its
jurisdiction of incorporation.

 

(B)          It has the power to own its assets and carry on its business as it
is being conducted.

 

17.2        Legal validity

 

Each Finance Document to which it is a party constitutes, or will constitute
when executed, its valid, legally binding and enforceable obligations in
accordance with its terms (subject to any limitation on enforcement under law or
general principles of equity or qualifications which are specifically set out in
any legal opinion delivered as a Condition Precedent) and that, so far as it is
aware having made all due and careful enquiries, each Finance Document is in
full force and effect.

 

17.3        Non-conflict

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents to which it is a party do not conflict with:

 

(A)          any applicable law or regulation;

 

(B)          its constitutional documents; or

 

(C)          any agreement binding upon it,

 

to the extent which has, or could reasonably be expected to have, a Material
Adverse Effect.

 

17.4        Powers and authority

 

It has (or had at the relevant time) the power and authority to execute and
deliver the Finance Documents to which it is a party and it has the power and
authority to perform its obligations under the Finance Documents to which it is
a party and the transactions contemplated thereby.

 

60

--------------------------------------------------------------------------------


 

17.5        Authorisations

 

All Required Approvals (except to the extent already provided as a Condition
Precedent, or where required by any Authority in respect of any Security
Interest granted (or to be granted) under the Security Documents) have been
obtained or effected and are in full force and effect (where a failure to do so
has or could reasonably be expected to have a Material Adverse Effect).

 

17.6        Stamp and registration duties

 

Except for registration fees, if any, payable in relation to the Charge, there
is no stamp or registration duty or similar Tax or charge in respect of any
Finance Document, which has not been made or paid within applicable time periods
(where a failure to do so has, or could reasonably be expected to have, a
Material Adverse Effect).

 

17.7        No Default

 

No Default has occurred and is outstanding.

 

17.8        Financial statements and other factual information

 

(A)          The most recent audited financial statements and interim financial
statements delivered to the Facility Agent in accordance with clause 15.2
(Financial statements):

 

(i)            have been prepared in accordance with the Approved Accounting
Principles (if relevant); and

 

(ii)           (if audited) give a true and fair view of, or (if unaudited)
fairly represent, its financial condition for the relevant period.

 

(B)          All factual information provided by or under the express direction
of the Borrower to the Finance Parties in connection with the Facility was
believed by the Borrower at the time it was so provided to be true in all
material respects.

 

17.9        Proceedings pending or threatened

 

Except as disclosed to the Facility Agent in writing prior to the Signing Date,
no litigation, arbitration or administrative proceeding is pending or threatened
which could reasonably be expected to be adversely determined against it and
which, if so determined, has, or could reasonably be expected to have, a
Material Adverse Effect.

 

17.10     Breach of laws

 

(A)          It has not breached any law or regulation which has, or could
reasonably be expected to have, a Material Adverse Effect.

 

(B)          It is in compliance with all environmental laws, a breach of which
could reasonably be expected to give rise to a liability on it which has, or
could

 

61

--------------------------------------------------------------------------------


 

reasonably be expected to have, a Material Adverse Effect and, so far as it is
aware having made due and careful enquiry, there is no environmental claim
outstanding against it which, if adversely determined, would give rise to a
liability on it which has, or could reasonably be expected to have, a Material
Adverse Effect.

 

17.11     Ranking of security

 

Subject to any limitations on enforcement under law or general principles of
equity or qualifications set out in any legal opinion delivered as a Condition
Precedent, each Security Document when executed confers the Security Interests
it purports to confer over the assets referred to in that document and those
assets are not subject to any other Security Interest.

 

17.12     Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with all its other present unsecured obligations, except for obligations
mandatorily preferred by law applying to companies generally.

 

17.13     No immunity

 

In any proceedings taken in any relevant jurisdiction in relation to the Finance
Documents (or any of them), it shall not be entitled to claim for itself or any
of its assets immunity from suit, execution or attachment or other legal
process.

 

17.14     Ownership of Obligors

 

(A)          The Guarantor beneficially owns, indirectly, all of the issued
share capital of the Company.

 

(B)          The issued share capital of the Company is fully paid up and, to
the extent applicable, beneficially owned by the Guarantor, free of all
encumbrances or other third party rights.

 

17.15     OFAC

 

Each Obligor represents that neither it nor any of its subsidiaries or, to its
knowledge, any director, officer, employee, agent or representative of it or any
of its subsidiaries is an individual or entity (“Person”) currently the subject
of any sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of Treasury’s Office of
Foreign Assets Control, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor is it or any of its subsidiaries located, organised or
resident in a country or territory that is the subject of Sanctions.

 

62

--------------------------------------------------------------------------------


 

17.16     Times for making representations

 

(A)          The representations set out in this clause 17 (other than the
representations in clauses 17.4 (Powers and authority) and 17.5
(Authorisations)) are made by each Obligor on the date of this Agreement. The
representation in clause 17.4 (Powers and authority) will be made as at the time
that the power or authority is exercised only.  Each Repeating Representation is
deemed to be repeated by each Obligor on the date of each Utilisation Request,
each Utilisation Date and any date when the Letter of Credit Fee is paid by the
Borrower.

 

(B)          When a representation is repeated, it is applied to the facts and
circumstances existing at the time of repetition.

 

18.          FINANCIAL COVENANTS

 

18.1        Debt cover ratio

 

The Company undertakes that on each Calculation Date the ratio of Consolidated
Total Net Borrowings to EBITDAX of the Group for the Measurement Period shall be
less than or equal to 3.50 : 1.00.

 

18.2        Interest cover ratio

 

The Company undertakes that on each Calculation Date the ratio of EBITDAX of the
Group to the Net Interest Payable of the Group for the Measurement Period shall
be greater than or equal to 2.25 : 1.00.

 

18.3        Calculation of ratios on Calculation Date

 

(A)          The Company will give written notice to the Facility Agent of the
anticipated occurrence of any Calculation Date together with pro forma
calculations of the ratio of Consolidated Total Net Borrowings to EBITDAX of the
Group and EBITDAX of the Group to the Net Interest Payable of the Group for the
relevant Measurement Period.

 

(B)          The pro forma calculations referred to in paragraph (A) above will:

 

(i)            incorporate all debt and interest of the Group, ignoring any debt
that must be mandatorily prepaid as a result of the relevant Calculation Trigger
Event (and also ignoring any related interest) and including any debt envisaged
to be incurred (and including any interest that would have been payable had that
debt been incurred at the beginning of the relevant Measurement Period) by the
Group pursuant to the relevant Calculation Trigger Event as though that debt had
been incurred at the beginning of the relevant Measurement Period; and.

 

(ii)           ignore, in instances where the relevant Calculation Trigger Event
is a Ghana Petroleum Agreement Small Sale Event, the Ghana Petroleum Agreement
Small Sale Percentage Reduction and any amounts payable

 

63

--------------------------------------------------------------------------------


 

to the Group in connection with a Ghana Petroleum Agreement Small Sale Event.

 

(C)          The Company may only proceed with a Calculation Trigger Event which
is listed in paragraph (B)(iv) or (B)(v) of the definition of Calculation Date
if the pro forma calculations referred to in paragraph (A) above show that the
financial covenants in clause 18.1 (Debt cover ratio) and in clause 18.2
(Interest cover ratio) would be met for the relevant Measurement Period, or
otherwise only with the consent of the Majority Lenders.

 

(D)          The Company may only proceed with a Calculation Trigger Event which
is listed in paragraph (B)(i), (B)(ii) or (B)(iii) of the definition of
Calculation Date in clause 1.1 (Definitions) if the pro forma calculations
referred to in paragraph (A) above show that the financial covenants in
clause 18.1 (Debt cover ratio) and in clause 18.2 (Interest cover ratio) would
be met for the relevant Measurement Period, or otherwise only with the consent
of each Lender.

 

19.          GENERAL UNDERTAKINGS

 

The undertakings in this clause shall remain in force from the date of this
Agreement until the Discharge Date.

 

19.1        Corporate existence

 

Each Obligor shall maintain its corporate existence.

 

19.2        Authorisations

 

Each Obligor shall promptly obtain and comply with Required Approvals where a
failure to do so would have a Material Adverse Effect.

 

19.3        Compliance with laws

 

Each Obligor shall comply with all laws and regulations (including compliance
with environmental laws, permits and licences) applicable to it where failure to
do so would have a Material Adverse Effect.

 

19.4        Pari passu ranking

 

Each Obligor shall ensure that at all times its payment obligations to the
Finance Parties under the Finance Documents rank at least pari passu as to
priority of payment with all its other present and future unsecured and
unsubordinated Financial Indebtedness, except for claims mandatorily preferred
by operation of law applying generally.

 

19.5        Security

 

Each Obligor shall undertake all actions reasonably necessary (including the
making or delivery of filings and payment of fees) to maintain the Security
Interests under the

 

64

--------------------------------------------------------------------------------


 

Security Documents to which it is party in full force and effect (including the
priority thereof).

 

19.6        Change of business

 

KEL shall procure that no substantial change is made to the general nature of
the business of the Obligors or the Group taken as a whole from that carried on
by the Group as at the date of this Agreement.

 

19.7        Disposals

 

Each Obligor shall not, either in a single transaction or in a series of
transactions and whether related or not, dispose of all or a material part of
its assets.

 

19.8        Mergers

 

No Obligor may enter into any amalgamation, consolidation, demerger, merger or
reconstruction or winding-up without the consent of the Majority Lenders, except
on a solvent basis and in circumstances where the Obligor remains the legal
entity following such amalgamation, consolidation, demerger, merger or
reconstruction or winding-up.

 

19.9        Tax affairs

 

Each Obligor must promptly file all tax returns required by law within the
requisite time limits except to the extent contested in good faith and subject
to adequate reserve or provision.

 

19.10     Distributions

 

(A)          Each Obligor may make, declare or pay a Shareholder Distribution,
subject to there being no Default or Event of Default outstanding and provided
that no Default or Event of Default would occur by making such Shareholder
Distribution.

 

(B)          For the avoidance of doubt, nothing in paragraph (A) above shall
restrict an Obligor from making a Shareholder Distribution at any time
(including at a time when a Default or an Event of Default is continuing) to the
extent that the payment of such Shareholder Distribution is mandatory under the
rules of any Stock Exchange.

 

19.11     OFAC

 

Each Obligor represents and covenants that neither it nor any of its
subsidiaries will, directly or, to such Obligor’s knowledge, indirectly, use the
proceeds of the Facility, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, to fund any
activities of or business with any Person, or in any country or territory, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, adviser, investor or
otherwise) of

 

65

--------------------------------------------------------------------------------


 

Sanctions. Furthermore, each Obligor represents and covenants that it and each
of its subsidiaries is in compliance with Council Regulation (EU) No 961/2010 of
25 October 2010 on restrictive measures against Iran and repealing Regulation
(EC) No 423/2007.

 

19.12     Restricted Entity

 

The Borrower undertakes that it shall not nominate as a Beneficiary any person
currently the subject of Sanctions, or located, organised or resident in a
country or territory that is the subject of Sanctions.

 

19.13     Insurance

 

The Obligors shall maintain insurances, with reputable independent insurance
companies or underwriters, on and in relation to their respective business and
assets against those risks and to the extent as is usual for companies carrying
on the same or substantially similar business.

 

19.14     Constitutional documents

 

Each Obligor shall notify the Facility Agent of any amendment to any of its
constitutional documents in a manner that has, or could reasonably be expected
to have, a Material Adverse Effect.

 

20.          EVENTS OF DEFAULT

 

Subject to the following, each of the events or circumstances set out in this
clause is an Event of Default unless otherwise stated.  Notwithstanding any
other provision of any Finance Document:

 

(A)          no Event of Default will or may occur under this Agreement or be
continuing where (and for so long as) Cash Collateral has been deposited into
the LC Cash Collateral Accounts which is at least equal to 100 per cent. of the
aggregate face value of all outstanding Letters of Credit; and

 

(B)          any Event of Default which has occurred will be fully and
effectively remedied and shall be deemed not to be continuing if and when Cash
Collateral which is at least equal to 100 per cent. of the aggregate face value
of all outstanding Letters of Credit is deposited into the LC Cash Collateral
Accounts.

 

20.2        Non-payment

 

An Obligor does not pay any amount payable by it to any Finance Party (or to the
Facility Agent for its own account) under the Finance Documents in the manner
and on the date required under the Finance Documents within five Business Days
of its due date.

 

66

--------------------------------------------------------------------------------


 

20.3        Breach of financial covenant

 

The Borrower does not comply with the provisions of the Financial Covenants,
provided that where the debt cover ratio or interest cover ratio has been
breached, the Borrower shall have 45 days within which to remedy any breach of
the relevant financial covenant by means of a prepayment and/or a cancellation
of the Facility where any prepayment is funded by the provision of Additional
Debt subordinated on terms acceptable to the Majority Lenders (acting
reasonably), or by the contribution of equity to the capital of the Borrower or
by taking such other remedial action as may be approved by the Majority Lenders
provided always that the Borrower shall be entitled to remedy any such breach
not more than twice in total and not more than once in any 12-month period.

 

20.4        Breach of other obligations

 

An Obligor does not comply with any other provision of the Finance Documents to
which it is a party (other than in respect of non-payment or breach of a
Financial Covenant), unless the non-compliance is:

 

(A)          capable of remedy; and

 

(B)          remedied within 30 days of the earlier of the Facility Agent giving
notice or the Obligor becoming aware of the non-compliance.

 

20.5        Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made (or, in the case of a
representation or statement that contains a materiality concept, is or proves to
have been incorrect or misleading in any respect when made or deemed to be
made), unless the misrepresentation is:

 

(A)          capable of remedy; and

 

(B)          remedied within 30 days of the earlier of the Facility Agent giving
notice or the relevant Obligor becoming aware of the misrepresentation.

 

20.6        Cross-default

 

(A)          Any Financial Indebtedness of any Obligor is not paid when due nor
within any applicable grace period.

 

(B)          Any Financial Indebtedness of any Obligor is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described) and such amount is not paid when due.

 

(C)          Notwithstanding paragraphs (A) and (B) above, no Event of Default
will occur under this clause if the aggregate amount of Financial Indebtedness
or commitment for Financial Indebtedness is less than USD 100 million (or its

 

67

--------------------------------------------------------------------------------


 

equivalent in any other currency or currencies) or if the relevant event or
default has been waived, or if such event or default is caused by a Disruption
Event, provided that, in the case of a Disruption Event the requisite payment is
made within five Business Days.

 

20.7        Insolvency

 

Any of the following occurs in respect of an Obligor:

 

(A)          it is, or is deemed for the purposes of any law to be, unable to,
or admits its inability to, pay its debts as they fall due or is or becomes
insolvent or a moratorium is declared in relation to its indebtedness generally;
or

 

(B)          it stops or suspends or threatens to suspend, or announces an
intention to stop or suspend making payment of all or any class of its debts as
they fall due in default of the obligation to make the relevant payment.

 

20.8        Insolvency proceedings

 

(A)          Except as provided in paragraph (B) below, any of the following
occurs in respect of an Obligor:

 

(i)            a written resolution is passed or a resolution is passed at a
meeting of its shareholders, directors or other officers to petition for or to
file documents with a court or any registrar for its winding-up, administration
or dissolution;

 

(ii)           any person presents a petition, or files documents with a court
or any registrar for its winding-up, administration or dissolution;

 

(iii)          an order for its winding-up, administration or dissolution is
made;

 

(iv)          any liquidator, provisional liquidator, trustee in bankruptcy,
judicial custodian, compulsory manager, receiver, administrative receiver,
administrator or similar officer is appointed in respect of it or any material
part of its assets;

 

(v)           a moratorium is declared in relation to the indebtedness of an
Obligor;

 

(vi)          its shareholders, directors or other officers request the
appointment of, or give notice of their intention to appoint a liquidator,
trustee in bankruptcy, judicial custodian, compulsory manager, provisional
liquidator, receiver, administrative receiver, administrator or similar officer;

 

(vii)         any composition, compromise, assignment or arrangement is made
with any of its creditors; or

 

(viii)        any other analogous step or procedure is taken in any
jurisdiction.

 

68

--------------------------------------------------------------------------------


 

(B)          Paragraph (A) does not apply to:

 

(i)            any step or procedure which is part of a re-organisation of an
Obligor on a solvent basis with the consent of the Majority Lenders (acting
reasonably); or

 

(ii)           an IPO Reorganisation; or

 

(iii)          in the case of sub-paragraph (ii) or (iv) (or any step or
procedure under sub-paragraph (vi) that is analogous to sub-paragraph (ii) or
(iv)), if the relevant step, petition or filing is made by a person other than
an Obligor, shareholder or their respective officers or directors and the
relevant Obligor is taking steps in good faith and with due diligence for such
proceedings or action to be stayed, discontinued, revoked or set aside and the
same is stayed, discontinued, revoked or set aside within a period of 60 days;
or

 

(iv)          any Enforcement Action that applies to assets having an aggregate
value of less than USD 100 million.

 

20.9        Creditors’ process

 

Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of an Obligor, having an aggregate value of at least
USD 15 million, and is not discharged within 45 days.

 

20.10     Unlawfulness and invalidity of the Finance Documents

 

If all or any part of a Finance Document is not, or ceases to be, a legal,
valid, binding and enforceable obligation of an Obligor, and:

 

(A)          the Company fails, within 30 days of becoming aware of the matter,
to procure the execution of a substitute agreement or agreements on
substantially the same terms and with a commercially qualified party or parties
acceptable to the Majority Lenders (acting reasonably); or

 

(B)          the matter is not otherwise remedied within 30 days of an Obligor
becoming aware of the matter.

 

20.11     Cessation of business

 

An Obligor ceases, or threatens to cease, all or a substantial part of its
business (as carried on at the date of this Agreement).

 

20.12     Repudiation of Finance Documents

 

Any Finance Document is repudiated or rescinded by an Obligor.

 

69

--------------------------------------------------------------------------------


 

20.13     Material litigation

 

Any material litigation, arbitration or administrative proceedings are
commenced, threatened or pending against an Obligor which could reasonably be
expected to be adversely determined against it and which, if so determined, has,
or would have, a Material Adverse Effect.

 

20.14     Material Adverse Effect

 

Any event which, in the opinion of the Majority Lenders (acting reasonably), has
a Material Adverse Effect but only following consultation between the Facility
Agent and the Company over a period of not less than 30 days with a view to
agreeing steps of mitigation (each Party acting reasonably with a view to
appropriate remedial action being taken).

 

20.15     Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing, the Facility Agent may, and shall if so directed by the Majority
Lenders, by notice to the Borrower:

 

(A)          cancel the Total Commitments whereupon they shall immediately be
cancelled;

 

(B)          declare that all accrued fees, and all other amounts accrued or
outstanding under the Finance Documents be immediately due and payable (as
applicable);

 

(C)          require the Borrower to provide 100% Cash Collateral to the
relevant LC Issuing Bank in respect of any outstanding uncollateralised
liabilities under each Letter of Credit; and/or

 

(D)          exercise or direct the Security Agent to exercise any or all of its
rights, remedies, powers or discretions under any of the Finance Documents.

 

20.16     Notification of Event of Default

 

The Facility Agent shall notify the Security Agent of the occurrence of any
Event of Default.

 

20.17     Lender’s Termination

 

(A)          On the occurrence of an event or circumstance set out in clause 20
which, but for the operation of clause 20(A) and/or 20(B) would be an Event of
Default, and which continues for an uninterrupted period until the date which is
at least 90 days after the Borrower first received notice or became aware of the
event or circumstance in question (such date being the “Suspension Period End
Date”), the Facility Agent may, on any date selected by it falling after the
Suspension Period End Date (provided that on such selected date the event or
circumstance in question is still continuing) provide written notice of the
revised Termination Date for the Facility (the “Revised Termination Date”),
which

 

70

--------------------------------------------------------------------------------


 

written notice shall be delivered to the Borrower in accordance with the terms
of this Agreement no later than five Business Days prior to such Revised
Termination Date.

 

(B)          During the period beginning on the date upon which the Borrower
first receives notice or becomes aware of an event or circumstance which, but
for the operation of clause 20(A) and/or 20(B) would be an Event of Default, and
ending on the Suspension Period End Date relating to that event or circumstance,
the Borrower, the LC Issuing Bank and the Facility Agent shall negotiate in good
faith with a view to resolving the cause of the event or circumstance in
question.

 

71

--------------------------------------------------------------------------------


 

PART 9
CHANGES TO LENDERS AND OBLIGORS AND ROLES

 

21.          CHANGES TO THE LENDERS

 

21.1        Assignments and transfers and changes in Facility Office by the
Lenders

 

Subject to this clause and to clause 21.2 (Transfer of LC Issuing Bank role), a
Lender (the “Existing Lender”) may:

 

(A)

 

(i)            assign any of its rights; or

 

(ii)           transfer by novation any of its rights and obligations,

 

to an Affiliate, another Lender, an Affiliate of another Lender or a Qualifying
Bank, another bank or financial institution or to a trust or other entity which
is regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets or such other
institution as the Borrower may agree in writing (the “New Lender”), or

 

(B)          change its Facility Office.

 

21.2        Transfer of LC Issuing Bank role

 

The Original Lender, who at the Signing Date holds the role of LC Issuing Bank,
may not, without the prior written consent of the Borrower, assign, novate or
otherwise transfer its rights or obligations as LC Issuing Bank.

 

21.3        Conditions of assignment and transfer or change in Facility Office

 

(A)          The consent of the Company is required for an assignment or
transfer by an Existing Lender, unless the assignment or transfer is (i) to, or
in favour of, another Lender, an Affiliate of a Lender or a Qualifying Bank, or
(ii) made at a time when an Event of Default is continuing.

 

(B)          The consent of the Company is required for a change in Facility
Office to a different jurisdiction.  In the case of a change of Facility Office
for which the Company’s consent is not required, the Lender must notify the
Company of the new Facility Office promptly on the change taking effect.

 

(C)          The consent of the Company to an assignment or transfer or change
in Facility Office must not be unreasonably withheld or delayed (and will be
deemed to have been given five Business Days after the relevant Lender has
requested it unless consent is expressly refused by the Company within that
time).

 

(D)          An assignment will only be effective on:

 

72

--------------------------------------------------------------------------------


 

(i)            receipt by the Facility Agent of written confirmation from the
New Lender (in form and substance satisfactory to the Facility Agent) that the
New Lender will assume the same obligations to the other Finance Parties as it
would have been under if it was an Original Lender; and

 

(ii)           the New Lender entering into the documentation required for it to
accede as a party to the relevant Finance Documents.

 

(E)           A transfer will only be effective if the procedure set out in
clause 21.6 (Procedure for transfer) is complied with.

 

(F)           If:

 

(i)            a Lender assigns or transfers any of its rights or obligations
under the Finance Documents or changes its Facility Office; and

 

(ii)           as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under clause 11 (Tax
Gross-Up and Indemnities) or clause 12 (Increased costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

(G)          Each New Lender, by executing the relevant Transfer Certificate
confirms, for the avoidance of doubt, that the Facility Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with the Finance
Documents on or prior to the date on which the transfer or assignment becomes
effective in accordance with this Agreement.

 

(H)          Any assignment or transfer of part of the Existing Lender’s rights
and/or obligations must be a minimum of USD 5 million (or, if less, the entire
Commitment of the Existing Lender) and must not result in the Existing Lender
retaining less than USD 5 million, unless the assignment or transfer is made at
a time when an Event of Default is continuing.

 

21.4        Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of USD 2,500.

 

21.5        Limitation of responsibility of Existing Lenders

 

(A)          Unless expressly agreed to the contrary, an Existing Lender makes
no representation or warranty and assumes no responsibility to a New Lender for:

 

73

--------------------------------------------------------------------------------


 

(i)            the legality, validity, effectiveness, adequacy or enforceability
of the Finance Documents or any other documents;

 

(ii)           the financial condition of any Obligor;

 

(iii)          the performance and observance by any Obligor of its obligations
under the Finance Documents or any other documents; or

 

(iv)          the accuracy of any statements (whether written or oral) made in
or in connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(B)          Each New Lender confirms to the Existing Lender and the other
Finance Parties that it:

 

(i)            has made (and shall continue to make) its own independent
investigation and assessment of the financial condition and affairs of each
Obligor and its related entities in connection with its participation in the
Facility and has not relied exclusively on any information provided to it by the
Existing Lender in connection with any Finance Document; and

 

(ii)           will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

 

(C)          Nothing in any Finance Document obliges an Existing Lender to:

 

(i)            accept a re-transfer or re-assignment from a New Lender of any of
the rights and obligations assigned or transferred under this clause; or

 

(ii)           support any losses directly or indirectly incurred by the New
Lender by reason of the non-performance by any Obligor of its obligations under
the Finance Documents or otherwise.

 

21.6        Procedure for transfer

 

(A)          Subject to the conditions set out in clause 21.3 (Conditions of
assignment and transfer or change in Facility Office) a transfer is effected in
accordance with paragraph (B) below when the Facility Agent executes an
otherwise duly completed Transfer Certificate and Lender Accession Notice
delivered to it by the Existing Lender and the New Lender.  The Facility Agent
shall, as soon as reasonably practicable after receipt by it of a duly completed
Transfer Certificate and Lender Accession Notice appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate and Lender Accession Notice on
behalf of the other Finance Parties and the Obligors as well as itself, and
notify the Company of the date of the transfer and name of the New Lender.  Each
Finance Party

 

74

--------------------------------------------------------------------------------


 

and each Obligor irrevocably authorises the Facility Agent to sign such a
Transfer Certificate and Lender Accession Notice on its behalf.

 

(B)          On the Transfer Date:

 

(i)            to the extent that in the Transfer Certificate the Existing
Lender seeks to transfer by novation its rights and obligations under the
Finance Documents, each of the Obligors and the Existing Lender shall be
released from further obligations towards one another under the Finance
Documents and their respective rights against one another under the Finance
Documents shall be cancelled (being the “Discharged Rights and Obligations”);

 

(ii)           each of the Obligors and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

(iii)          the Facility Agent, the New Lender and the other Finance Parties
shall acquire the same rights and assume the same obligations between themselves
as they would have acquired and assumed had the New Lender been an Original
Lender with the rights and/or obligations acquired or assumed by it as a result
of the transfer and to that extent such Finance Parties and the Existing Lender
shall each be released from further obligations to each other under the Finance
Documents; and

 

(iv)          the New Lender shall become a Party as a “Lender”.

 

21.7        Copy of Transfer Certificate and Lender Accession Notice to Borrower

 

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate and Lender Accession Notice, send to the Company
a copy of that Transfer Certificate and Lender Accession Notice.

 

21.8        Disclosure of information

 

Any Lender, its officers and agents may disclose to any of its Affiliates
(including its head office, representative and branch offices in any
jurisdiction) (each a “Permitted Party”) and:

 

(A)          to any person (or through) whom that Lender assigns or transfers
(or may potentially assign or transfer) all or any of its rights and obligations
under this Agreement (or any adviser on a need-to-know basis advising such
person on any of the foregoing);

 

(B)          to a professional adviser or a service provider of the Permitted
Parties on a need-to-know basis advising such person on the rights and
obligations under

 

75

--------------------------------------------------------------------------------


 

the Finance Documents or to an auditor of any Permitted Party on a need-to-know
basis;

 

(C)          with (or through) whom that Lender enters into (or may potentially
enter into) any sub-participation in relation to, or any other transaction under
which payments are to be made by reference to, this Agreement or any Obligor (or
any adviser of any of the foregoing on a need-to-know basis advising such person
on the rights and obligations under the Finance Documents);

 

(D)          to any rating agency (provided only general terms are disclosed in
relation to the rating of a portfolio of assets), insurer or insurance broker, a
direct or indirect provider of credit protection in respect of the Lender’s
participation in the Facility only on a need-to know-basis;

 

(E)           to any court or tribunal or regulatory, supervisory, governmental
or quasi-governmental authority with jurisdiction over the Permitted Parties who
requires disclosure of that information (where the Permitted Party has a legal
obligation to provide that information or, if not, is customarily obligated or
required to comply with such requirement);

 

(F)           to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation; or

 

(G)          to any person who invests in or otherwise finances (or may
potentially invest in or otherwise finance), directly or indirectly, any
transaction referred to in paragraph (A) or (C) above,

 

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to paragraphs (A) to
(C) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking (unless such person is already subject to
professional confidentiality requirements which are no less stringent than those
which are set out in a Confidentiality Undertaking) and provided that it shall
itself ensure that all such information is kept confidential and is protected
with security measures and a degree of care that would apply to its own
confidential information.

 

21.9        Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this clause 21, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create any Security Interest in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure obligations of that Lender including, without
limitation:

 

(A)          any charge, assignment or other Security Interest to secure
obligations to a federal reserve or central bank; and

 

(B)          in the case of any Lender which is a fund, any charge, assignment
or other Security Interest granted to any holders (or trustee or representatives
of

 

76

--------------------------------------------------------------------------------


 

holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

 

except that no such charge, assignment or Security Interest shall:

 

(i)                                    release a Lender from any of its
obligations under the Finance Documents or substitute the beneficiary of the
relevant charge, assignment or Security Interest for the Lender as a party to
any of the Finance Documents; or

 

(ii)                                 require any payments to be made by an
Obligor other than or in excess of, or grant to any person any more extensive
rights than, those required to be made or granted to the relevant Lender under
the Finance Documents.

 

22.                              CHANGES TO THE OBLIGORS

 

22.1                       Assignments and transfers by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

22.2                       Additional Guarantor

 

(A)                              Subject to compliance with the provisions of
paragraphs (C) and (D) of clause 15.8 (“Know your customer” and “customer due
diligence” requirements), the Borrower may request that any member of the Group
becomes an Additional Guarantor.  That Group member shall become an Additional
Guarantor if:

 

(i)                                    the Company delivers to the Facility
Agent an Accession Letter duly completed and executed by that Additional
Guarantor and the Company; and

 

(ii)                                 the Facility Agent has received all of the
documents and other evidence listed in Part II of Schedule 2 (Conditions
Precedent) in relation to that Additional Guarantor, each in form and substance
satisfactory to the Facility Agent.

 

(B)                              The Facility Agent shall notify the Company and
the Lenders promptly upon being satisfied (acting reasonably) that it has
received (in form and substance satisfactory to it) all the documents and other
evidence listed in Part II of Schedule 2 (Conditions Precedent).

 

77

--------------------------------------------------------------------------------


 

23.                              ROLE OF THE FACILITY AGENT AND THE ARRANGER

 

23.1                       Appointment of the Facility Agent

 

(A)                              Each Finance Party (other than the Facility
Agent) appoints the Facility Agent to act in that capacity under and in
connection with the Finance Documents.

 

(B)                              Each other Finance Party authorises the
Facility Agent to exercise the rights, powers, authorities and discretions
specifically given to it under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions.

 

23.2                       Duties of the Facility Agent

 

(A)                              The Facility Agent shall promptly forward to a
Party the original or a copy of any document which is delivered to the Facility
Agent for that Party by any other Party.

 

(B)                              Except where a Finance Document specifically
provides otherwise, the Facility Agent is not obliged to review or check the
adequacy, accuracy or completeness of any document it forwards to another Party.

 

(C)                              If the Facility Agent receives notice from a
Party referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the Finance
Parties.

 

(D)                              If the Facility Agent is aware of the
non-payment of any principal, interest, commitment fee or other fee payable to a
Finance Party (other than to an Agent) under this Agreement, it shall promptly
notify the other Finance Parties.

 

(E)                               The Facility Agent’s duties under the Finance
Documents are solely mechanical and administrative in nature.

 

23.3                       No fiduciary duties

 

(A)                              Except as specifically provided in the Finance
Documents, nothing in this Agreement constitutes the Facility Agent as a trustee
or fiduciary of any other person.

 

(B)                              The Facility Agent shall not be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.

 

23.4                       Business with the Group

 

The Facility Agent may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any member of the Group.

 

78

--------------------------------------------------------------------------------


 

23.5                       Rights and discretions of the Facility Agent

 

(A)                              The Facility Agent may rely on:

 

(i)                                    any representation, notice or document
believed by it to be genuine, correct and appropriately authorised; and

 

(ii)                                 any statement made by a director,
Authorised Signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify.

 

(B)                              The Facility Agent may assume (unless it has
received notice to the contrary in its capacity as agent for the Lenders) that:

 

(i)                                    no Default has occurred (unless it has
actual knowledge of a Default arising under clause 20.2 (Non-payment));

 

(ii)                                 any right, power, authority or discretion
vested in any Party or the Lenders (or any consistent majority of Lenders) has
not been exercised; and

 

(iii)                              any notice or request made by the Company
(other than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

(C)                              The Facility Agent may engage, pay for and rely
on the advice or services of any lawyers, accountants, surveyors or other
experts.

 

(D)                              The Facility Agent may act in relation to the
Finance Documents through its personnel and agents.

 

(E)                               The Facility Agent may disclose to any other
Party any information it reasonably believes it has received as agent under this
Agreement.

 

(F)                                Notwithstanding any other provision of any
Finance Document to the contrary, the Facility Agent is obliged to do or omit to
do anything if it would or might in its reasonable opinion constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

23.6                       Lenders’ instructions

 

(A)                              Unless a contrary indication appears in a
Finance Document, the Facility Agent shall (i) exercise any right, power,
authority or discretion vested in it as Facility Agent in accordance with any
instructions given to it by the Lenders in accordance with this Agreement (or,
if so instructed, refrain from exercising any right, power, authority or
discretion vested in it as Facility Agent) and (ii) not be liable for any act
(or omission) if it acts (or refrains from taking any action) in accordance with
such instructions.

 

79

--------------------------------------------------------------------------------


 

(B)                              The Facility Agent may refrain from acting in
accordance with instructions given to it by the Lenders in accordance with this
Agreement until it has received such security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.

 

(C)                              In the absence of instructions in accordance
with this Agreement the Facility Agent may act (or refrain from taking action)
as it considers to be in the best interest of the Lenders.

 

(D)                              The Facility Agent is not authorised to act on
behalf of a Lender (without first obtaining that Lender’s consent) in any legal
or arbitration proceedings relating to any Finance Document.

 

23.7                       Responsibility for documentation

 

The Facility Agent:

 

(A)                              is not responsible for the adequacy, accuracy
and/or completeness of any information (whether oral or written) supplied by the
Facility Agent, an Obligor or any other person given in or in connection with
any Finance Document; or

 

(B)                              is not responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document.

 

23.8                       Exclusion of liability

 

(A)                              Without limiting paragraph (B) below (and
without prejudice to the provisions of paragraph (E) of clause 27.9 (Disruption
to Payment Systems etc.), the Facility Agent shall not be liable (including,
without limitation, for negligence or any other category of liability
whatsoever) for any action taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.

 

(B)                              No Party (other than the Facility Agent) may
take any proceedings against any officer, employee or agent of the Facility
Agent in respect of any claim it might have against it or in respect of any act
or omission of any kind by that officer, employee or agent in relation to any
Finance Document and any officer, employee or agent of the Facility Agent may
rely on this clause.

 

(C)                              The Facility Agent will not be liable for any
delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by it if the Facility Agent has
taken all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognised clearing or settlement
system used by it for that purpose.

 

80

--------------------------------------------------------------------------------


 

23.9                       Lenders’ indemnity to the Facility Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent
within three Business Days of demand, against any cost, loss or liability
(including, without limitation, for negligence or any other category of
liability whatsoever) incurred by it (otherwise than by reason of the Facility
Agent’s gross negligence or wilful misconduct) (or, in the case of any cost,
loss or liability pursuant to clause 27.9 (Disruption to Payment Systems etc.)
notwithstanding the Facility Agent’s negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Facility Agent) in acting as Facility Agent under the Finance Documents
(unless the Facility Agent has been reimbursed by an Obligor pursuant to a
Finance Document).

 

23.10                Resignation of the Facility Agent

 

(A)                              The Facility Agent may resign and appoint one
of its Affiliates acting through an office in the United Kingdom as successor by
giving notice to the other Finance Parties and the Company.

 

(B)                              Alternatively, the Facility Agent may resign by
giving notice to the other Finance Parties and the Company, in which case the
Majority Lenders may appoint a successor Facility Agent.

 

(C)                              If the Majority Lenders have not appointed a
successor Facility Agent in accordance with paragraph (B) above within 30 days
after notice of resignation was given, the Facility Agent may (with the prior
written consent of the Company) appoint a successor Facility Agent (acting
through an office in the United Kingdom).

 

(D)                              The retiring Facility Agent shall, at its own
cost, make available to the successor Facility Agent such documents and records
and provide such assistance as the successor Facility Agent may reasonably
request for the purposes of performing its functions as Facility Agent under the
Finance Documents.  This obligation shall not apply in the event the Facility
Agent is required to resign pursuant to paragraph (G) below.

 

(E)                               The Facility Agent’s resignation notice shall
only take effect upon the appointment of a successor.

 

(F)                                Upon the appointment of a successor, a
retiring Facility Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this clause 23.10.  Its successor and each of the other Parties shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

(G)                              After consultation with the Company, the
Majority Lenders may, by notice to the Facility Agent, require it to resign in
accordance with paragraph (B) above.

 

81

--------------------------------------------------------------------------------


 

23.11                Replacement of Administrative parties

 

(A)                              If:

 

(i)                                    in relation to the Facility Agent (or its
holding company), clause 20.7 (Insolvency) or clause 20.8 (Insolvency
proceedings) (disregarding paragraph (B) of that clause) applies or has
occurred; or

 

(ii)                                 if the Facility Agent or any of its
Affiliates repudiates its obligations under the Facility or (in its capacity as
Lender) becomes a Non-Funding Lender,

 

the Company shall be entitled to request that Majority Lenders appoint within
10 Business Days either a co-Facility Agent or a replacement Facility Agent from
one of their number or (subject to reasonable consultation with the Company),
from outside the Lender group.

 

(B)                              The Facility Agent to which either of the
circumstances described in (A)(i) or (A)(ii) above applies (an “Affected
Facility Agent”) shall cease to be entitled to fees in respect of its role upon
becoming an Affected Facility Agent.

 

(C)                              The Affected Facility Agent shall provide all
assistance and documentation reasonably required to the Company and the other
Lenders to enable the uninterrupted administration of the Facility.  This shall
include the provision to the Company on request and in any event, within five
Business Days, of an up to date list of participants in the Facility including
names and contact details.

 

23.12                Confidentiality

 

(A)                              In acting as agent for the Finance Parties, the
Facility Agent shall be regarded as acting through its agency division
performing the role which shall be treated as a separate entity from any other
of its divisions or departments.

 

(B)                              If information is received by another division
or department of the Facility Agent, it may be treated as confidential to that
division or department and the Facility Agent shall not be deemed to have notice
of it.

 

23.13                Facility Agent relationship with the Lenders

 

The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

 

23.14                Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facility Agent that it has been, and will continue to be, solely
responsible for making its own

 

82

--------------------------------------------------------------------------------


 

independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

 

(A)                              the financial condition, status and nature of
the Guarantor and each member of the Group;

 

(B)                              the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

(C)                              whether that Lender has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(D)                              the adequacy, accuracy and/or completeness of
any information provided by the Facility Agent, any Party or by any other person
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document.

 

23.15                Deductions from amounts payable by Agents

 

If any Party owes an amount to the Facility Agent under the Finance Documents,
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed.  For the purposes
of the Finance Documents, that Party shall be regarded as having received any
amounts so deducted.

 

24.                              THE SECURITY AGENT

 

24.1                       Trust

 

(A)                              The Security Agent declares that it shall hold
the Secured Property on trust for the Secured Parties on the terms contained in
this Agreement.

 

(B)                              Each of the Secured Parties to this Agreement
agrees that the Security Agent shall have only those duties, obligations and
responsibilities expressly specified in this Agreement or in the Security
Documents to which the Security Agent is expressed to be a party (and no others
shall be implied).

 

83

--------------------------------------------------------------------------------


 

24.2                       No independent power

 

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any rights or powers
arising under the Security Documents except through the Security Agent.

 

24.3                       Instructions to Security Agent and exercise of
discretion

 

(A)                              Subject to paragraphs (D) and (E) below, the
Security Agent shall act in accordance with any instructions given to it by the
Majority Lenders or, if so instructed by the Majority Lenders, refrain from
exercising any right, power, authority or discretion vested in it as Security
Agent and shall be entitled to assume that (i) any instructions received by it
from the Facility Agent or a group of Lenders are duly given in accordance with
the terms of the Finance Documents and (ii) unless it has received actual notice
of revocation, that those instructions or directions have not been revoked.

 

(B)                              The Security Agent shall be entitled to request
instructions, or clarification of any direction, from the Majority Lenders as to
whether, and in what manner, it should exercise or refrain from exercising any
rights, powers, authorities and discretions and the Security Agent may refrain
from acting unless and until those instructions or clarification are received by
it.

 

(C)                              Any instructions given to the Security Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties.

 

(D)                              Paragraph (A) above shall not apply:

 

(i)                                    where a contrary indication appears in
this Agreement;

 

(ii)                                 where this Agreement requires the Security
Agent to act in a specified manner or to take a specified action;

 

(iii)                              in respect of any provision which protects
the Security Agent’s own position in its personal capacity as opposed to its
role of Security Agent for the Secured Parties.

 

(E)                               In exercising any discretion to exercise a
right, power or authority under this Agreement where either:

 

(i)                                    it has not received any instructions from
the Majority Lenders as to the exercise of that discretion; or

 

(ii)                                 the exercise of that discretion is subject
to paragraph (D)(iii) above,

 

the Security Agent shall do so having regard to the interests of all the Secured
Parties.

 

84

--------------------------------------------------------------------------------


 

24.4                       Security Agent’s actions

 

Without prejudice to the provisions of clause 24.3 (Instructions to Security
Agent and exercise of discretion), the Security Agent may (but shall not be
obliged to), in the absence of any instructions to the contrary, take such
action in the exercise of any of its powers and duties under the Finance
Documents as it considers in its discretion to be appropriate.

 

24.5                       Security Agent’s discretions

 

The Security Agent may:

 

(A)                              assume (unless it has received actual notice to
the contrary from the Facility Agent) that (i) no Default has occurred and no
Obligor is in breach of or in default of its obligations under any of the
Finance Documents and (ii) any right, power, authority or discretion vested by
any Finance Document in any person has not been exercised;

 

(B)                              engage, pay for and rely on the advice or
services of any legal advisers, accountants, tax advisers, surveyors or other
experts (whether obtained by the Security Agent or by any other Secured Party)
whose advice or services may at any time seem necessary, expedient or desirable;

 

(C)                              rely upon any communication or document
believed by it to be genuine and, as to any matters of fact which might
reasonably be expected to be within the knowledge of a Secured Party, any Lender
or an Obligor, upon a certificate signed by or on behalf of that person; and

 

(D)                              refrain from acting in accordance with the
instructions of any Secured Party (including bringing any legal action or
proceeding arising out of or in connection with the Finance Documents) until it
has received any indemnification and/or Security that it may in its discretion
require (whether by way of payment in advance or otherwise) for all costs,
losses and liabilities which it may incur in so acting.

 

24.6                       Security Agent’s obligations

 

The Security Agent shall promptly:

 

(A)                              copy to the Facility Agent the contents of any
notice or document received by it from any Obligor under any Finance Document;
and

 

(B)                              forward to a Secured Party the original or a
copy of any document which is delivered to the Security Agent for that Secured
Party by any other Party provided that, except where a Finance Document
expressly provides otherwise, the Security Agent is not obliged to review or
check the adequacy, accuracy or completeness of any document it forwards to
another Party.

 

85

--------------------------------------------------------------------------------


 

24.7                       Excluded obligations

 

Notwithstanding anything to the contrary expressed or implied in the Finance
Documents, the Security Agent shall not:

 

(A)                              be bound to enquire as to (i) whether or not
any Default has occurred or (ii) the performance, default or any breach by an
Obligor of its obligations under any of the Finance Documents;

 

(B)                              be bound to account to any other Party for any
sum or the profit element of any sum received by it for its own account;

 

(C)                              be bound to disclose to any other person
(including but not limited to any Secured Party) (i) any confidential
information or (ii) any other information if disclosure would, or might in its
reasonable opinion, constitute a breach of any law or be a breach of fiduciary
duty; or

 

(D)                              have or be deemed to have any relationship of
trust or agency with any Obligor.

 

24.8                       Exclusion of liability

 

None of the Security Agent, any Receiver nor any Delegate shall accept
responsibility or be liable for:

 

(A)                              the adequacy, accuracy or completeness of any
information (whether oral or written) supplied by the Security Agent or any
other person in or in connection with any Finance Document or the transactions
contemplated in the Finance Documents, or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

(B)                              the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document, the Secured Property or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the Secured
Property;

 

(C)                              any losses to any person or any liability
arising as a result of taking or refraining from taking any action in relation
to any of the Finance Documents, the Secured Property or otherwise, whether in
accordance with an instruction from the Facility Agent or otherwise unless
directly caused by its gross negligence or wilful misconduct;

 

(D)                              the exercise of, or the failure to exercise,
any judgment, discretion or power given to it by or in connection with any of
the Finance Documents, the Secured Property or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with, the Finance Documents or the Secured Property; or

 

(E)                               any shortfall which arises on the enforcement
or realisation of the Secured Property.

 

86

--------------------------------------------------------------------------------


 

24.9                       No proceedings

 

No Party (other than the Security Agent, that Receiver or that Delegate) may
take any proceedings against any officer, employee or agent of the Security
Agent, a Receiver or a Delegate in respect of any claim it might have against
the Security Agent, a Receiver or a Delegate or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document or any Secured Property and any officer, employee or agent of
the Security Agent, a Receiver or a Delegate may rely on this clause subject to
the provisions of the Third Parties Rights Act.

 

24.10                Own responsibility

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Security Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:

 

(A)                              the financial condition, status and nature of
each Obligor;

 

(B)                              the legality, validity, effectiveness, adequacy
and enforceability of any Finance Document, the Secured Property and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the Secured
Property;

 

(C)                              whether that Secured Party has recourse, and
the nature and extent of that recourse, against any Party or any of its
respective assets under or in connection with any Finance Document, the Secured
Property, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the Secured
Property;

 

(D)                              the adequacy, accuracy and/or completeness of
any information provided by the Security Agent or by any other person under or
in connection with any Finance Document, the transactions contemplated by any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

(E)                               the right or title of any person in or to, or
the value or sufficiency of any part of the Charged Property, the priority of
any of the Transaction Security or the existence of any Security affecting the
Charged Property,

 

and each Secured Party warrants to the Security Agent that it has not relied on
and will not at any time rely on the Security Agent in respect of any of these
matters.

 

87

--------------------------------------------------------------------------------


 

24.11                No responsibility to perfect Transaction Security

 

The Security Agent shall not be liable for any failure to:

 

(A)                              require the deposit with it of any deed or
document certifying, representing or constituting the title of any Obligor to
any of the Charged Property;

 

(B)                              obtain any licence, consent or other authority
for the execution, delivery, legality, validity, enforceability or admissibility
in evidence of any of the Finance Documents or the Transaction Security;

 

(C)                              register, file or record or otherwise protect
any of the Transaction Security (or the priority of any of the Transaction
Security) under any applicable laws in any jurisdiction or to give notice to any
person of the execution of any of the Finance Documents or of the Transaction
Security;

 

(D)                              take, or to require any of the Obligors to
take, any steps to perfect its title to any of the Charged Property or to render
the Transaction Security effective or to secure the creation of any ancillary
Security under the laws of any jurisdiction; or

 

(E)                               require any further assurances in relation to
any of the Security Documents.

 

24.12                Insurance by Security Agent

 

(A)                              The Security Agent shall not be under any
obligation to insure any of the Charged Property, to require any other person to
maintain any insurance or to verify any obligation to arrange or maintain
insurance contained in the Finance Documents.  The Security Agent shall not be
responsible for any loss which may be suffered by any person as a result of the
lack of or inadequacy of any such insurance.

 

(B)                              Where the Security Agent is named on any
insurance policy as an insured party, it shall not be responsible for any loss
which may be suffered by reason of, directly or indirectly, its failure to
notify the insurers of any material fact relating to the risk assumed by such
insurers or any other information of any kind, unless the Facility Agent shall
have requested it to do so in writing and the Security Agent shall have failed
to do so within 14 days after receipt of that request.

 

24.13                Custodians and nominees

 

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any assets of the trust as the Security
Agent may determine, including for the purpose of depositing with a custodian
this Agreement or any document relating to the trust created under this
Agreement and the Security Agent shall not be responsible for any loss,
liability, expense, demand, cost, claim or proceedings incurred by reason of the
misconduct, omission or default on the part of any person appointed by it under
this Agreement or be bound to supervise the proceedings or acts of any person.

 

88

--------------------------------------------------------------------------------


 

24.14                Acceptance of title

 

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, any right and title that any of the Obligors may have to
any of the Charged Property and shall not be liable for or bound to require any
Obligor or Group Company to remedy any defect in its right or title.

 

24.15                Refrain from illegality

 

Notwithstanding anything to the contrary expressed or implied in the Finance
Documents, the Security Agent may refrain from doing anything which in its
opinion will or may be contrary to any relevant law, directive or regulation of
any jurisdiction and the Security Agent may do anything which is, in its
opinion, necessary to comply with any such law, directive or regulation.

 

24.16                Business with the Obligors

 

The Security Agent may accept deposits from, lend money to, and generally engage
in any kind of banking or other business with any of the Obligors.

 

24.17                Winding up of trust

 

If the Security Agent, with the approval of the Facility Agent, determines that
(a) all of the Liabilities and all other obligations secured by the Security
Documents have been fully and finally discharged and (b) none of the Secured
Parties is under any commitment, obligation or liability (actual or contingent)
to make advances or provide other financial accommodation to any Obligor
pursuant to the Finance Documents:

 

(A)                              the trusts set out in this Agreement shall be
wound up and the Security Agent shall release, without recourse or warranty, all
of the Transaction Security and the rights of the Security Agent under each of
the Security Documents; and

 

(B)                              any Retiring Security Agent shall release,
without recourse or warranty, all of its rights under each of the Security
Documents.

 

24.18                Perpetuity period

 

The perpetuity period under the rule against perpetuities, if applicable to this
Agreement, shall be the period of 125 years from the date of this Agreement.

 

24.19                Powers supplemental

 

The rights, powers and discretions conferred upon the Security Agent by this
Agreement shall be supplemental to the Trustee Act 1925 and the Trustee Act 2000
and in addition to any which may be vested in the Security Agent by general law
or otherwise.

 

89

--------------------------------------------------------------------------------


 

24.20                Trustee division separate

 

(A)                              In acting as trustee for the Secured Parties,
the Security Agent shall be regarded as acting through its trustee division
which shall be treated as a separate entity from any of its other divisions or
departments.

 

(B)                              If information is received by another division
or department of the Security Agent, it may be treated as confidential to that
division or department and the Security Agent shall not be deemed to have notice
of it.

 

24.21                Disapplication

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Agreement. Where there are
any inconsistencies between the Trustee Act 1925 or the Trustee Act 2000 and the
provisions of this Agreement, the provisions of this Agreement shall, to the
extent allowed by law, prevail and, in the case of any inconsistency with the
Trustee Act 2000, the provisions of this Agreement shall constitute a
restriction or exclusion for the purposes of that Act.

 

24.22                Obligors: Power of Attorney

 

Each Obligor by way of security for its obligations under this Agreement
irrevocably appoints the Security Agent to be its attorney to do anything which
that Obligor has authorised the Security Agent or any other Party to do under
this Agreement or is itself required to do under this Agreement but has failed
to do (and the Security Agent may delegate that power on such terms as it sees
fit).

 

25.                              CHANGE OF SECURITY AGENT AND DELEGATION

 

25.1                       Resignation of the Security Agent

 

(A)                              The Security Agent may resign and appoint one
of its affiliates as successor by giving notice to the Company and the Lenders.

 

(B)                              Alternatively the Security Agent may resign by
giving notice to the other Lenders in which case the Majority Lenders may
appoint a successor Security Agent.

 

(C)                              If the Majority Lenders have not appointed a
successor Security Agent in accordance with paragraph (B) above within 30 days
after the notice of resignation was given, the Security Agent (after
consultation with the Facility Agent) may appoint a successor Security Agent.

 

(D)                              The retiring Security Agent (the “Retiring
Security Agent”) shall, at its own cost, make available to the successor
Security Agent such documents and records and provide such assistance as the
successor Security Agent may reasonably request for the purposes of performing
its functions as Security Agent under the Finance Documents.

 

(E)                               The Security Agent’s resignation notice shall
only take effect upon (i) the appointment of a successor and (ii) the transfer
of all of the Secured Property to that successor.

 

90

--------------------------------------------------------------------------------


 

(F)                                Upon the appointment of a successor, the
Retiring Security Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under
paragraph 24.17(B) (Winding up of trust) and under paragraph (D) above) but
shall, in respect of any act or omission by it whilst it was the Security Agent,
remain entitled to the benefit of clause 24 (The Security Agent), clause 30.1
(Obligors’ indemnity) and clause 30.3 (Lenders’ indemnity).  Its successor and
each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if that successor had been an original Party.

 

(G)                              The Majority Lenders may, by notice to the
Security Agent, require it to resign in accordance with paragraph (B) above.  In
this event, the Security Agent shall resign in accordance with
paragraph (B) above but the cost referred to in paragraph (D) above shall be for
the account of the Company.

 

25.2                       Delegation

 

(A)                              Each of the Security Agent, any Receiver and
any Delegate may, at any time, delegate by power of attorney or otherwise to any
person for any period, all or any of the rights, powers and discretions vested
in it by any of the Finance Documents.

 

(B)                              That delegation may be made upon any terms and
conditions (including the power to sub-delegate) and subject to any restrictions
that the Security Agent, that Receiver or that Delegate (as the case may be)
may, in its discretion, think fit in the interests of the Secured Parties and it
shall not be bound to supervise, or be in any way responsible for any loss
incurred by reason of any misconduct or default on the part of any such delegate
or sub-delegate.

 

25.3                       Additional Security Agents

 

(A)                              The Security Agent may at any time appoint (and
subsequently remove) any person to act as a separate trustee or as a co-trustee
jointly with it (i) if it considers that appointment to be in the interests of
the Secured Parties or (ii) for the purposes of conforming to any legal
requirements, restrictions or conditions which the Security Agent deems to be
relevant or (iii) for obtaining or enforcing any judgment in any jurisdiction,
and the Security Agent shall give prior notice to the Company and the Facility
Agent of that appointment.

 

(B)                              Any person so appointed shall have the rights,
powers and discretions (not exceeding those conferred on the Security Agent by
this Agreement) and the duties and obligations that are conferred or imposed by
the instrument of appointment.

 

(C)                              The remuneration that the Security Agent may
pay to that person, and any costs and expenses (together with any applicable
VAT) incurred by that person in performing its functions pursuant to that
appointment shall, for the purposes of this Agreement, be treated as costs and
expenses incurred by the Security Agent.

 

91

--------------------------------------------------------------------------------


 

PART 10
ADMINISTRATION, COSTS AND EXPENSES

 

26.                              BANK ACCOUNTS

 

26.1                       LC Cash Collateral Accounts

 

The borrower shall establish and maintain the LC Cash Collateral Accounts with
the Account Bank.

 

27.                              PAYMENT MECHANICS

 

27.1                       Payments to the Facility Agent

 

(A)                              On any date on which an Obligor or a Lender is
required to make a payment under a Finance Document, that Obligor or Lender
shall make the same available to the Facility Agent in US Dollars (unless a
contrary indication appears in a Finance Document) for value on the due date at
the time specified by the Facility Agent as being customary at the time for
settlement of transactions in the place of payment.

 

(B)                              Payment shall be made to such account in London
(or, as the case may be, Paris or New York) as the Facility Agent specifies.

 

27.2                       Distributions by the Facility Agent

 

Each payment received by the Facility Agent under the Finance Documents for
another Party shall be made available by the Facility Agent as soon as
practicable after receipt to the Party entitled to receive payment (in the case
of a Lender, for the account of its Facility Office), to such account as that
Party may notify to the Facility Agent by not less than five Business Days’
notice with a bank in London (or, as the case may be, Paris or New York).

 

27.3                       Clawback

 

(A)                              Where a sum is to be paid to the Facility Agent
under the Finance Documents for another Party, the Facility Agent is not obliged
to pay that sum to that other Party (or enter into or perform any related
exchange contract) until it has been able to establish to its satisfaction that
it has actually received that sum.

 

(B)                              If the Facility Agent pays an amount to another
Party and it proves to be the case that the Facility Agent had not actually
received that amount, then the Party to whom that amount (or the proceeds of any
related exchange contract) was paid by the Facility Agent shall on demand refund
the same to the Facility Agent together with interest on that amount from the
date of payment to the date of receipt by the Facility Agent, calculated by the
Facility Agent to reflect its cost of funds.

 

92

--------------------------------------------------------------------------------


 

27.4                       Partial payments

 

(A)                              If the Facility Agent receives a payment for
application against amounts due in respect of any Finance Documents that is
insufficient to discharge all the amounts then due and payable by an Obligor
under those Finance Documents, the Facility Agent shall apply that payment
towards the obligations of that Obligor under the Finance Documents in the
following order:

 

(i)                                    first, in or towards payment pro rata of
any unpaid fees, costs and expenses of the Facility Agent under the Finance
Documents;

 

(ii)                                 secondly, in or towards payment pro rata of
any accrued interest, fee or commission due but unpaid under this Agreement;

 

(iii)                              thirdly, in or towards payment pro rata of
any principal due but unpaid under this Agreement; and

 

(iv)                             fourthly, in or towards payment pro rata of any
other sum due but unpaid under the Finance Documents.

 

(B)                              The Facility Agent shall, if so directed by the
Majority Lenders, vary the order set out in paragraphs (A)(ii) to (iv) above.

 

(C)                              Paragraphs (A) and (B) above will override any
appropriation made by an Obligor.

 

27.5                       No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

27.6                       Business Days

 

(A)                              Subject to paragraph (C) below, any payment
which is due to be made on a day that is not a Business Day shall be made on the
next Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

 

(B)                              During any extension of the due date for
payment of any Unpaid Sum under the Finance Documents, interest is payable on
the Unpaid Sum at the rate payable on the original due date.

 

(C)                              Notwithstanding paragraph (A) above, a payment
due on the Termination Date shall be made on the Termination Date.

 

27.7                      Currency of account

 

The default currency for any sum due from an Obligor under any Finance Document
is the US Dollar.

 

93

--------------------------------------------------------------------------------


 

27.8                       Change of currency

 

(A)                              Unless otherwise prohibited by law, if more
than one currency or currency unit are at the same time recognised by the
central bank of any country as the lawful currency of that country, then:

 

(i)                                    any reference in the Finance Documents
to, and any obligations arising under the Finance Documents in, the currency of
that country shall be translated into, or paid in, the currency or currency unit
of that country designated by the Facility Agent acting reasonably (after
consultation with the Company); and

 

(ii)                                 any translation from one currency or
currency unit to another shall be at the official rate of exchange recognised by
the central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Facility Agent (acting reasonably).

 

(B)                              If a change in any currency of a country
occurs, the Parties will enter negotiations in good faith with a view to
agreeing any amendments which may be necessary to this Agreement to comply with
any generally accepted conventions and market practice in the London interbank
market and otherwise to reflect the change in currency.

 

27.9                       Disruption to Payment Systems etc.

 

If the Facility Agent determines (acting reasonably) that a Disruption Event has
occurred or the Facility Agent is notified by the Company that a Disruption
Event has occurred:

 

(A)                              the Facility Agent may, and shall if requested
to do so by the Company, consult with the Company with a view to agreeing with
the Company such changes to the operation or administration of the Facility
(including, without limitation, changes to the timing and mechanics of payments
due under the Finance Documents) as the Facility Agent may deem necessary in the
circumstances;

 

(B)                              the Facility Agent shall not be obliged to
consult with the Company in relation to any changes mentioned in
paragraph (A) above if, in its reasonable opinion, it is not practicable to do
so in the circumstances and, in any event, shall have no obligation to agree to
such changes;

 

(C)                              the Facility Agent may consult with the Finance
Parties in relation to any changes mentioned in paragraph (A) above but shall
not be obliged to do so if, in its opinion, it is not practicable to do so in
the circumstances;

 

(D)                              any such changes agreed upon by the Facility
Agent and the Company shall (whether or not it is finally determined that a
Disruption Event has occurred) be binding upon the Parties as an amendment to
(or, as the case may be, waiver of) the terms of the Finance Documents,
notwithstanding the provisions of clause 36 (Amendments and Waivers);

 

94

--------------------------------------------------------------------------------


 

(E)                               the Facility Agent shall not be liable for any
damages, costs or losses whatsoever (including, without limitation for
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Facility Agent) arising as a
result of its taking, or failing to take, any actions pursuant to or in
connection with this clause; and

 

(F)                                the Facility Agent shall notify the Finance
Parties of all changes agreed pursuant to paragraph (D) above.

 

28.                              SET-OFF

 

Without prejudice to the rights of the Finance Parties at law, at any time after
an Event of Default has occurred which is continuing, a Finance Party (other
than a Non-Funding Lender) may, on giving notice to the Obligor, set off any
matured obligation due from an Obligor under the Finance Documents (to the
extent beneficially owned by that Finance Party) against any matured obligation
owed by that Finance Party to that Obligor, regardless of the place of payment,
booking branch or currency of either obligation.  If the obligations are in
different currencies, the Finance Party may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off.

 

29.                              COSTS AND EXPENSES

 

29.1                       Transaction expenses

 

The Company shall, within 15 Business Days of written demand, pay the Facility
Agent the amount of all costs and expenses (including legal fees) reasonably
incurred by any of them in connection with the negotiation, preparation,
printing, and execution of:

 

(A)                              this Agreement and any other documents referred
to in this Agreement; and

 

(B)                              any other Finance Documents executed after the
date of this Agreement.

 

29.2                       Amendment costs

 

If:

 

(A)                              an Obligor requests an amendment, waiver or
consent; or

 

(B)                              an amendment is required pursuant to
clause 27.8 (Change of currency),

 

the Company shall, within 15 Business Days of written demand, reimburse the
Facility Agent for the amount of all costs and expenses (including legal fees)
reasonably incurred by the Facility Agent in responding to, evaluating,
negotiating or complying with that request or requirement.

 

95

--------------------------------------------------------------------------------


 

29.3                       Enforcement costs

 

The Company shall, within five Business Days of written demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement or attempted
enforcement of, or the preservation of any rights under, any Finance Document.

 

30.                              INDEMNITIES

 

30.1                       Obligors’ indemnity

 

Each Obligor shall promptly indemnify the Security Agent and every Receiver and
Delegate against any cost, loss or liability (together with any applicable VAT)
incurred by any of them:

 

(A)                              in relation to or as a result of:

 

(i)                                    any failure by the Company to comply with
obligations under clause 29 (Costs and Expenses);

 

(ii)                                 the taking, holding, protection or
enforcement of the Transaction Security;

 

(iii)                              the exercise of any of the rights, powers,
discretions and remedies vested in the Security Agent, each Receiver and each
Delegate by the Finance Documents or by law; or

 

(iv)                             any default by any Obligor in the performance
of any of the obligations expressed to be assumed by it in the Finance
Documents; or

 

(B)                              which otherwise relates to any of the Secured
Property or the performance of the terms of this Agreement (otherwise than as a
result of its gross negligence or wilful misconduct).

 

30.2                       Priority of indemnity

 

The Security Agent and every Receiver and Delegate may, in priority to any
payment to the Secured Parties, indemnify itself out of the Charged Property in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in clause 30.1 (Obligors’ indemnity) and shall have a lien on the
Transaction Security and the proceeds of the enforcement of the Transaction
Security for all moneys payable to it.

 

30.3                       Lenders’ indemnity

 

Each Lender shall (in the proportion that the Liabilities due to it bears to the
aggregate of the Liabilities due to all the Lenders for the time being (or, if
the Liabilities due to each of those Lenders is zero, immediately prior to their
being reduced to zero)), indemnify the Security Agent and every Receiver and
every Delegate, within three Business Days of demand, against any cost, loss or
liability incurred by any of them (otherwise than by

 

96

--------------------------------------------------------------------------------


 

reason of the relevant Security Agent’s, Receiver’s or Delegate’s gross
negligence or wilful misconduct in acting as Security Agent, Receiver or
Delegate under the Finance Documents (unless the Security Agent, Receiver or
Delegate has been reimbursed by an Obligor pursuant to a Finance Document) and
the Obligors shall jointly and severally indemnify each Lender against any
payment made by it under this               30.

 

31.                              NOTICES

 

31.1                       Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter or, as appropriate, electronic mail.

 

31.2                       Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(A)                              in the case of the Obligors, that identified
with its name below;

 

(B)                              in the case of each Lender or any other
Obligor, that notified in writing to the Facility Agent on or prior to the date
on which it becomes a Party; and

 

(C)                              in the case of the Facility Agent, that
identified with its name below,

 

or any substitute address or fax number or department or officer as the Party
may notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.

 

Contact details of the Original Borrower

 

P.O. Box 32322
4th Floor, Century Yard
Cricket Square
Elgin Avenue
George Town
Grand Cayman
KY1-1209
Cayman Islands

c/o Kosmos Energy LLC
8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

 

Fax: (345) 946 4090

Fax: +1 214 445 9705

 

 

Attention: Andrew Johnson

Attention: General Counsel

 

97

--------------------------------------------------------------------------------


 

Contact details of the Guarantor

 

Clarendon House
2 Church Street
Hamilton
HM11
Bermuda

c/o Kosmos Energy LLC
8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

 

Fax: (345) 946 4090

Fax: +1 214 445 9705

 

 

Attention: Andrew Johnson

Attention: General Counsel

 

 

Contact details of the Facility Agent

 

 

 

SG House
41 Tower Hill
London
EC3N 4SG

 

 

 

Fax:

+44 207676 6661

 

 

 

 

Attention:

Mirela Kubicka and Muzaffar Khalmirzaev

 

 

 

Contact details of the Security Agent

 

 

 

SG House
41 Tower Hill
London
EC3N 4SG

 

 

 

Fax:

+44 207676 6661

 

 

 

 

Attention:

Mirela Kubicka and Muzaffar Khalmirzaev

 

 

 

Contact details of the Account Bank

 

 

 

SG House
41 Tower Hill
London
EC3N 4SG

 

 

 

Fax:

+44 207676 6661

 

 

Email:

Mirela.kubicka@sgcib.com;

Muzaffar.Khalmirzaev@sgcib.com; and

par-oper-tsu-mm@sgcib.com

 

98

--------------------------------------------------------------------------------


 

Attention:

Mirela Kubicka and Muzaffar Khalmirzaev

 

31.3                      Delivery

 

(A)                              Subject to clause 31.5 (Electronic
communication), any communication or document made or delivered by one person to
another under or in connection with the Finance Documents will only be
effective:

 

(i)                                    if by way of fax, when received in
legible form; or

 

(ii)                                 if by way of letter, when it has been left
at the relevant address or five Business Days after being deposited in the post
with postage prepaid in an envelope addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under clause 31.2 (Addresses), if addressed to that department
or officer.

 

(B)                              Any communication or document to be made or
delivered to the Facility Agent will be effective only when actually received by
the Facility Agent and then only if it is expressly marked for the attention of
the department or officer identified with the Facility Agent’s signature below
(or any substitute department or officer as the Facility Agent shall specify for
this purpose).

 

(C)                              All notices from or to an Obligor shall be sent
through the Facility Agent.

 

(D)                              Any communication or document made or delivered
to the Company in accordance with this clause will be deemed to have been made
or delivered to each of the Obligors.

 

31.4                       Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to clause 31.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.

 

31.5                       Electronic communication

 

(A)                              Any communication to be made between the
Facility Agent and a Lender under or in connection with the Finance Documents
may be made by electronic mail or other electronic means, if the Facility Agent
and the relevant Lender:

 

(i)                                    agree that, unless and until notified to
the contrary, this is to be an accepted form of communication;

 

99

--------------------------------------------------------------------------------


 

(ii)                                 notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                              notify each other of any change to their
address or any other such information supplied by them.

 

(B)                              Any electronic communication made between the
Facility Agent and a Lender will be effective only when actually received in
readable form and in the case of any electronic communication made by a Lender
to the Facility Agent only if it is addressed in such a manner as the Facility
Agent shall specify for this purpose.

 

31.6                       English language

 

(A)                              Any notice given under or in connection with
any Finance Document must be in English.

 

(B)                              All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                    in English; or

 

(ii)                                 if not in English, and if so required by
the Facility Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

 

(C)                              The Security Agent and/or receiving party shall
be entitled to assume the accuracy of and rely upon any English translation of
any document provided pursuant to this clause 31.6 and the English translation
shall prevail unless the document is a statutory or other official document. 
Translation costs are for the account of the Obligors.

 

32.                              CALCULATIONS AND CERTIFICATES

 

32.1                       Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

32.2                       Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest or proven error, prima facie
evidence of the matters to which it relates.

 

100

--------------------------------------------------------------------------------


 

32.3                       Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days.

 

33.                              DISCLOSURE TO NUMBERING SERVICE PROVIDERS

 

(A)                              Any Finance Party may disclose to any national
or international numbering service provider appointed by that Finance Party to
provide identification numbering services in respect of this Agreement, the
Facility and/or one or more Obligors the following information:

 

(i)                                    names of Obligors;

 

(ii)                                 country of domicile of Obligors;

 

(iii)                              place of incorporation of Obligors;

 

(iv)                             date of this Agreement;

 

(v)                                the name of the Facility Agent;

 

(vi)                             date of each amendment and restatement of this
Agreement;

 

(vii)                          amount of Total Commitments;

 

(viii)                       currencies of the Facility;

 

(ix)                             type of Facility;

 

(x)                                ranking of Facility;

 

(xi)                             Termination Date for the Facility;

 

(xii)                          changes to any of the information previously
supplied pursuant to paragraphs (i) to (xi) above; and

 

(xiii)                       such other information agreed between such Finance
Party and the Company,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(B)                              The Parties acknowledge and agree that each
identification number assigned to this Agreement, the Facility and/or one or
more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of that numbering service provider.

 

101

--------------------------------------------------------------------------------


 

(C)                              The Company represents that none of the
information set out in paragraphs (i) to (xiii) of paragraph (A) above is, nor
will at any time be, unpublished price-sensitive information.

 

(D)                              The Facility Agent shall notify the Company and
the other Finance Parties of:

 

(i)                                    the name of any numbering service
provider appointed by the Facility Agent in respect of this Agreement, the
Facility and/or one or more Obligors; and

 

(ii)                                 the number or, as the case may be, numbers
assigned to this Agreement, the Facility and/or one or more Obligors by such
numbering service provider.

 

34.                              PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

35.                              REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

36.                              AMENDMENTS AND WAIVERS

 

36.1                      Required consents

 

(A)                              Subject to clause 36.2 (Exceptions) below, any
term of the Finance Documents may be amended or waived only with the consent of
the Majority Lenders and the Obligors and any such amendment or waiver will be
binding on all Parties.

 

(B)                              The consent of the Security Agent shall be
required in relation to any proposed amendment or waiver of clause 24 (The
Security Agent), clause 25 (Change of Security Agent and Delegation) or
clause 30 (Indemnities).

 

(C)                              The Facility Agent may effect, on behalf of any
Finance Party, any amendment or waiver permitted by this clause.

 

36.2                       Exceptions

 

(A)                              The following may not be effected without the
consent of all the Lenders:

 

102

--------------------------------------------------------------------------------


 

(i)            amending the definition of “Majority Lenders”;

 

(ii)           amending, varying or waiving clause 4 (Finance Parties’ Rights
and Obligations) and/or any other term of any Finance Document which relates to
the rights and/or obligations of each Finance Party being several;

 

(iii)          varying the date for, or altering the amount or currency of, any
payment to Lenders under the Finance Documents;

 

(iv)          extending the Commitment of a Lender (except in relation to
clause 8.1 (Illegality));

 

(v)           amending varying or waiving a term of any Finance Document which
expressly requires the consent of all the Lenders;

 

(vi)          amending, varying or waiving this clause; or

 

(vii)         any release of Security Interests granted pursuant to any Security
Document.

 

(B)                              An amendment or waiver which relates to the
rights or obligations of the Facility Agent may not be effected without the
consent of the Facility Agent.

 

(C)                              If a Lender (i) becomes a Non-Funding Lender or
(ii) does not accept or reject a request for an amendment, waiver, consent or
approval within 15 Business Days (or such longer period as the Company may
specify) of such request being made, that Lender’s Commitment shall not be
included for the purposes of calculating Total Commitments under the Facility
when ascertaining whether a certain percentage of Total Commitments has been
obtained to approve the amendment, waiver, consent or approval, provided that
(other than in the case of (i) above) no more than 25 per cent. of Lender votes
(by Commitment) may be disregarded in such a way.

 

36.3                       Exclusions

 

Subject to clause 36.2 (Exceptions), if a Lender does not accept or reject a
request for an amendment or waiver within 10 Business Days of receipt of such
request (or such longer period as the Company and the Facility Agent may agree),
or abstains from accepting or rejecting a request for an amendment or waiver, or
if the Lender is a Non-Funding Lender, its Commitments shall not be included for
the purpose of calculating the Total Commitments when ascertaining whether the
consent of a Lender or Lenders whose Commitments aggregate more than the
required percentage of the Total Commitments has been obtained in respect of
such request.

 

36.4                       Disenfranchisement of Shareholder Affiliates

 

Notwithstanding any other provisions of this Agreement, for so long as a
Shareholder Affiliate is a Lender and/or to the extent that a Shareholder
Affiliate beneficially owns a

 

103

--------------------------------------------------------------------------------


 

Commitment or has entered into a sub-participation agreement relating to a
Commitment or other agreement or arrangement having a substantially similar
economic effect and such agreement or arrangement has not been terminated, such
Shareholder Affiliate shall not be entitled to exercise any rights to vote as
Lender in respect of any matters requiring decision by the Lenders under the
terms of this Agreement or any of the Finance Documents. Each such Shareholder
Affiliate acknowledges and agrees that:

 

(A)                              in the event that a matter requires decision by
one or more Lenders under this Agreement or any of the Finance Documents,

 

(i)                                    the Commitment of such Shareholder
Affiliate and any associated participation of such Shareholder Affiliate in a
Loan shall be deemed to be zero; and

 

(ii)                                 such Shareholder Affiliate shall be deemed
not to be a Lender;

 

(B)                              in relation to any meeting or conference call
to which all or any number of Lenders are invited to attend or participate, it
shall not attend or participate in the same if so requested by the Facility
Agent or, unless the Facility Agent otherwise agrees, be entitled to receive the
agenda or any minutes of the same; and

 

(C)                              it shall not, unless the Facility Agent
otherwise agrees, be entitled to receive any report or other document prepared
at the behest of, or on the instructions of, the Facility Agent or one or more
of the Lenders.

 

37.                              COUNTERPARTS

 

(A)                              This Agreement may be executed in any number of
counterparts, and by the parties on separate counterparts, but shall not be
effective until each Party has executed at least one counterpart.

 

(B)                              Each counterpart shall constitute an original
of this Agreement, but all the counterparts shall together constitute one and
the same instrument.

 

104

--------------------------------------------------------------------------------


 

PART 11
GOVERNING LAW AND ENFORCEMENT

 

38.                              GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

 

39.                              JURISDICTION

 

39.1                       Submission

 

The parties hereby irrevocably agree for the exclusive benefit of the Secured
Parties that the courts of England shall have exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement, or
any non-contractual obligations arising out of or in connection with it) (a
“Dispute”).

 

39.2                       Forum convenience

 

The parties hereby irrevocably agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly irrevocably
agree not to argue to the contrary.

 

39.3                       Concurrent jurisdiction

 

This clause 39 is for the benefit of the Secured Parties only.  As a result, no
Secured Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction.  To the extent allowed by law, the
Secured Parties may take concurrent proceedings in any number of jurisdictions.

 

40.                              SERVICE OF PROCESS

 

(A)                              Without prejudice to any other mode of service
allowed under any relevant law, each of the Obligors:

 

(i)                                    irrevocably appoints Trusec Limited of 2
Lambs Passage, London, EC1Y 8BB (the “Process Agent”) as its agent for service
of process in relation to any Dispute before the English courts in connection
with any Finance Document;

 

(ii)                                 irrevocably agrees that any Service
Document may be sufficiently and effectively served on it in connection with any
Dispute in England and Wales by service on the Process Agent (or any replacement
agent appointed pursuant to paragraph (B) of this clause 40; and

 

(iii)                              irrevocably agrees that failure by a process
agent to notify the relevant Obligor of the process will not invalidate the
proceedings concerned.

 

105

--------------------------------------------------------------------------------


 

(B)                              If the agent referred to in paragraph (A) of
this clause 40 (or any replacement agent appointed pursuant to this
paragraph (B)) at any time ceases for any reason to act as such, as the case may
be, each Obligor shall as soon as reasonably practicable appoint a replacement
agent to accept service having an address for service in England or Wales and
shall notify the Facility Agent of the name and address of the replacement
agent.  Failing such appointment and notification, the agent referred to in
paragraph (A) of this clause 40 (or any replacement agent appointed pursuant to
this paragraph (B)) shall continue to be authorised to act as agent for service
of process in relation to any proceedings before the English courts on behalf of
the relevant party and shall constitute good service.

 

(C)                              Any document addressed in accordance with
paragraph (A) of this clause 40 shall be deemed to have been duly served if:

 

(i)                                    left at the specified address, when it is
left; or

 

(ii)                                 sent by first class post, two clear
Business Days after posting.

 

(D)                              For the purposes of this clause 40 (Service of
Process), “Service Document” means a writ, summons, order, judgment or other
document relating to or in connection with any Dispute.  Nothing contained
herein shall affect the right to serve process in any other manner permitted by
law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

106

--------------------------------------------------------------------------------


 

Schedule 1
The Original Lender

 

Original Lender

 

Commitment (USD)

 

Societe Generale, London Branch

 

100,000,000

 

 

107

--------------------------------------------------------------------------------


 

Schedule 2
Conditions Precedent

 

Part I
Conditions Precedent to First Utilisation

 

1.                                     Provision of each of the following
Finance Documents, duly executed by each of the parties to them:

 

(i)                                     this Agreement;

 

(ii)                                  the Charge.

 

2.                                    Provision of certified copies of each
Obligor’s (excluding the Original Guarantor) constitutional documents and the
director and shareholder corporate resolutions authorising entry into and
performance of the Finance Documents to which they are a party and certification
as to solvency.

 

3.                                    Provision by each Obligor (excluding the
Original Guarantor) of the specimen signatures of the persons authorised by each
of the Obligor’s corporate resolutions referred to at paragraph 2 above to
execute the Finance Documents and all other documents and notices required in
connection with such Finance Documents.

 

4.                                    Receipt by the Facility Agent of
appropriate legal opinions from Maples and Calder (Cayman Islands Counsel to the
Original Borrower) in relation to the Original Borrower and Conyers Dill &
Pearman Limited in relation to the Original Guarantor (special Bermuda legal
Counsel to the Original Guarantor).

 

5.                                     The Charge entered into pursuant to
condition precedent 1 above is perfected and fully valid.

 

6.                                     Provision of a certificate from the
Borrower that all Required Approvals on the date of the proposed Utilisation
have been obtained (including a schedule of all such Required Approvals).

 

7.                                     Provision of such documentation and other
evidence to the satisfaction by the Facility Agent and the Lenders of their
respective “know your customer” checks or similar identification procedures.

 

8.                                     Provision by the Original Borrower of a
schedule detailing all Pre-existing Letters of Credit which it anticipates will
be migrated to the Facility (included at Schedule 10 (Pre-existing Letters of
Credit)).

 

9.                                     Provision by the Original Borrower of a
duly signed and executed Fee Letter detailing the arrangement fee for the
Facility.

 

10.                              Evidence that all sums required to be deposited
into the LC Cash Collateral Accounts pursuant to clause 6.14 (Cash
Collateralisation) have been deposited.

 

11.                              Provision of a certificate from the Borrower
that the Repeating Representations to be made by each Obligor are, in the light
of the facts and circumstances then existing, true

 

108

--------------------------------------------------------------------------------


 

and correct in all material respects (or, in the case of a Repeating
Representation that contains a materiality concept, true and correct in all
respects).

 

Part II
Conditions Precedent Required to be Delivered by an Additional Obligor

 

1.                                     Provision of an Accession Letter, duly
executed by the Additional Obligor and the Borrower.

 

2.                                     Provision of certified copies of the
Additional Obligor’s constitutional documents and certificates of incorporation
(or equivalent).

 

3.                                     A copy of a resolution of the board of
directors of the Additional Obligor approving the terms of, and the transactions
contemplated by, the Accession Letter and the Finance Documents and resolving
that one or more specified persons execute the Accession Letter and any other
documents and notices in connection with the Finance Documents.

 

4.                                     A specimen signature of each person
authorised to execute the Accession Letter and any other documents and notices
in connection with the Finance Documents.

 

5.                                     A certificate of the Additional Obligor
(signed by a director) confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded.

 

6.                                     A certificate of an Authorised Signatory
of the Additional Obligor certifying that each copy document listed in this
Part II of Schedule 2 (Conditions Precedent) is correct, complete and in full
force and effect as at a date no earlier than the date of the Accession Letter.

 

7.                                     A copy of any Authorisation or other
document, opinion or assurance which the Facility Agent considers to be
necessary or desirable in connection with the entry into and performance of the
transactions contemplated by the Accession Letter or for the validity and
enforceability of any Finance Document.

 

8.                                     If available, the latest audited
financial statements of the Additional Obligor.

 

9.                                     Receipt by the Facility Agent of any
appropriate legal opinions.

 

10.                              If the proposed Additional Obligor is
incorporated in a jurisdiction other than England and Wales, evidence that the
process agent specified in clause 40 (Service of Process), if not an Obligor,
has accepted its appointment in relation to the proposed Additional Obligor.

 

11.                              Evidence that all sums required to be deposited
into the LC Cash Collateral Accounts pursuant to clause 6.14 (Cash
Collateralisation) have been deposited.

 

109

--------------------------------------------------------------------------------


 

Schedule 3
Utilisation Request

 

From:               KOSMOS ENERGY CREDIT INTERNATIONAL (the “Borrower”)

 

To:                             SOCIETE GENERALE, LONDON BRANCH (the “Facility
Agent”)

 

Dated:

 

Dear Sirs

 

KOSMOS ENERGY CREDIT INTERNATIONAL — Facility Agreement
dated [              ] (the “Agreement”)

 

 

1.                                     We refer to the Agreement.  This is a
Utilisation Request in respect of a Utilisation under the Facility.  Terms
defined in the Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

 

2.                                     We wish for a Letter of Credit to be
issued under the Facility in the form attached in the Schedule to this
Utilisation Request and on the following terms:

 

Proposed Utilisation Date:

[            ] (or, if that is not a Business Day, the next Business Day)

Amount:

[            ]

Currency:

[            ]

Issued on behalf of:

[            ]

 

3.                                      We hereby certify that:

 

(a)                                 no Default or Event of Default is continuing
or will result from the proposed Letter of Credit being issued;

 

(b)                                 the making of the Utilisation would not
result in the aggregate amount outstanding under the Facility exceeding the
Total Commitment; and

 

(c)                                  the Repeating Representations are, in the
light of the facts and circumstances existing on the date hereof, true and
correct in all material respects (or, in the case of a Repeating Representation
that contains a materiality concept, true and correct in all respects).

 

110

--------------------------------------------------------------------------------


 

5.                                      This Utilisation Request is irrevocable
and is a Finance Document.

 

Yours faithfully

 

 

 

 

 

 

Authorised Signatory for
KOSMOS ENERGY CREDIT INTERNATIONAL

 

111

--------------------------------------------------------------------------------


 

SCHEDULE
Form of Letter of Credit

 

[Attach form of Letter of Credit]

 

112

--------------------------------------------------------------------------------


 

Schedule 4
Form of Transfer Certificate

 

To:                             SOCIETE GENERALE, LONDON BRANCH as the “Facility
Agent”

 

From:               [the Existing Lender] (the “Existing Lender”) and [the New
Lender] (the “New Lender”)

 

Dated:

 

Dear Sirs

 

KOSMOS ENERGY CREDIT INTERNATIONAL — Facility Agreement
dated [            ] (the “Agreement”)

 

1.                                      We refer to the Agreement. This is a
Transfer Certificate. Terms defined in the Agreement have the same meaning in
this Transfer Certificate unless given a different meaning in this Transfer
Certificate.

 

2.                                      We refer to clause 21.6 (Procedure for
transfer):

 

(a)                                 The Existing Lender and the New Lender agree
to the Existing Lender transferring to the New Lender by novation all or part of
the Existing Lender’s Commitment, rights and obligations referred to in the
Schedule in accordance with clause 21.6 (Procedure for transfer).

 

(b)                                 The proposed Transfer Date is
[            ].

 

(c)                                  The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of
clause 31.2 (Addresses) are set out in the Schedule.

 

3.                                      The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in paragraph (C) of
clause 21.5 (Limitation of responsibility of Existing Lenders).

 

4.                                      The New Lender confirms that it is a
Qualifying Bank.

 

5.                                      The New Lender confirms that it has
validly executed a Lender Accession Notice in the form set out at Schedule 7
(Form of Lender Accession Notice) to this Agreement.

 

6.                                      This Transfer Certificate may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Transfer
Certificate.

 

7.                                      This Transfer Certificate is governed by
English law.

 

113

--------------------------------------------------------------------------------


 

THE SCHEDULE
Commitments/rights and obligations to be transferred

 

[Insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]

[New Lender]

 

 

By:

By:

 

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [            ].

 

Societe Generale, London Branch

 

By:

 

114

--------------------------------------------------------------------------------


 

Schedule 5
Form of Compliance Certificate

 

To:                             SOCIETE GENERALE, LONDON BRANCH (the “Facility
Agent”)

 

From:               KOSMOS ENERGY CREDIT INTERNATIONAL (the “Borrower”)

 

Dated:

 

Dear Sirs

 

KOSMOS ENERGY CREDIT INTERNATIONAL — Facility Agreement
dated [            ] (the “Agreement”)

 

1.                                     We refer to the Agreement.  This is a
Compliance Certificate.  Terms defined in the Agreement have the same meaning in
this Compliance Certificate unless given a different meaning in this Compliance
Certificate.

 

2.                                     We confirm that the financial statements
supplied to the Facility Agent pursuant to clause 17.8 (Financial statements and
other factual information) of the Agreement:

 

(A)                                are certified by an Authorised Signatory of
the Borrower as a true and correct copy; and

 

(B)                                [give a true and fair view of](1) / [fairly
represent](2) the financial condition of the Borrower for the period to the date
on which those financial statements were drawn up.

 

3.                                     We confirm that as at [            ],
being the last occurring Calculation Date:

 

(A)                               the debt cover ratio was [            ]; and

 

(B)                               the interest cover ratio was [            ].

 

4.                                      We set out below the calculations
establishing the figures in paragraph 2 above:

 

[            ]

 

5.                                     We confirm that as at [            ], so
far as we are aware having made diligent enquiries, no Default has occurred or
is continuing.(3)

 

--------------------------------------------------------------------------------

(1)             Insert if audited.

 

(2)             Insert if unaudited.

 

(3)             Note — If this statement cannot be made, the certificate should
identify any Default that has occurred or is continuing and the action taken, or
proposed to be taken, to remedy it.

 

115

--------------------------------------------------------------------------------


 

Yours faithfully

 

 

 

 

Authorised Signatory for

KOSMOS ENERGY CREDIT INTERNATIONAL

 

Authorised Signatory for
KOSMOS ENERGY CREDIT INTERNATIONAL

 

116

--------------------------------------------------------------------------------


 

Schedule 6
Form of Confidentiality Undertaking

 

To:                             [Purchaser’s details]

 

Re:

 

KOSMOS ENERGY CREDIT INTERNATIONAL (the “Company”) and its up to USD 150 million
revolving letter of credit facility dated [            ] 2013 (the “Facility”)

 

[insert date]

 

Dear Sirs

 

We understand that you are considering participating in the Facility.  In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

 

1.             Confidentiality Undertaking: You undertake:

 

(A)          to keep the Confidential Information confidential and not to
disclose it to anyone except as provided for by paragraph 2 below and to ensure
that the Confidential Information is protected with security measures with a
degree of care not less than that which you would apply to your own confidential
information;

 

(B)          to keep confidential and not disclose to anyone except as provided
for by paragraph 2 below the fact that the Confidential Information has been
made available or that discussions or negotiations are taking place or have
taken place between us;

 

(C)          to use the Confidential Information only for the Permitted Purpose;

 

(D)          to ensure that any person to whom you pass any Confidential
Information in accordance with paragraph 2 (unless disclosed under
paragraph 2(B) below) acknowledges and complies with the provisions of this
letter as if that person were also a party to it; and

 

(E)           not to make enquiries in relation to the Confidential Information
of any other person, whether a third party or any member of the Group or any of
their officers, directors, employees or professional advisers, save for such
officers, directors, employees or professional advisers as may be expressly
nominated by us for this purpose, provided that this paragraph shall not prevent
or restrict you from conducting and completing all necessary and appropriate due
diligence in accordance with your normal credit and underwriting approval
processes and as required to be performed in order to obtain any requisite
credit or underwriting approvals in relation to your possible participation in
the Facility.

 

117

--------------------------------------------------------------------------------


 

2.             Permitted Disclosure: We agree that you may disclose Confidential
Information:

 

(A)          to members of the Participant Group and their officers, directors,
employees, consultants and professional advisers but only to the extent
necessary for the proper fulfilment of the Permitted Purpose, provided that:

 

(i)            such information is disclosed strictly on a need-to-know basis
and provided that the Confidential Information may not be disclosed to any
person in the Participant Group who is not working directly on matters
concerning your participation in the Facility; and

 

(ii)           appropriate information barriers or other procedures as may be
necessary are in place to ensure there can be no unauthorised disclosure of, or
access to, the Confidential Information to any such person referred to in
subparagraph (i) above;

 

(B)          (i) where required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Participant Group; or

 

(C)                               with our prior written consent.

 

3.                                     Notification of Required or Unauthorised
Disclosure: You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2(B) (in advance where
reasonable and practicable) or immediately upon becoming aware that Confidential
Information has been disclosed in breach of this letter.

 

4.                                     Return of Copies:  If we so request in
writing, you shall return all Confidential Information supplied to you by us or
any member of the Group and destroy or permanently erase all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that you or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body, or
where the Confidential Information has been disclosed in accordance with
paragraph 2(B) above.

 

5.                                     Continuing Obligations:  The obligations
in the preceding paragraphs of this letter are continuing and, in particular,
shall survive the termination of any discussions or negotiations between you and
us, irrespective of their outcome.  Notwithstanding the previous sentence, the
obligations in this letter shall cease 12 months after you have returned all
Confidential Information and destroyed or permanently erased all copies of
Confidential Information made by you to the extent required pursuant to
paragraph 4 above.

 

118

--------------------------------------------------------------------------------


 

6.                                      No Representation; Consequences of
Breach, etc:  You acknowledge and agree that:

 

(A)                               neither we nor any of our officers, employees
or advisers, and no other member of the Group and none of the officers,
employees or advisers of any member of the Group (each a “Relevant Person”),
(i) make any representation or warranty, express or implied, as to, or assume
any responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or any member
of the Group or the assumptions on which it is based or (ii) shall be under any
obligation to update or correct any inaccuracy in the Confidential Information
or any other information supplied by us or any other member of the Group or be
otherwise liable to you or any other person in respect of the Confidential
Information or any such information; and

 

(B)                               we and other members of the Group may be
irreparably harmed by the breach of the terms of this letter and damages may not
be an adequate remedy; each Relevant Person may be granted an injunction or
specific performance for any threatened or actual breach of the provisions of
this letter by you or any other person.

 

7.                                     Inside Information:  You acknowledge that
some or all of the Confidential Information is or may be price-sensitive
information and that the use of such information may be regulated or prohibited
by applicable legislation relating to insider dealing and you undertake not to
use any Confidential Information for any unlawful purpose.  As a result of being
given the Confidential Information you may well become insiders and, therefore,
be unable to take certain actions which you would otherwise be able to take.

 

8.                                     No Waiver; Amendments, etc:  This letter
shall not affect any other obligation owed by you to any member of the Group. 
No failure or delay in exercising any right, power or privilege under this
letter will operate as a waiver thereof nor will any single or partial exercise
of any right, power or privilege preclude any further exercise thereof or the
exercise of any other right, power or privileges under this letter.  The terms
of this letter and your obligations under this letter may only be amended or
modified by written agreement between us and you.

 

9.                                     Nature of Undertakings:  The undertakings
and acknowledgements given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of each other member of the Group.

 

10.                               Third party rights:

 

(A)                              Each other member of the Group and each
Relevant Person (each a “Third Party”) may enforce the terms of this letter by
virtue of the Contracts (Rights of Third Parties) Act 1999 (the “Third Parties
Act”). This paragraph 10(A) confers a benefit on each Third Party, and, subject
to the remaining provisions of this paragraph 10, is intended to be enforceable
by each Third Party by virtue of the Third Parties Act.

 

119

--------------------------------------------------------------------------------


 

(B)                              Subject to paragraph 10(A), a person who is not
a party to this letter has no right under the Third Parties Act to enforce or
enjoy the benefit of any term of this letter.

 

(C)                              Notwithstanding any provisions of this letter,
the parties to this letter do not require the consent of any person to rescind
or vary this letter at any time.

 

11.                              Counterparts: This letter may be executed in
any number of counterparts, and by the parties on separate counterparts, but
shall not be effective until each party has executed at least one counterpart. 
Each counterpart shall constitute an original of this letter, but all the
counterparts shall together constitute one and the same instrument.

 

12.                              Governing Law and Jurisdiction:  Any matter,
claim or dispute, whether contractual or non-contractual, arising out of or in
connection with this letter (including the agreement constituted by your
acknowledgement of its terms), is to be governed by and determined in accordance
with English law, and the parties submit to the non-exclusive jurisdiction of
the English courts.

 

13.                              Definitions and Construction:  In this letter
(including the acknowledgement set out below):

 

“Confidential Information” means any and all information relating to the
Company, the Group and the Facility, provided to you by us or any member of the
Group or any of our affiliates or advisers, in whatever form, and includes
information given orally and any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information and information regarding all discussions and negotiations
between us (including information regarding the outcome of such discussions or
negotiations), but excludes information that (a) is or becomes public knowledge
other than as a direct or indirect result of any breach of this letter or (b) is
known by you before the date the information is disclosed to you by us or any
member of the Group or any of our affiliates or advisers or is lawfully obtained
by you after that date, other than from a source which is connected with the
Group and which, in either case, as far as you are aware, has not been obtained
in violation of, and is not otherwise subject to, any obligation of
confidentiality;

 

“Group” means, in respect of a person, that person and that person’s Holding
Companies and each of their respective Subsidiaries;

 

“Holding Company” means, in relation to a company, any other company in respect
of which it is a Subsidiary;

 

“Participant Group” means you and each of your Holding Companies and
Subsidiaries;

 

“Permitted Purpose” means considering and evaluating whether to enter into
contracts with us in relation to your participation in the Facility; and

 

“Subsidiary” means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.

 

120

--------------------------------------------------------------------------------


 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

 

 

 

 

 

 

 

For and on behalf of [Seller’s details]

 

 

 

 

 

To:

[Seller’s details]

 

 

 

 

 

We acknowledge and agree to the above:

 

 

 

 

 

 

 

For and on behalf of [Purchaser’s details]

 

 

121

--------------------------------------------------------------------------------


 

Schedule 7
Form of Lender Accession Notice

 

To:                             SOCIETE GENERALE, LONDON BRANCH as Facility
Agent

 

From:               [New Lender / Additional Lender]

 

Dated:

 

Dear Sirs

 

Kosmos Energy Credit International - Facility Agreement
dated [            ] 2013 (the “Facility Agreement”)

 

1.                                     We refer to the Facility Agreement.  This
is a Lender Accession Notice.  Terms defined in the Facility Agreement have the
same meaning in this Lender Accession Notice unless given a different meaning in
this Lender Accession Notice.

 

2.                                      [New Lender / Additional Lender] agrees:

 

(a)                                 to be bound by the terms of the Finance
Documents as a Lender pursuant to clause [21.6 (Procedure for transfer)] [3.2
(Additional Commitments)] of the Facility Agreement.

 

3.                                      [New Lender’s / Additional Lender’s]
Commitment is USD                      [                      ].

 

4.                                      [New Lender’s / Additional Lender’s]
administrative details are as follows:

 

Account
details:                                                                                                                                                        
[                      ]

 

Facility Office
address:                                                                                                                   
[                      ]

 

Telephone
no.:                                                                                                                                                               
[                      ]

 

Fax
no.:                                                                                                                                                                                                   
[                      ]

 

Attention:                                                                                                                                                                                         
[                      ]

 

5.                                    This Lender Accession Notice may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Lender Accession
Notice.

 

6.                                     This Lender Accession Notice is governed
by English law.

 

7.                                     This Lender Accession Notice has been
delivered as a deed on the date stated at the beginning of this Lender Accession
Notice.

 

122

--------------------------------------------------------------------------------


 

[New Lender / Additional Lender]

 

By:

 

This Lender Accession Notice is accepted by the Facility Agent and the [Transfer
Date / Additional Commitment Date] is confirmed as [          ].

 

Societe Generale, London Branch

 

By:

 

123

--------------------------------------------------------------------------------


 

Schedule 8
Form of Letter of Credit

 

To:                             [Beneficiary] (the “Beneficiary”)

 

Date:

 

Irrevocable Standby Letter of Credit no. [          ]

 

At the request and for the account of [                        ], [LC Issuing
Bank] (the “LC Issuing Bank”) hereby establishes in your favour this irrevocable
standby letter of credit (“Letter of Credit”) not exceeding the Total L/C Amount
on the following terms and conditions:

 

1.                                      Definitions

 

In this Letter of Credit:

 

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in London.

 

“Demand” means a demand for a payment under this Letter of Credit in the form of
the schedule to this Letter of Credit.

 

“Expiry Date” means [                                   ].

 

“Restricted Entity” means any director, officer, employee, agent or
representative of it or any of its subsidiaries is an individual or entity
(“Person”) currently the subject of any Sanctions administered or enforced by
the United States Government, including, without limitation, the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor is it or any of its subsidiaries
located, organised or resident in a country or territory that is the subject of
Sanctions.

 

“Total L/C Amount” means an aggregate amount not to exceed (USD [·] [insert
amount in words] only).

 

2.                                      LC Issuing Bank’s agreement

 

(A)                               The Beneficiary may request a drawing or
drawings under this Letter of Credit by giving to the LC Issuing Bank a duly
completed Demand.  A Demand must be received by the LC Issuing Bank by
[          ] p.m. (London time) on the Expiry Date.  Multiple drawings are
permitted.

 

(B)                               Subject to the terms of this Letter of Credit,
the LC Issuing Bank unconditionally and irrevocably undertakes to the
Beneficiary that, within [10] Business Days of receipt by it of a Demand, it
shall pay to the Beneficiary the amount demanded in that Demand.

 

124

--------------------------------------------------------------------------------


 

(C)                               The LC Issuing Bank will not be obliged to
make a payment under this Letter of Credit if as a result the aggregate of all
payments made by it under this Letter of Credit would exceed the Total L/C
Amount.

 

3.                                      Expiry

 

(A)                               The LC Issuing Bank will be released from its
obligations under this Letter of Credit on the date (if any) notified by the
Beneficiary to the LC Issuing Bank as the date upon which the obligations of the
LC Issuing Bank under this Letter of Credit are released.

 

(B)                               Unless previously released under
paragraph (A) above, on [          ] p.m. ([London] time) on the Expiry Date the
obligations of the LC Issuing Bank under this Letter of Credit will cease with
no further liability on the part of the LC Issuing Bank except for any Demand
validly presented under the Letter of Credit that remains unpaid.

 

(C)                               The cancellation/release of this Letter of
Credit can be indicated by return of the original to the LC Issuing Bank or by
way of a formal release letter issued by the Beneficiary. In any case it will be
rendered null and void after the Expiry Date whether or not it is returned to
the LC Issuing Bank.

 

(D)                               [The Letter of Credit shall be deemed to be
automatically extended from year to year, without amendment, for successive
periods of one year each from the present or any future Expiry Date hereof
unless, not less than 90 days prior to the present or any future Expiry Date,
the LC Issuing Bank shall notify the Beneficiary (at the address set out above
or such other address as the Beneficiary may advise the Bank by notice in
writing to the address set out above) in writing by courier that the LC Issuing
Bank elects not to consider this Letter of Credit renewed for any such
additional period.  Upon receipt by the Beneficiary of such notice, the
Beneficiary may draw the Total L/C Amount by means of a Demand accompanied by
the original of this Letter of Credit.]

 

4.                                      Payments

 

All payments under this Letter of Credit shall be made in [                ] and
for value on the due date to the account of the Beneficiary specified in the
Demand.

 

5.                                      Delivery of demand

 

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, sent by registered mail or by courier on your letterhead, with the
blanks appropriately completed, purportedly signed by your authorised officers
bearing original handwritten signatures and must be received in legible form by
the LC Issuing Bank at its address and by the particular department or officer
(if any) as follows:

 

[     ]

 

125

--------------------------------------------------------------------------------


 

6.                                      Assignment

 

The Beneficiary’s rights under this Letter of Credit may not be assigned or
transferred.

 

7.                                      Amendment

 

The Letter of Credit may be amended only by written instrument signed by the
LC Issuing Bank and the Beneficiary.

 

8.                                      ISP 98

 

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.

 

9.                                      Restricted Entity

 

For the avoidance of doubt, the LC issuing bank shall be under no obligation to
make any payment or pay any compensation to a Restricted Entity.

 

9.                                      Governing law

 

This Letter of Credit is governed by [English law].

 

10.                               Jurisdiction

 

The courts of [England] have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter of Credit.

 

Yours faithfully

 

 

[LC Issuing Bank]

 

By:

 

126

--------------------------------------------------------------------------------


 

SCHEDULE

 

FORM OF DEMAND

 

To:                             [LC Issuing Bank]

 

Date:

 

Dear Sirs

 

Standby Letter of Credit no. [         ] issued in favour of [BENEFICIARY] (the
“Letter of Credit”)

 

We refer to the Letter of Credit.  Terms defined in the Letter of Credit have
the same meaning when used in this Demand.

 

1.                                     We certify that the sum of [          ]
is due [and has remained unpaid for at least [          ] Business Days] [under
[set out underlying contract or agreement]].  We therefore demand payment of the
sum of [          ].

 

2.                                     The amount specified in paragraph 1 is
not in excess of the Total L/C Amount.

 

3.                                     Payment should be made to the following
account:

 

Name:

 

Account number:

 

Bank:

 

4.                                      The date of this Demand is not later
than the Expiry Date.

 

Yours faithfully

 

 

(Authorised Signatory)

(Authorised Signatory)

 

For

 

[BENEFICIARY]

 

127

--------------------------------------------------------------------------------


 

Schedule 9
Form of Renewal or Extension Request

 

From:               KOSMOS ENERGY CREDIT INTERNATIONAL (the “Borrower”)

 

To:                             SOCIETE GENERALE, LONDON BRANCH (the “Facility
Agent”)

 

Dated:

 

Dear Sirs

 

KOSMOS ENERGY CREDIT INTERNATIONAL - Facility Agreement
dated [             ] (the “Agreement”)

 

1.                                     We refer to the Agreement.  This is a
Renewal or Extension Request in respect of a Letter of Credit under the
Facility.  Terms defined in the Agreement have the same meaning in this Renewal
or Extension Request unless given a different meaning in this Renewal or
Extension Request.

 

2.                                     We wish for a Letter of Credit to be
issued under the Facility on the following terms:

 

Current Beneficiary:

[            ]

Current expiry date:

[            ]

Current amount:

[            ]

Letter of Credit number:

[            ]

Proposed expiry date:

[            ] (or, if that is not a Business Day, the next Business Day)

Proposed Amount:

[            ] or, if less, the Total Available Commitment

Proposed Currency:

[            ]

To be issued on behalf of:

[            ]

 

3.                                      We hereby certify that:

 

(a)                                 no Event of Default is continuing or will
result from the proposed Letter of Credit being issued;

 

(b)                                 the making of the Utilisation would not
result in the aggregate principal amount outstanding under the Facility
exceeding the Total Commitments; and

 

(c)                                  the Repeating Representations are, in the
light of the facts and circumstances existing on the date hereof, true and
correct in all material respects (or, in the

 

128

--------------------------------------------------------------------------------


 

case of a Repeating Representation that contains a materiality concept, true and
correct in all respects).

 

5.                                      This Renewal or Extension Request is
irrevocable and is a Finance Document.

 

Yours faithfully

 

 

 

 

 

 

Authorised Signatory for
KOSMOS ENERGY CREDIT INTERNATIONAL

 

129

--------------------------------------------------------------------------------


 

Schedule 10
Pre-existing Letters of Credit

 

Issuing
Bank

Beneficiary

Amount
and
Currency

Expiry
Date

Reference/
Details

Entity
originally
issued on
behalf of

Entity
issued on
behalf of
going
forward

 

Societe Generale, London Branch

A Monsieur le Ministre charge des Hydrocarbures Bruts, Republique Islamique de
Mauritainie

 

USD 9,000,000

15/12/2016

Block C8

Kosmos Energy Mauritania

Kosmos Energy Mauritania

Societe Generale, London Branch

A Monsieur le Ministre charge des Hydrocarbures Bruts, Republique Islamique de
Mauritainie

 

USD 9,000,000

15/12/2016

Block C12

Kosmos Energy Mauritania

Kosmos Energy Mauritania

Societe Generale, London Branch

A Monsieur le Ministre charge des Hydrocarbures Bruts, Republique Islamique de
Mauritainie

 

USD 9,000,000

15/12/2016

Block C13

Kosmos Energy Mauritania

Kosmos Energy Mauritania

 

130

--------------------------------------------------------------------------------


 

Schedule 11
Details of the LC Cash Collateral Accounts

 

Name:

Kosmos Energy Credit International

Number:

10172726661

 

 

Name:

Kosmos Energy Credit International

Number:

10272726661

 

 

Name:

Kosmos Energy Credit International

Number:

10372726661

 

 

Name:

Kosmos Energy Credit International

Number:

10472726661

 

 

Name:

Kosmos Energy Credit International

Number:

10572726661

 

 

Name:

Kosmos Energy Credit International

Number:

10672726661

 

 

Name:

Kosmos Energy Credit International

Number:

10772726661

 

131

--------------------------------------------------------------------------------


 

Name:

Kosmos Energy Credit International

Number:

10872726661

 

 

Name:

Kosmos Energy Credit International

Number:

10972726661

 

 

Name:

Kosmos Energy Credit International

Number:

11072726661

 

 

Name:

Kosmos Energy Credit International

Number:

11172726661

 

 

Name:

Kosmos Energy Credit International

Number:

11272726661

 

 

Name:

Kosmos Energy Credit International

Number:

11372726661

 

 

Name:

Kosmos Energy Credit International

Number:

11472726661

 

132

--------------------------------------------------------------------------------


 

Name:

Kosmos Energy Credit International

Number:

11572726661

 

 

Name:

Kosmos Energy Credit International

Number:

11672726661

 

 

Name:

Kosmos Energy Credit International

Number:

11772726661

 

 

Name:

Kosmos Energy Credit International

Number:

11872726661

 

 

Name:

Kosmos Energy Credit International

Number:

11972726661

 

 

Name:

Kosmos Energy Credit International

Number:

12072726661

 

 

Name:

Kosmos Energy Credit International

Number:

12172726661

 

 

Name:

Kosmos Energy Credit International

Number:

12272726661

 

133

--------------------------------------------------------------------------------


 

Name:

Kosmos Energy Credit International

Number:

12372726661

 

 

Name:

Kosmos Energy Credit International

Number:

12472726661

 

 

Name:

Kosmos Energy Credit International

Number:

12572726661

 

134

--------------------------------------------------------------------------------


 

SIGNATURES

 

Original Borrower

 

KOSMOS ENERGY CREDIT INTERNATIONAL

 

EXECUTED as a DEED by KOSMOS ENERGY CREDIT INTERNATIONAL
acting by Neal Shah expressly authorised in accordance with a power of attorney
dated 28 June 2013
in the presence of:

)
)
)
)
)

 

 

)

Per:

/s/ NEAL SHAH

 

)

 

 

)

Title: ATTORNEY-IN-FACT

 

)

 

 

)

Name: NEAL SHAH

/s/ PHILLIP B. FEINER

 

)

 

Witness’s signature

)

 

Name: PHILLIP B. FEINER

 

 

 

 

 

 

 

 

Address: 8176 PARK LANE, SUITE 500, DALLAS, TEXAS 75231 USA

 

 

 

 

 

 

 

 

Occupation: ATTORNEY

 

 

 

135

--------------------------------------------------------------------------------


 

Guarantor

 

KOSMOS ENERGY LTD.

 

EXECUTED as a DEED by KOSMOS ENERGY LTD.
acting by Neal Shah expressly authorised in accordance with a power of attorney
dated
in the presence of:

)
)
)
)

 

 

)

Per:

/s/ NEAL SHAH

 

)

 

 

)

Title: ATTORNEY-IN-FACT

 

)

 

 

)

Name: NEAL SHAH

/s/ PHILLIP B. FEINER

 

)

 

Witness’s signature

)

 

Name: PHILLIP B. FEINER

 

 

 

 

 

 

 

 

Address: 8176 PARK LANE, SUITE 500, DALLAS, TEXAS 75231 USA

 

 

 

 

 

 

 

 

Occupation: ATTORNEY

 

 

 

 

The Original Lender

 

SOCIETE GENERALE, LONDON BRANCH

 

By:

MARIA MARTIN

 

 

 

 

 

/s/ MARIA MARTIN

 

 

 

 

Name:

Title:

MARIA MARTIN

VICE PRESIDENT

 

 

--------------------------------------------------------------------------------


 

Facility Agent

 

SOCIETE GENERALE, LONDON BRANCH

 

By:

MARIA MARTIN

 

 

 

 

 

/s/ MARIA MARTIN

 

 

 

 

Name:

Title:

MARIA MARTIN

VICE PRESIDENT

 

 

Security Agent

 

SOCIETE GENERALE, LONDON BRANCH

 

By:

MARIA MARTIN

 

 

 

 

 

/s/ MARIA MARTIN

 

 

 

 

Name:

Title:

MARIA MARTIN
VICE PRESIDENT

 

 

Account Bank

 

SOCIETE GENERALE, LONDON BRANCH

 

By:

MARIA MARTIN

 

 

 

 

 

/s/ MARIA MARTIN

 

 

 

 

Name:

Title:

MARIA MARTIN

VICE PRESIDENT

 

 

--------------------------------------------------------------------------------